Exhibit 10.2
 
 

--------------------------------------------------------------------------------




$600,000,000


CREDIT AGREEMENT
 
Dated as of July 1, 2015

among,

ROCKTENN CP, LLC,
ROCK-TENN CONVERTING COMPANY
and
MEADWESTVACO VIRGINIA CORPORATION,
as the Borrowers,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,


THE LENDERS PARTIES HERETO,


and


COBANK, ACB,
as Administrative Agent

--------------------------------------------------------------------------------



COBANK, ACB,
as Lead Arranger and Book Runner



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1
     
1.1            Definitions
1
 
1.2            Computation of Time Periods
30
 
1.3            Accounting Terms
30
 
1.4            Terms Generally
31
   
ARTICLE II CREDIT FACILITY
31
     
2.1            [Reserved]
31
 
2.2            [Reserved]
31
 
2.3            [Reserved]
31
 
2.4            Closing Date Term Loan
31
 
2.5            [Reserved]
32
 
2.6            [Reserved]
32
 
2.7            [Reserved]
32
 
2.8            [Reserved]
32
 
2.9            Default Rate
32
 
2.10         Conversion Options
32
 
2.11          Prepayments
33
 
2.12         [Reserved]
36
 
2.13         Fees
36
 
2.14         Computation of Interest and Fees
36
 
2.15         Pro Rata Treatment and Payments
37
 
2.16         Non-Receipt of Funds by the Administrative Agent
39
 
2.17         Inability to Determine Interest Rate
40
 
2.18         Illegality
41
 
2.19         Requirements of Law
41
 
2.20         Indemnity
43
 
2.21         Taxes
43
 
2.22        [Reserved]
46
 
2.23         Replacement of Lenders
46
 
2.24        [Reserved]
47
 
2.25         Defaulting Lenders
47
 
2.26         Incremental Term Loans
48
 
2.27         Joint and Several Liability of Borrowers
50
 
2.28         Administrative Borrower
52
     
ARTICLE III REPRESENTATIONS AND WARRANTIES
52
   
3.1            Corporate Existence; Compliance with Law
52
 
3.2            Corporate Power; Authorization
53
 
3.3            Enforceable Obligations
53
 
3.4            No Legal Bar
53
 
3.5            No Material Litigation
53
 
3.6            Investment Company Act
54
 
3.7            Margin Regulations
54
 
3.8            Compliance with Environmental Laws
54
 
3.9            Subsidiaries
54

i

--------------------------------------------------------------------------------




 
3.10         Financial Statements, Fiscal Year and Fiscal Quarters
55
 
3.11         ERISA
55
 
3.12         Accuracy and Completeness of Information
56
 
3.13         Compliance with Trading with the Enemy Act, OFAC Rules and
Regulations, Patriot Act and FCPA
56
 
3.14         Use of Proceeds
57
     
ARTICLE IV CONDITIONS PRECEDENT
57
       
4.1            Conditions to Closing Date and Initial Term Loans
57
     
ARTICLE V AFFIRMATIVE COVENANTS
60
       
5.1            Corporate Existence, Etc.
60
 
5.2            Compliance with Laws, Etc.
60
 
5.3            Payment of Taxes and Claims.
61
 
5.4            Keeping of Books
61
 
5.5            Visitation, Inspection, Etc.
61
 
5.6            Insurance; Maintenance of Properties and Licenses
61
 
5.7            Financial Reports; Other Notices
62
 
5.8            Notices Under Certain Other Indebtedness
64
 
5.9            Notice of Litigation
64
 
5.10         Additional Guarantors
64
 
5.11         Use of Proceeds
64
     
ARTICLE VI NEGATIVE COVENANTS
65
       
6.1        Financial Requirements
65
 
6.2        Liens
65
 
6.3        Subsidiary Indebtedness
68
 
6.4        Merger and Sale of Assets
69
     
ARTICLE VII EVENTS OF DEFAULT
70
       
7.1            Events of Default
70
 
7.2            Acceleration; Remedies
73
     
ARTICLE VIII AGENCY PROVISIONS
74
       
8.1            Appointment
74
 
8.2            Delegation of Duties
74
 
8.3            Exculpatory Provisions
74
 
8.4            Reliance by Administrative Agent
75
 
8.5            Notice of Default
75
 
8.6            Non-Reliance on Administrative Agent and Other Lenders
76
 
8.7            Administrative Agent in its Individual Capacity
76
 
8.8            Successor Agent
76
 
8.9            Patriot Act Notice
77
 
8.10         Guaranty and Borrower Matters
77
 
8.11         Withholding
78
     
ARTICLE IX MISCELLANEOUS
78
       
9.1            Amendments and Waivers
78
 
9.2            Notices
81
 
9.3            No Waiver; Cumulative Remedies
83
 
9.4            Survival of Representations and Warranties
83

ii

--------------------------------------------------------------------------------

 

 
9.5            Payment of Expenses
83
 
9.6            Successors and Assigns; Participations; Purchasing Lenders
85
 
9.7            Adjustments; Set-off
88
 
9.8            Table of Contents and Section Headings
89
 
9.9            Counterparts; Electronic Execution
89
 
9.10         Severability
89
 
9.11         Integration
90
 
9.12         Governing Law
90
 
9.13         Consent to Jurisdiction and Service of Process
90
 
9.14         Confidentiality
90
 
9.15         Acknowledgments
91
 
9.16         Waivers of Jury Trial
92
 
9.17         [Reserved]
92
 
9.18         Subordination of Intercompany Debt
92
 
9.19         Farm Credit Equities
92
 
9.20          Most Favored Lender Provisions
94

 
ARTICLE X GUARANTY OF BORROWER OBLIGATIONS
95        
10.1         The Guaranty
95
 
10.2         Bankruptcy
95
 
10.3         Nature of Liability
95
 
10.4         Independent Obligation
96
 
10.5         Authorization
96
 
10.6         Reliance
96
 
10.7         Waiver
96
 
10.8         Limitation on Enforcement
98
 
10.9         Confirmation of Payment
98
 
10.10      Keepwell
98

 
iii

--------------------------------------------------------------------------------

 
EXHIBITS
Exhibit A
[Reserved]
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of Notice of Conversion/Extension
Exhibit D
Form of Designation Notice
Exhibit E
Form of Closing Date Term Loan Note
Exhibit F
Form of Tax Exempt Certificate
Exhibit G
Form of Officer’s Compliance Certificate
Exhibit H
Form of Joinder Agreement
Exhibit I
Form of Assignment and Assumption
Exhibit J
Form of Discounted Prepayment Option Notice
Exhibit K
Form of Lender Participation Notice
Exhibit L
Form of Discounted Voluntary Prepayment Notice

SCHEDULES
Schedule 1.1(a)(i)
Existing MWV Notes
Schedule 1.1(a)(ii)
Existing RockTenn Notes
Schedule 2.1(a)
Lenders, Voting Participants and Commitments
Schedule 3.9
Subsidiaries and Joint Ventures
Schedule 9.2
Lending Offices


 
iv

--------------------------------------------------------------------------------

CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of July 1, 2015 (this “Agreement” or “Credit
Agreement”), is by and among WESTROCK COMPANY, a Delaware corporation (the
“Parent”), ROCKTENN CP, LLC, a Delaware limited liability company (together with
its permitted successors, “RockTenn CP”), ROCK-TENN CONVERTING COMPANY, a
Georgia corporation (together with its permitted successors, “Rock-Tenn
Converting”), MEADWESTVACO VIRGINIA CORPORATION, a Delaware corporation
(together with its permitted successors, “MWV Virginia”, and, together with
RockTenn CP and Rock-Tenn Converting, the “Borrowers”), ROCK-TENN COMPANY, a
Georgia corporation (“RockTenn”) and MEADWESTVACO CORPORATION, a Delaware
corporation (“MWV” and, together with RockTenn and the Parent, the “Initial
Guarantors”), the lenders named herein and such other lenders that hereafter
become parties hereto, and COBANK, ACB, as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Borrowers have requested that the Lenders provide a term loan
facility for the purposes hereinafter set forth; and
WHEREAS, the Lenders have agreed to make the requested term loan facility
available to the Borrowers on the terms and conditions hereinafter set forth.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I

DEFINITIONS
1.1            Definitions.
As used in this Credit Agreement, the following terms have the meanings
specified below unless the context otherwise requires:
“Acceptable Price” has the meaning specified in Section 2.11(c)(iii).
“Acceptance Date” has the meaning specified in Section 2.11(c)(ii).
“Acquisition” means any acquisition, whether by stock purchase, asset purchase,
merger, amalgamation, consolidation or otherwise, of a Person or a business line
of a Person.
“Additional Credit Party” means each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.
“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof, together with any successors or assigns.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
v

--------------------------------------------------------------------------------



“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (i) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Alternate Base Rate” means the rate per annum determined by the Administrative
Agent on the first Business Day of each week or more frequently, in the sole
discretion of the Administrative Agent, as the highest of (i) the Prime Rate,
(ii) the Federal Funds Rate plus ½ of 1.00% and (iii) the LIBOR Rate for a
one-month interest period plus 1.00%, in each case as of such date.  If for any
reason the Administrative Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) that it is unable after
due inquiry to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (ii) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the calculation thereof shall be
effective at the opening of business on the first Business Day of each week or,
if determined more frequently, at the opening of business on the first Business
Day immediately following the date of such determination and without necessity
of notice being provided to any Borrower or any other Person.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Discount” has the meaning specified in Section 2.11(c)(iii).
“Applicable Percentage” means, for any day,  the percentages per annum set forth
in the table below corresponding with the then applicable Level, which will be
the lower of (a) the applicable Level determined by reference to the Leverage
Ratio and (b) the applicable Level determined by reference to the Rating (the
“Ratings Level”), such that Level I is the lowest Level and Level IV is the
highest Level; provided that, prior to five (5) Business Days after the delivery
of financial statements for the period ending September 30, 2015 in accordance
with the provisions of Section 5.7, the applicable Level shall be Level I.
For purposes of the foregoing, (a) (i) if the applicable Ratings established by
Moody’s and S&P are different but correspond to consecutive pricing levels, then
the Ratings Level will be based on the higher applicable Rating (e.g., if
Moody’s applicable Rating corresponds to Level I and S&P’s applicable Rating
corresponds to Level II, then the Ratings Level will be Level I), and (ii) if
the applicable Ratings established by Moody’s and S&P are more than one pricing
level apart, then the Ratings Level will be based on the rating which is one
level higher than the lower rating (e.g., if Moody’s and S&P’s applicable
Ratings correspond to Levels I and IV, respectively, then the Ratings Level will
be Level III), (b) in the event that either S&P or Moody’s (but not both) shall
no longer issue a Rating, the Ratings Level shall be determined by the remaining
Rating, and (c) in the event that neither S&P nor Moody’s issues a Rating,
unless and until the date, if any, that the Parent and the Required Lenders
agree on a different arrangement, the existing Ratings Level shall continue in
effect for the 60-day period immediately following such event, and subsequent to
such period the Ratings Level shall be Level IV.
vi

--------------------------------------------------------------------------------



Level
Leverage
Ratio
Rating
(S&P/Moody’s)
Applicable
Percentage for
LIBOR Rate
Loans
Applicable
Percentage
for Base
Rate Loans
I
< 2.50 to 1.00
BBB / Baa2
(or better)
1.500%
0.500%
II
> 2.50 to 1.00 but < 3.00 to 1.00
BBB- / Baa3
1.625%
0.625%
III
> 3.00 to 1.00 but < 3.25 to 1.00
BB+ / Ba1
1.875%
0.875%
IV
> 3.25 to 1.00
BB / Ba2 (or worse)
2.125%
1.125%



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Parent the financial information and
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Section 5.7 (each an “Interest
Determination Date”).  Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination Date. 
After the Closing Date, if the Credit Parties shall fail to provide the Required
Financial Information for any fiscal quarter or fiscal year of the Parent, the
Applicable Percentage from such Interest Determination Date shall, on the date
five (5) Business Days after the date by which the Credit Parties were so
required to provide such Required Financial Information to the Administrative
Agent and the Lenders, be based on Level IV until such time as such Required
Financial Information is provided, whereupon the Level shall be determined by
the then current Leverage Ratio.  In the event that any Required Financial
Information that is delivered to the Administrative Agent is shown to be
inaccurate in a manner that results in the miscalculation of the Leverage Ratio
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
the Credit Parties shall immediately (i) deliver to the Administrative Agent
corrected Required Financial Information for such Applicable Period,
(ii) determine the Applicable Percentage for such Applicable Period based upon
the corrected Required Financial Information (which Applicable Percentage shall
be made effective immediately in the current period, to the extent applicable)
and (iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Percentage for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.14(a).  It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Credit Documents, including their rights under Sections
2.9 and 7.2.
“Applicable Period” has the meaning set forth in the definition of “Applicable
Percentage.”
“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit I.
vii

--------------------------------------------------------------------------------



“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Base Rate Loans” means all Loans accruing interest based on the Alternate Base
Rate.
“Borrowers” has the meaning set forth in the introductory paragraph hereof.
“Borrowing Minimum” means (a) in the case of LIBOR Rate Loans, $2,000,000 and
(b) in the case of Base Rate Loans, $1,000,000.
“Borrowing Multiple” means $1,000,000.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Greenwood Village, Colorado or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of U.S. Dollars in the
London interbank market.
“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Section 6.1(a) and (b) or the Leverage Ratio, in each case on a Pro Forma Basis.
“Calculation Period” means, in respect of any Calculation Date, the period of
four fiscal quarters of the Parent ended as of the last day of the most recent
fiscal quarter of the Parent preceding such Calculation Date for which the
Administrative Agent shall have received the Required Financial Information.
“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).
“Capital Assets” means, collectively, for any Person, all fixed assets of such
Person, whether tangible or intangible determined in accordance with GAAP.
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP as of the Closing Date, be required to be classified and
accounted for as a capital lease on a balance sheet of such Person, other than,
in the case of a Consolidated Company, any such lease under which another
Consolidated Company is the lessor.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, units or partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing Person.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
viii

--------------------------------------------------------------------------------



“Cash Management Bank” means any Person that, (i)(a) at the time it enters into
a Cash Management Agreement, is a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent or (b) is a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent on
the Closing Date and the Cash Management Agreement to which such Person is a
party was entered into on or prior to the Closing Date (even if such Person
ceases to be a Lender or the Administrative Agent or such Person’s Affiliate
ceased to be a Lender or the Administrative Agent), in each case (a) or (b) in
its capacity as a party to such Cash Management Agreement; provided, in the case
of a Cash Management Agreement with a Person who is no longer a Lender, such
Person shall be considered a Cash Management Bank only through the stated
maturity date (without extension or renewal or increase in amount) of such Cash
Management Agreement and (ii) to the extent it is not a Lender, has provided the
Administrative Agent with a fully executed Designation Notice, substantially in
the form of Exhibit D.
“Change in Control” means (i) as applied to the Parent, after giving effect to
the Combination, that any Person or “Group” (as defined in Section 13(d)(3) of
the Exchange Act, but excluding (A) any employee benefit or stock ownership
plans of the Parent, and (B) members of the Board of Directors and executive
officers of the Parent as of the Closing Date, members of the immediate families
of such members and executive officers, and family trusts and partnerships
established by or for the benefit of any of the foregoing individuals) shall
have acquired more than fifty percent (50%) of the combined voting power of all
classes of common stock of the Parent, except that the Parent’s purchase of its
common stock outstanding on the Closing Date which results in one or more of the
Parent’s shareholders of record as of the Closing Date controlling more than
fifty percent (50%) of the combined voting power of all classes of the common
stock of the Parent shall not constitute an acquisition hereunder and (ii)
subject to Section 9.19(d) (and except as otherwise permitted under Sections
6.4(a) and 6.4(g)), any Borrower shall cease to be a Wholly-Owned Subsidiary of
the Parent.
“Closing Date” means the date hereof.
“Closing Date Term Loan” has the meaning set forth in Section 2.4(a).
“Closing Date Term Loan Commitment” means, with respect to each Closing Date
Term Loan Lender, the commitment of such Closing Date Term Loan Lender to make
its portion of the Closing Date Term Loan in a principal amount equal to such
Closing Date Term Loan Lender’s Closing Date Term Loan Commitment Percentage of
the Closing Date Term Loan Committed Amount.
“Closing Date Term Loan Commitment Percentage” means, for any Closing Date Term
Loan Lender, the percentage identified as its Closing Date Term Loan Commitment
Percentage on Schedule 2.1(a), as such percentage may be modified in connection
with any Incremental Term Loan Commitment and/or any assignment made in
accordance with the provisions of Section 9.6(b).
“Closing Date Term Loan Committed Amount” has the meaning set forth in Section
2.4(a).
“Closing Date Term Loan Lender” means, as of any date of determination, any
Lender that holds a Closing Date Term Loan Commitment or a portion of the
outstanding Closing Date Term Loan on such date.
“Closing Date Term Loan Note” or “Closing Date Term Loan Notes” means the
promissory notes of the Borrowers in favor of each of the Closing Date Term Loan
Lenders that requests a promissory note evidencing the portion of the Closing
Date Term Loan provided pursuant to Section 2.4(d), individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.
ix

--------------------------------------------------------------------------------



“CoBank” means CoBank, ACB, and its successors.
“Code” means the Internal Revenue Code of 1986, as amended.
“Combination” means, collectively, the MWV Merger and the RockTenn Merger.
“Combination Agreement” means the Second Amended and Restated Business
Combination Agreement, dated as of April 17, 2015, among WestRock Company (f/k/a
Rome-Milan Holdings, Inc.), MeadWestvaco Corporation, Rock-Tenn Company, Milan
Merger Sub, LLC and Rome Merger Sub, Inc., including all schedules, exhibits and
attachments thereto and as such agreement may be amended, restated, amended and
restated or otherwise modified from time to time prior to the Closing Date.
“Commitment” means the Closing Date Term Loan Commitment and/or any Incremental
Term Loan Commitment, individually or collectively, as appropriate.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Companies” means, collectively, the Parent, each Borrower, all of
the Restricted Subsidiaries, each Permitted Securitization Subsidiary and, to
the extent required to be consolidated with the Parent under GAAP, any Joint
Venture.
“Consolidated Company Investment” has the meaning set forth in the definition of
“EBITDA.”
“Consolidated Funded Debt” means the Funded Debt of the Consolidated Companies
on a consolidated basis.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (i) EBITDA for the period of the four prior fiscal quarters of the
Parent ending on such date to (ii) Consolidated Interest Expense paid or payable
in cash during such period (together with any sale discounts given in connection
with sales of accounts receivable and/or inventory by the Consolidated Companies
during such period).
“Consolidated Interest Expense” means, for any period, all Interest Expense of
the Consolidated Companies net of interest income and income from
corporate-owned life insurance programs (excluding (i) deferred financing costs
included in amortization, (ii) interest expense in respect of insurance
premiums, (iii) interest expense in respect of Indebtedness that is non-recourse
to the Parent and its Restricted Subsidiaries under the laws of the applicable
jurisdiction, except for Standard Securitization Undertakings and (iv) interest
expense in respect of the write-up or write-down of the fair market value of
Indebtedness) of the Consolidated Companies determined on a consolidated basis
in accordance with GAAP; provided, however, that, for purposes of calculating
Consolidated Interest Expense for the fiscal periods ending September 30, 2015,
December 31, 2015 and March 31, 2016, Consolidated Interest Expense shall be
annualized such that (a) for the calculation of Consolidated Interest Expense
for the four fiscal quarters of the Parent ending September 30, 2015,
Consolidated Interest Expense shall be Consolidated Interest Expense for the
fiscal quarter of the Parent then ending multiplied by four (4), (b) for the
calculation of Consolidated Interest Expense for the four fiscal quarters of the
Parent ending December 31, 2015, Consolidated Interest Expense shall be
Consolidated Interest Expense for the two fiscal quarter period of the Parent
then ending multiplied by two (2) and (c) for the calculation of Consolidated
Interest Expense for the four fiscal quarters of the Parent ending March 31,
2016, Consolidated Interest Expense shall be Consolidated Interest Expense for
the three fiscal quarter period of the Parent then ending multiplied by one and
one-third (1 1/3).
x

--------------------------------------------------------------------------------



“Consolidated Net Income” means the consolidated net income of the Consolidated
Companies on a consolidated basis as defined according to GAAP before giving
effect to any non-controlling interests; provided that there shall be excluded
from Consolidated Net Income (in each case, to the extent included in
consolidated net income of the Consolidated Companies) (i) any net loss or net
income of any Unrestricted Subsidiary that is not a Consolidated Company and the
proportionate share of any net loss or net income of any Joint Venture that is a
Consolidated Company attributable to a Person other than a Consolidated Company,
(ii) the net income or loss of any Consolidated Company for any period prior to
the date it became a Consolidated Company as a result of any Consolidated
Company Investment, (iii) the gain or loss (net of any tax effect) resulting
from the sale, transfer or other disposition of any Capital Assets by the
Consolidated Companies other than in the ordinary course of business of the
Consolidated Companies or from the sale, transfer or other disposition of the
Non-Core MWV Businesses, (iv) any expense in respect of severance payments to
the extent paid from the assets of any Plan and (v) other extraordinary items,
as defined by GAAP, of the Consolidated Companies.
“Consolidated Net Tangible Assets” means, as of any date of determination, with
respect to the Consolidated Companies, total assets minus goodwill, other
intangible assets and current liabilities (other than current maturities of long
term debt and other short term Funded Debt), all as determined in accordance
with GAAP on a consolidated basis and any Consolidated Net Tangible Assets
attributable to the MWV SPE Assets.
“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.
“Copyright Licenses” means any written agreement, naming any Credit Party as
licensor, granting any right under any Copyright.
“Copyrights” means (a) all copyrights, now existing or hereafter created or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Copyright Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and (b) all renewals
thereof.
“Credit Agreement” has the meaning set forth in the introductory paragraph
hereof.
“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the Fee Letter, any Joinder Agreement and all other related agreements
and documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto (excluding, however, any Guaranteed Hedging Agreement and any Guaranteed
Cash Management Agreement).
“Credit Party” means any of the Parent, any other Guarantor or any Borrower.
“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders and the Administrative Agent,
whenever arising, under this Credit Agreement and the other Credit Documents
(including any interest accruing after the occurrence of a filing of a petition
of bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) and (ii) all liabilities and obligations, whenever arising, owing from any
Credit Party or any of its Subsidiaries to any Hedging Agreement Provider under
any Guaranteed Hedging Agreement or to any Cash Management Bank under any
Guaranteed Cash Management Agreement.  Notwithstanding anything to the contrary
contained in this Credit Agreement or any provision of any other Credit
Document, Credit Party Obligations shall not extend to or include any Excluded
Swap Obligation.
xi

--------------------------------------------------------------------------------



“Debt to Capitalization Ratio” means, as of the last day of any fiscal quarter
of the Parent, the ratio (expressed as a percentage) of (a)(i) Total Funded Debt
minus (ii) the aggregate amount of cash on the consolidated balance sheet of the
Parent and its Restricted Subsidiaries attributable to the net proceeds of an
issuance or incurrence of Indebtedness that constitutes Refinancing Indebtedness
in respect of existing Indebtedness maturing within 180 days of such issuance or
incurrence, to (b) the sum of (i)(x) Total Funded Debt minus (y) the aggregate
amount of cash on the consolidated balance sheet of the Parent and its
Restricted Subsidiaries attributable to the net proceeds of an issuance or
incurrence of Indebtedness that constitutes Refinancing Indebtedness in respect
of existing Indebtedness maturing within 180 days of such issuance or incurrence
plus (ii) the Equity Capitalization plus (iii) deferred Taxes of the Parent and
its consolidated Subsidiaries, each as of the last day of such fiscal quarter.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to fund any portion of any Term Loan required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Parent in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified any Credit Party, the Administrative Agent or any other Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements generally in which it commits or is
obligated to extend credit, or (d) has become or is, or has a direct or indirect
parent company that has become or is, insolvent or has become, or has a direct
or indirect parent company that has become,  the subject of a bankruptcy or
insolvency proceeding, or has had, or has a direct or indirect parent company
that has had, a receiver, conservator, trustee or custodian appointed for it, or
has taken, or has a direct or indirect parent company that has taken, any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not be a
Defaulting Lender solely by virtue of (x) the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority or (y) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the applicable
law of the country where such Person is subject to home jurisdiction supervision
if any applicable law requires that such appointment not be publicly disclosed,
in any such case, so long as such ownership interest or appointment, as
applicable, does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Discount Range” has the meaning specified in Section 2.11(c)(ii).
“Discounted Prepayment Option Notice” means a Discounted Prepayment Option
Notice substantially in the form of Exhibit J.
“Discounted Voluntary Prepayment” has the meaning specified in Section
2.11(c)(i).
xii

--------------------------------------------------------------------------------



“Discounted Voluntary Prepayment Notice” means a Discounted Voluntary Prepayment
Notice substantially in the form of Exhibit L.
“Disqualified Institution” means (a) certain banks, financial institutions and
other institutional lenders or investors or any competitors of the Parent that,
in each case, have been specified by name to the Administrative Agent by the
Parent in writing prior to the Closing Date (collectively, the “Identified
Institutions”) and (b) with respect to such Identified Institutions, Persons
(such Persons, “Known Affiliates”) that are Affiliates of such Identified
Institutions readily identifiable as such by the name of such Person, but
excluding any Person that is a bona fide debt fund or investment vehicle that is
engaged in making, purchasing, holding or otherwise investing in loans, bonds or
similar extensions of credit or securities in the ordinary course of business;
provided that, upon reasonable notice to the Administrative Agent after the
Closing Date, the Parent shall be permitted to supplement in writing the list of
Persons that are Disqualified Institutions with the name of any Person that is
or becomes a competitor of the Parent or a Known Affiliate of one of the
competitors of the Parent, which supplement shall be in the form of a list of
names provided to the Administrative Agent and shall become effective upon
delivery to the Administrative Agent, but which supplement shall not apply
retroactively to disqualify any persons that have previously acquired an
interest in respect of the Loans or Commitments hereunder.
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States, any state thereof or the District of Columbia.
“EBITDA” means for any fiscal period, Consolidated Net Income for such period
plus (a) the following (without duplication) to the extent deducted in
determining such Consolidated Net Income, in each case as determined for the
Consolidated Companies in accordance with GAAP for the applicable period: (i)
Consolidated Interest Expense, (ii) consolidated tax expenses, including all
federal, state, provincial, local income and similar taxes (provided that, if
the entry for consolidated tax expenses increases (rather than decreases)
Consolidated Net Income for such fiscal period, then EBITDA shall be reduced by
the amount of consolidated tax expenses for such fiscal period), (iii)
depreciation and amortization expenses, (iv) all charges and expenses for
financing fees and expenses and write-offs of deferred financing fees and
expenses, remaining portions of original issue discount on prepayment of
Indebtedness, premiums paid  in respect of prepayment of Indebtedness, and
commitment fees (including bridge fees and ticking fees but excluding, for the
avoidance of doubt, periodic revolver drawn or unused line fees) in respect of
financing commitments, (v) all charges and expenses associated with the write up
of inventory acquired in Acquisitions or in any other Investments that become
Consolidated Companies (or Property of Consolidated Companies, including by way
of merger, consolidation or amalgamation) (such Acquisitions or Investments,
“Consolidated Company Investments”), in each case as required by Accounting
Standards Codification (“ASC”) 805 – “Business Combinations”, (vi) all other
non-cash charges, including non-cash charges for the impairment of goodwill
taken pursuant to ASC 350 – “Intangibles - Goodwill and Other”,
acquisition-related expenses taken pursuant to ASC 805 (whether consummated or
not), stock-based compensation and restructuring and other charges, (vii) all
legal, accounting and other professional advisory fees and expenses incurred in
respect of Consolidated Company Investments and related financing transactions,
(viii) (A) all expenses related to payments made to officers and employees,
including any applicable excise taxes, of the acquired companies and businesses
in any Consolidated Company Investment and other payments due in respect of
employment agreements entered into as provided in the agreements relating to any
Consolidated Company Investment, and retention bonuses and other transition and
integration costs, including information technology transition costs, related to
any Consolidated Company Investment, (B) change of control expenses of the
acquired companies and businesses in any Consolidated Company Investment, (C)
all non-recurring cash expenses taken in respect of any multi-employer and
defined benefit pension plan obligations (without duplication) that are not
related to plant and other facilities closures and (D) all cash
acquisition-related expenses taken pursuant to ASC 805 (whether consummated or
not), all cash charges and expenses for
xiii

--------------------------------------------------------------------------------



plant and other facility closures (whether complete or partial) and other cash
restructuring charges, labor disruption charges and officer payments in
connection with any Consolidated Company Investment or associated with efforts
to achieve EBITDA synergies or improvements; provided that the amount added back
under this clause (viii) shall not exceed 10% of EBITDA (calculated prior to
such addback), in each case in the aggregate for any period of four consecutive
fiscal quarters, (ix) run-rate synergies expected to be achieved within 12
months following the end of such period due to any Consolidated Company
Investment as a result of specified actions taken or expected in good faith to
be taken (calculated on a pro forma basis as though such synergies had been
realized on the first day of such period) and not already included in EBITDA;
provided that (A) the aggregate initial estimated run-rate synergies for any
Consolidated Company Investment with respect to which an add-back is made
pursuant to this clause (ix) during any period of four consecutive fiscal
quarters shall not exceed 10% of EBITDA (calculated prior to such addback) and
(B) the aggregate add-back that may be made pursuant to this clause (ix) in
respect of the expected run-rate synergies for any Consolidated Company
Investment shall not exceed, for the four consecutive fiscal quarter period
ending (v) on the last day of the first fiscal quarter ending after the date of
such Consolidated Company Investment, 100% of the initial estimated run-rate
synergies thereof (or such lesser amount necessary to comply with the
immediately preceding clause (A)), (w) on the last day of the second fiscal
quarter ending after the date of such Consolidated Company Investment, 75% of
the initial estimated run-rate synergies thereof (or such lesser amount
necessary to comply with the immediately preceding clause (A)), (x) on the last
day of the third fiscal quarter ending after the date of such Consolidated
Company Investment, 50% of the initial estimated run-rate synergies thereof (or
such lesser amount necessary to comply with the immediately preceding clause
(A)), (y) on the last day of the fourth fiscal quarter ending after the date of
such Consolidated Company Investment, 25% of the initial estimated run-rate
synergies thereof (or such lesser amount necessary to comply with the
immediately preceding clause (A)), and (z) on the last day of each subsequent
fiscal quarter, 0% of the initial estimate run-rate synergies thereof and (C)
such synergies are reasonably identifiable, factually supportable and certified
by the chief executive officer or the chief financial officer of the Parent and
acceptable to the Administrative Agent (not to be unreasonably withheld) (it is
understood and agreed that “run-rate” means the full recurring benefit for a
period that is associated with any action taken or expected to be taken provided
that such benefit is expected to be realized within 12 months of taking such
action), (x) all non-recurring cash expenses taken in respect of any
multi-employer and defined benefit pension plan obligations (without
duplication) that are related to plant and other facilities closures (whether
complete or partial), (xi) business interruption insurance items and other
expenses, in each case during such period that the Parent believes, in good
faith, shall be reimbursed by a third party (including through insurance or
indemnity payments) not later than 365 days after the last day of the fiscal
quarter for which an add back is first taken under this clause (xi) for such
item or expense (provided that, if such item or expense has not been reimbursed,
in whole or in part, on or prior to such 365th day, then EBITDA for the period
next ending after such 365th day shall be reduced by an amount equal to the
excess of the add-back taken for such item or expense pursuant to this clause
(xi) over the amount, if any, that is reimbursed with respect to such item or
expense on or prior to such 365th day), and (xii) all sale discounts given in
connection with sales of accounts receivables and/or inventory, plus (b) cash
distributions of earnings of Unrestricted Subsidiaries made to a Consolidated
Company to the extent previously excluded in the determination of Consolidated
Net Income by virtue of clause (i) of the definition of Consolidated Net Income,
minus (c) the following (without duplication) to the extent added in determining
such Consolidated Net Income, in each case as determined for the Consolidated
Companies in accordance with GAAP for the applicable period:  all non-cash gains
(other than any such non-cash gains (i) in respect of which cash was received in
a prior period or will be received in a future period and (ii) that represent
the reversal of any accrual in a prior period for, or the reversal of any cash
reserves established in any prior period for, anticipated cash charges).  EBITDA
(after giving effect to the Combination) shall be $545 million, $629 million and
$739 million for the fiscal quarters ended March 31, 2015, December 31, 2014 and
September 30, 2014, respectively.
xiv

--------------------------------------------------------------------------------



“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than (i) a natural person or (ii)
a Disqualified Institution to the extent that the list of Disqualified
Institutions has been provided to the Lenders at the Parent’s request); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include any
Credit Party or any of the Credit Party’s Affiliates or Subsidiaries.
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
Environment, as now or is at any relevant time in effect during the term of this
Credit Agreement.
“Equity Capitalization” means as of the date of its determination, consolidated
shareholders’ equity of the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.
“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under subsection (b) or (c) of Section 414 of the Code.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) a withdrawal by the Parent or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal, within the meaning of Section 4203
or 4205 of ERISA, by the Parent or any ERISA Affiliate from a Multiemployer Plan
or the receipt by any Credit Party or any ERISA Affiliate of notification that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA ; (e) the filing of a notice
with the PBGC of intent to terminate a Pension Plan in a distress termination
described in Section 4041(c) of ERISA or the commencement of proceedings by the
PBGC to terminate or to appoint a trustee to administer a Pension Plan; or
(f) the imposition of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan upon the Parent or any ERISA Affiliate.
“Eurodollar Reserve Percentage” means for any day, the percentage which is in
effect for such day as prescribed by the Federal Reserve Board (or any
successor) for determining the maximum reserve requirement (including any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.
“Event of Default” has the meaning set forth in Section 7.1.
“Exchange Act” means Securities Exchange Act of 1934, as amended.
xv

--------------------------------------------------------------------------------



“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document, (i) any Tax on
such recipient’s net income or profits (or franchise Tax or branch profits Tax),
in each case (a) imposed by a jurisdiction as a result of such recipient being
organized or having its principal office or applicable lending office in such
jurisdiction or (b) that is an Other Connection Tax, (ii) solely with respect to
any Loans or advances to the Borrower, any U.S. federal withholding Tax imposed
on amounts payable to a Lender (other than any Lender becoming a party hereto
pursuant to a request under Section 2.23) with respect to an applicable interest
in a Loan or Commitment pursuant to a law in effect on the date on which (A)
such Lender acquired such interest in the applicable Commitment or, if such
Lender did not fund the applicable Loan pursuant to a prior Commitment, on the
date such Lender acquired its interest in such Loan or (B) such Lender
designates a new lending office, except in each case to the extent that amounts
with respect to such Taxes were payable under Section 2.21 either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or such Lender immediately before it changed
its lending office, (iii) any withholding Taxes attributable to a Lender’s
failure to comply with Section 2.21(d) and (iv) any Tax imposed under FATCA.
“Existing Credit Agreements” means the Existing RockTenn Credit Agreement and
the Existing MWV Credit Agreement.
“Existing MWV Credit Agreement” means the Credit Agreement dated as of January
30, 2012 (as amended, supplemented or otherwise modified from time to time),
among MWV, MeadWestvaco Coated Board, LLC and the other entities from time to
time party thereto as borrowers, the lenders from time to time party thereto,
Citibank, N.A., as administrative agent, Bank of America, N.A., as syndication
agent, and Barclays Bank plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and UBS
Loan Finance LLC, as documentation agents.
“Existing MWV Notes” means, collectively, the notes of MWV set forth on Schedule
1.1(a)(i).
“Existing RockTenn Credit Agreement” means the Amended and Restated Credit
Agreement dated as of May 27, 2011, and amended and restated as of September 27,
2012 (as amended, supplemented or otherwise modified from time to time), among
RockTenn, the Canadian Borrower (formerly, Rock-Tenn Company of Canada/Compagnie
Rock-Tenn du Canada), the guarantors from time to time party thereto, the
lenders from time to time party thereto, Wells Fargo Bank, National Association,
as administrative agent, and Bank of America, N.A., acting through its Canada
branch, as Canadian administrative agent.
“Existing RockTenn Senior Notes” means, collectively, the notes of RockTenn set
forth on Schedule 1.1(a)(ii).
xvi

--------------------------------------------------------------------------------



“Existing Senior Notes” means, collectively, the Existing MWV Notes and the
Existing RockTenn Senior Notes.
“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender.
“Farm Credit Equity Documents” has the meaning given such term in
Section 9.19(a).
“Farm Credit Equities” has the meaning specified in Section 9.19(a).
“Farm Credit Lender” means a federally chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.
“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future Treasury
regulations or other official administrative interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (and
any amended or successor version described above) and any intergovernmental
agreements implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day and (ii) if no such rate is
so published on such next preceding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent on such
day on such transactions as reasonably determined by the Administrative Agent.
“Fee Letter” means the Fee Letter dated as of April 28, 2015, among RockTenn and
CoBank, as amended, restated, modified or supplemented from time to time.
“Fees” means all fees payable pursuant to Section 2.13.
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) maintained or contributed to by
any Credit Party or any of its Subsidiaries or in respect of which any Credit
Party or any of its Subsidiaries is obligated to make contributions, in each
case, for the benefit of employees of any Credit Party or any of its
Subsidiaries other than those employed within the United States, other than a
plan maintained exclusively by a Governmental Authority.
“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with applicable accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan; (B) the failure to register or loss of good
standing with applicable regulatory or tax authorities of any such Foreign Plan
required to be registered or registered to maintain advantageous tax status; or
(C) the failure of any Foreign Plan to comply with any provisions of applicable
law and regulations or with the material terms of such Foreign Plan.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
xvii

--------------------------------------------------------------------------------



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations of such Person
incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt and other accrued
obligations incurred in the ordinary course of business and due within six (6)
months of the incurrence thereof) that would appear as liabilities on a balance
sheet of such Person, (v) the principal portion of all obligations of such
Person under Capital Leases, (vi) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
(other than letters of credit issued for the account of such Person in support
of industrial revenue or development bonds that are already included as
Indebtedness of such Person under clause (ii) above) and, without duplication,
all drafts drawn thereunder (to the extent unreimbursed), (vii) all preferred
Capital Stock or other equity interests issued by such Person and which by the
terms thereof could be (at the request of the holders thereof or otherwise)
subject to (A) mandatory sinking fund payments prior to the date six (6) months
after the Latest Maturity Date, (B) redemption prior to the date six (6) months
after the Latest Maturity Date or (C) other acceleration prior to the date six
(6) months after the Latest Maturity Date, (viii) the principal balance
outstanding under any Synthetic Lease, (ix) all Indebtedness of others of the
type described in clauses (i) through (viii) hereof (which, for purposes of
clarity, will not include any of the items described in clause (A)(I) through
(A)(IX) below) secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed
and (x) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person of the type described in clauses (i) through (ix) hereof (which,
for purposes of clarity, will not include any of the items described in clause
(A)(I) through (A)(IX) below); provided, however, that (A) in the case of the
Consolidated Companies, Funded Debt shall not include (I) intercorporate
obligations solely among the Consolidated Companies, (II) lease obligations
pledged as collateral to secure industrial development bonds, (III) hedge
adjustments resulting from terminated fair value interest rate derivatives,
(IV) Indebtedness that is non-recourse to such Person under the laws of the
applicable jurisdiction (except for Standard Securitization Undertakings),
including installment notes issued in timber transactions in the ordinary course
of business of the Consolidated Companies, (V) guarantees of the debt of
suppliers and vendors incurred in the ordinary course of business of the
Consolidated Companies to the extent that the obligations thereunder do not
exceed, in the aggregate, $35,000,000, (VI) trade payables re-characterized as
Indebtedness in accordance with GAAP under travel and expense reimbursement
cards, procurement cards, supply chain finance and similar programs to the
extent that the obligations thereunder are satisfied within 180 days of their
incurrence under the applicable program, (VII) any obligation in respect of
earn-outs, purchase price adjustments or similar acquisition consideration
arrangements except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of the Consolidated Companies in
accordance with GAAP, (VIII) any industrial development bonds or similar
instruments with respect to which both the debtor and the investor are
Consolidated Companies and (IX) obligations with respect to insurance policy
loans to the extent offset by the assets of the applicable insurance policies,
(B) the Funded Debt of any Person shall include the Funded Debt of any other
entity that is not a Consolidated Company (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Funded Debt expressly
provide that such Person is not liable therefor and (C) with respect to any
Funded Debt of any Consolidated Company that is a
xviii

--------------------------------------------------------------------------------



partnership or Joint Venture, the Funded Debt of such partnership or Joint
Venture shall be limited to the product of the Ownership Share of the Credit
Parties and their Restricted Subsidiaries in such partnership or Joint Venture
multiplied by the principal amount of such Funded Debt, unless a larger amount
of such Funded Debt is recourse to a Credit Party or any Restricted Subsidiary
(in which event such larger amount of such Funded Debt shall constitute Funded
Debt).
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Government Acts” has the meaning set forth in Section 2.22(a).
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Credit Party and any Cash Management Bank, as
amended, restated, amended and restated, modified, supplemented or extended from
time to time.
“Guaranteed Hedging Agreement” means any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.
“Guarantors” means the Initial Guarantors and any Additional Credit Party.
“Guaranty” means the guaranty of the Guarantors set forth in Article X.
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness, or (iv) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof.  The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.
“Hazardous Substances” means any substance, waste, chemical, pollutant or
contaminant, material or compound in any form, including petroleum, crude oil or
any fraction thereof, asbestos or asbestos containing materials, or
polychlorinated biphenyls, that is regulated pursuant to any Environmental Law.
“Hedging Agreement Provider” means any Person that (i) to the extent it is not a
Lender, has provided the Administrative Agent with a fully executed Designation
Notice, substantially in the form of Exhibit D and (ii) enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is
xix

--------------------------------------------------------------------------------

permitted by Section 6.3 to the extent that (a) such Person is a Lender, the
Administrative Agent, an Affiliate of a Lender or the Administrative Agent or
any other Person that was a Lender or the Administrative Agent (or an Affiliate
of a Lender or the Administrative Agent) at the time it entered into the Hedging
Agreement but has ceased to be a Lender or the Administrative Agent (or whose
Affiliate has ceased to be a Lender or the Administrative Agent) under the
Credit Agreement or (b) such Person is a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent on the Closing Date and the
Hedging Agreement to which such Person is a party was entered into on or prior
to the Closing Date (even if such Person ceases to be a Lender or the
Administrative Agent or such Person’s Affiliate ceased to be a Lender or the
Administrative Agent); provided, in the case of a Guaranteed Hedging Agreement
with a Person who is no longer a Lender, such Person shall be considered a
Hedging Agreement Provider only through the stated maturity date (without
extension or renewal or increase in notional amount) of such Guaranteed Hedging
Agreement.
“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including any interest rate swap, cap or collar
agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements, but excluding (i) any
purchase, sale or option agreement relating to commodities used in the ordinary
course of such Person’s business and (ii) any agreement existing as of the
Closing Date or entered into after the Closing Date in accordance with the
historical practices of the Consolidated Companies related to the fiber trading
and fiber brokerage business of such Persons.
“Identified Institutions” has the meaning set forth in the definition of
“Disqualified Institutions”.
“Immaterial Subsidiary” means any Restricted Subsidiary (other than a Borrower)
where (a) the Consolidated Net Tangible Assets of such Restricted Subsidiary are
less than 5.0% of the Consolidated Net Tangible Assets of the Consolidated
Companies as of the end of the most recent full fiscal quarter for which
internal financial statements are available immediately preceding the date of
determination and (b) the EBITDA of such Restricted Subsidiary is less than 5.0%
of the EBITDA of the Consolidated Companies as of the end of the four most
recent full fiscal quarters, treated as one period, for which internal financial
statements are available immediately preceding the date of determination, in
each of the foregoing cases (a) and (b), determined in accordance with
GAAP; provided that Immaterial Subsidiaries may not in the aggregate have (x)
Consolidated Net Tangible Assets constituting in excess of 15.0% of the
Consolidated Net Tangible Assets of the Consolidated Companies as of the end of
the most recent full fiscal quarter for which internal financial statements are
available immediately preceding the date of determination or (y) EBITDA
constituting in excess of 15.0% of the EBITDA of the Consolidated Companies as
of the end of the four most recent full fiscal quarters, treated as one period,
for which internal financial statements are available immediately preceding the
date of determination, in each of the foregoing clauses (x) and (y), determined
in accordance with GAAP (and, in the event that the Consolidated Net Tangible
Assets and/or the EBITDA of all Immaterial Subsidiaries exceed the thresholds
specified in the foregoing clauses (x) and (y), as applicable, one or more of
the Restricted Subsidiaries that would otherwise have qualified as Immaterial
Subsidiaries shall be deemed to be Material Subsidiaries in descending order
based on the amounts of their respective Consolidated Net Tangible Assets or
EBITDA, as the case may be, until such excess has been eliminated).
“Increased Amount Date” has the meaning assigned thereto in Section 2.26(a).
“Incremental Term Loan” has the meaning assigned thereto in Section 2.26(a)(i).
xx

--------------------------------------------------------------------------------



“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
2.26(a)(i).
“Incremental Term Loan Note” or “Incremental Term Loan Notes” means the
promissory notes of the Borrowers in favor of each of the Incremental Term Loan
Lenders that requests a promissory note evidencing the portion of the
Incremental Term Loans provided pursuant to Section 2.26, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.
“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt and other accrued obligations incurred in the
ordinary course of business and due within six (6) months of the incurrence
thereof) that would appear as liabilities on a balance sheet of such Person,
(v) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements (excluding (a) any purchase, sale or option
agreement relating to commodities used in the ordinary course of such Person’s
business and (b) any agreement existing as of the Closing Date or entered into
after the Closing Date in the ordinary course of business of the Credit Parties
and the Restricted Subsidiaries related to the fiber trading and fiber brokerage
businesses (other than any agreement entered into for speculative purposes) of
such Persons), (vi) all Indebtedness of others (which, for purposes of clarity,
will not include any of the items described in clause (A)(I) through (A)(IX)
below) secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided that
so long as such Indebtedness is non-recourse to such Person, only the portion of
such obligations which is secured shall constitute Indebtedness hereunder,
(vii) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person (which, for purposes of clarity, will not include any of the
items described in clause (A)(I) through (A)(IX) below), (viii) the principal
portion of all obligations of such Person under Capital Leases plus any accrued
interest thereon, (ix) all obligations of such Person under Hedging Agreements
to the extent required to be accounted for as a liability under GAAP, excluding
any portion thereof which would be accounted for as interest expense under GAAP,
(x) the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (xi) all preferred Capital
Stock or other equity interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
(A) mandatory sinking fund payments prior to the date six (6) months after the
Latest Maturity Date, (B) redemption prior to the date six (6) months after the
Latest Maturity Date or (C) other acceleration prior to the date six (6) months
after the Latest Maturity Date and (xii) the principal balance outstanding under
any Synthetic Lease plus any accrued interest thereon; provided, however, that
(A) in the case of the Consolidated Companies, Indebtedness shall not include
(I) intercorporate obligations solely among the Consolidated Companies, (II)
lease obligations pledged as collateral to secure industrial development bonds,
(III) hedge adjustments resulting from terminated fair value interest rate
derivatives, (IV) non-recourse installment notes issued in timber transactions
in the ordinary course of business of the Consolidated Companies, (V) guarantees
of the debt of suppliers and vendors incurred in the ordinary course of business
of the Consolidated Companies to the extent that the obligations thereunder do
not exceed, in the aggregate, $35,000,000, (VI) trade payables re-characterized
as Indebtedness in accordance
xxi

--------------------------------------------------------------------------------



with GAAP under travel and expense reimbursement cards, procurement cards,
supply chain finance and similar programs to the extent that the obligations
thereunder are satisfied within 180 days of their incurrence under the
applicable program, (VII) any obligations in respect of earn-outs, purchase
price adjustments or similar acquisition consideration arrangements except to
the extent such obligation is no longer contingent and appears as a liability on
the balance sheet of the Consolidated Companies in accordance with GAAP, (VIII)
any industrial development bonds or similar instruments with respect to which
both the debtor and the investor are Consolidated Companies and (IX) obligations
with respect to insurance policy loans to the extent offset by the assets of the
applicable insurance policies, (B) the Indebtedness of any Person shall include
the Indebtedness of any other entity that is not a Consolidated Company
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor and (C) with respect to any Indebtedness of any Consolidated Company
that is a partnership or Joint Venture, the Indebtedness of such partnership or
Joint Venture shall be limited to the product of the Ownership Share of the
Credit Parties and their Restricted Subsidiaries in such partnership or Joint
Venture multiplied by the principal amount of such Indebtedness, unless a larger
amount of such Indebtedness is recourse to a Credit Party or any Restricted
Subsidiary (in which event such larger amount of such Indebtedness shall
constitute Indebtedness).
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.5(b).
“Information” has the meaning set forth in Section 9.14.
“Information Materials” has the meaning set forth in Section 5.7.
“Initial Guarantors” has the meaning set forth in the introductory paragraph
hereof.
“Intellectual Property” means all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.
“Intercompany Debt” has the meaning set forth in Section 9.18.
“Interest Determination Date” has the meaning set forth in the definition of
“Applicable Percentage”.
“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.
“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
March, June, September and December and the Maturity Date, (b) as to any LIBOR
Rate Loan having an Interest Period of three (3) months or less, the last day of
such Interest Period, and (c) as to any LIBOR Rate Loan having an Interest
Period longer than three (3) months, each day which is three (3) months after
the first day of such Interest Period and the last day of such Interest Period.
“Interest Period” means, as to any LIBOR Rate Loan, a period of one (1), two
(2), three (3) or six (6) months duration (or any other period if agreed to by
each applicable Lender), as the Borrowers may elect, commencing in each case, on
the date of the borrowing (including conversions, extensions and
xxii

--------------------------------------------------------------------------------



renewals); provided, however, (i) if any Interest Period would end on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that in the case of LIBOR Rate Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (ii) no Interest Period shall extend beyond
the Maturity Date and (iii) in the case of LIBOR Rate Loans, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last day of such calendar month; provided, however, (A) if the
Borrowers shall fail to give notice as provided above, the Borrowers shall be
deemed to have selected a Base Rate Loan and (B) no more than twelve (12) LIBOR
Rate Loans may be in effect at any time.  For purposes hereof, LIBOR Rate Loans
with different Interest Periods shall be considered as separate LIBOR Rate
Loans, even if they shall begin on the same date, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.
“Investment Purpose” means the financing (or refinancing) of investments by any
Credit Party that satisfy both of the following criteria: (a) such investments
are (or were) made in order to allow existing mills of any Borrower to
(i) utilize waste and waste product (including mixed paper post-consumer
materials and old corrugated containers) as inputs for their operations or
(ii) generate electric power from renewable energy sources (namely, energy
conversion systems fueled by biomass) and to use the renewable power generated
by the mills for their operations and (b) such investments are (or were) made in
mills that are located in rural areas with populations of no more than 20,000.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit H, executed and delivered by each Person who becomes a Guarantor in
accordance with the provisions of Section 5.10.
“Joint Venture” means, with respect to any Person, any corporation or other
entity (including limited liability companies, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, of
which some but less than 100% of the total combined voting power of all classes
of Voting Stock or other ownership interests, at the time as of which any
determination is being made, is owned by such Person, either directly or
indirectly through one or more Subsidiaries of such Person.
“Known Affiliates” has the meaning set forth in the definition of “Disqualified
Institutions”.
“Latest Maturing Loan” means the Term Loan incurred and outstanding under this
Credit Agreement with the Latest Maturity Date.
“Latest Maturity Date” means the latest maturity date of any Term Loan incurred
and outstanding under this Credit Agreement at any given time after giving
effect to any renewal, refinancing, refunding or extension of Loans incurred or
outstanding pursuant to this Credit Agreement.
“Lead Arranger” means CoBank in its capacity as the sole lead arranger with
respect to this Agreement.
xxiii

--------------------------------------------------------------------------------



“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 2.26.
“Lender Participation Notice” means a Lender Participation Notice substantially
in the form of Exhibit K.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, and their respective successors and assigns and any Incremental
Term Loan Lender.
“Lending Office” means initially, the office of each Lender designated as such
Lender’s Lending Office shown on Schedule 9.2; and thereafter, such other office
of such Lender as such Lender may from time to time specify to the
Administrative Agent and the Parent as the office of such Lender at which Loans
of such Lender are to be made.
“Leverage Ratio” means, as of any date of determination, the ratio of (a)(i)
Total Funded Debt as of such date minus (ii) the aggregate amount of cash on the
consolidated balance sheet of the Parent and its Restricted Subsidiaries
attributable to the net proceeds of an issuance or incurrence of Indebtedness
that constitutes Refinancing Indebtedness in respect of existing Indebtedness
maturing within 180 days of such issuance or incurrence, to (b) EBITDA for the
period of the four prior fiscal quarters ending on such date.
“LIBOR” means for any LIBOR Rate Loan made to the Borrowers for any Interest
Period therefor, the rate per annum reported by Bloomberg Information Services
(or any successor or substitute service comparable thereto, as determined by the
Administrative Agent from time to time, that provides quotations of interest
rates applicable to U.S. Dollar deposits in the London interbank market) as the
London interbank offered rate for deposits in U.S. Dollars at approximately
11:00 a.m. (London time) two (2) London Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.
Notwithstanding the foregoing, in no event shall LIBOR be less than 0.00% per
annum.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00 - Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.
“License” has the meaning set forth in Section 5.6(c).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind in the nature of a security interest
(including any conditional sale or other title retention agreement and any lease
in the nature thereof).
“Loan” or “Loans” means a Closing Date Term Loan or an Incremental Term Loan, as
appropriate.
xxiv

--------------------------------------------------------------------------------



“London Business Day” means a day other than a day on which banks in London,
England are not open for dealings in deposits of U.S. Dollars in the London
interbank market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Parent and its Restricted Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Credit Parties, taken as
a whole, to perform their obligations under any Credit Document; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Credit Parties, taken as a whole, of the Credit
Documents.
“Material Contract” means any contract or other arrangement to which the Parent
or any of its Subsidiaries is a party that is required to be filed with the SEC.
“Material Subsidiary” means each Restricted Subsidiary that is not an Immaterial
Subsidiary.
“Maturity Date” means the date that is seven (7) years after the Closing Date.
“MNPI” has the meaning specified in Section 2.11(c)(i).
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 3(37) of ERISA or described in Section 4001(a)(3) of ERISA and that is
subject to ERISA, to which the Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.
“MWV” has the meaning set forth in the introductory paragraph hereof.
“MWV Merger” means the merger of MWV and Milan Merger Sub, Inc., a Delaware
corporation, pursuant to the Combination Agreement, pursuant to which MWV will
be the surviving corporation.
“MWV SPE Assets” means the Timber Note assets held by MeadWestvaco Timber Note
Holding Co. II, LLC, MeadWestvaco Timber Note Holding LLC or any other
Restricted Subsidiary.
“MWV Virginia” has the meaning set forth in the introductory paragraph hereof.
“Non-Core MWV Businesses” means each of (a) the Specialty Chemicals business of
MWV and (b) Community Development and Land Management business of MWV.
“Note” or “Notes” means the Closing Date Term Loan Notes and/or the Incremental
Term Loan Notes, collectively, separately or individually, as appropriate.
“Notice of Borrowing” means a request for the Closing Date Term Loan pursuant to
Section 2.4.  A Form of Notice of Borrowing is attached as Exhibit B.
“Notice of Conversion/Extension” means the written notice of (i) conversion of a
LIBOR Rate Loan to a Base Rate Loan, (ii) conversion of a Base Rate Loan to a
LIBOR Rate Loan or (iii) extension of a LIBOR Rate Loan, as appropriate, in each
case substantially in the form of Exhibit C.
“OFAC” has the meaning set forth in Section 3.13(a).
xxv

--------------------------------------------------------------------------------



“Offered Loans” has the meaning specified in Section 2.11(c)(iii).
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
Taxes imposed as a result of any present or former connection between such
recipient and the jurisdiction imposing such Tax (other than any connection
arising solely from such recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to and/or enforced, any Credit Documents).
“Other Parties” has the meaning specified in Section 10.7(c).
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Credit Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment of Loans (other than an assignment made pursuant to Section 2.23).
“Ownership Share” means, with respect to any Joint Venture, a Credit Party’s or
any Restricted Subsidiary’s relative equity ownership (calculated as a
percentage) in such Joint Venture determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Joint Venture.
“Parent” has the meaning set forth in the introductory paragraph hereof.
“Participant” has the meaning set forth in Section 9.6(d).
“Participant Register” has the meaning set forth in Section 9.6(d).
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to a Credit Party of any right to manufacture, use or sell any
invention covered by a Patent.
“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
“Patriot Act” means the USA Patriot Act, Title III of Pub.  L.  107-56, signed
into law October 26, 2001.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.
xxvi

--------------------------------------------------------------------------------



“Permitted Securitization Entity” means a Person (other than a Permitted
Securitization Subsidiary, individual or Governmental Authority) that was
established by a financial institution or Affiliate thereof to purchase or
otherwise acquire assets for the principal purpose of securitization, and which
purchase or acquisition of such assets is funded through the issuance of
securities by such Person or by such Person incurring indebtedness; provided
that a financial institution or Affiliate of a financial institution that
purchases or acquires assets for the principal purpose of securitization shall
also be considered a Permitted Securitization Entity.
“Permitted Securitization Subsidiary” means any Subsidiary of the Parent that
(i) is directly or indirectly wholly-owned by the Parent, (ii) is formed and
operated solely for purposes of a Permitted Securitization Transaction, (iii) is
formed to qualify as a “bankruptcy remote” entity, (iv) has organizational
documents which limit the permitted activities of such Permitted Securitization
Subsidiary to the acquisition of Securitization Assets from the Parent or one or
more of its Subsidiaries, the securitization of such Securitization Assets and
activities necessary or incidental to the foregoing, (v) if organized within the
United States, is organized so as to meet S&P’s requirements for special purpose
entities engaged in the securitization of assets, (vi) if organized within
Canada or any province or territory thereof, is organized so as to meet the
requirements for special purpose entities engaged in the securitization of
assets by any recognized rating agency operating in such jurisdiction and (vii)
if organized outside the United States and Canada (and any province or territory
thereof), is organized so as to meet the requirements for special purpose
entities engaged in the securitization of assets by any recognized rating agency
operating in such jurisdiction; provided that if no requirements for special
purpose entities exist in such jurisdiction, the Parent shall certify to the
Administrative Agent that no recognized rating agency is operating in such
jurisdiction that customarily rates securitization transactions.
“Permitted Securitization Transaction” means (a) the transfer by the Parent or
one or more of its Restricted Subsidiaries of Securitization Assets to one or
more (x) Permitted Securitization Subsidiaries or (y) Permitted Securitization
Entities and, in each case, the related financing of such Securitization Assets;
provided that, in each case, (i) such transaction is the subject of a favorable
legal opinion as to the “true sale” of the applicable Securitization Assets
under the laws of the applicable jurisdiction and (ii) such transaction is
non-recourse to the Parent and its Restricted Subsidiaries under the laws of the
applicable jurisdiction, except for Standard Securitization Undertakings, (b)
any credit facility backed or secured by Receivables or any other Securitization
Assets of the Consolidated Companies among one or more Consolidated Companies
and a financial institution, which credit facility is non-recourse to the Parent
and its Restricted Subsidiaries under the laws of the applicable jurisdiction,
except for Standard Securitization Undertakings or (c) any other arrangement or
agreement in respect of a “true sale” (or any similar concept in the applicable
jurisdiction) of Receivables or any other Securitization Assets in accordance
with the laws of the United States or any State thereof, Canada, any province or
territory of Canada or other applicable jurisdiction.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if
xxvii

--------------------------------------------------------------------------------



the Eastern Edition of The Wall Street Journal is not published on such day,
such rate as last published in the Eastern Edition of The Wall Street Journal.
“Priority Debt Basket” shall mean, at any time, (I) in the case of Section
6.2(w), (a) an amount equal to 10% of Consolidated Net Tangible Assets as of the
last day of the most recently ended fiscal quarter of the Parent, less without
duplication (b) (i) solely to the extent in excess of the amount in clause (a)
above the aggregate principal amount of Indebtedness incurred under Section
6.3(c) then outstanding plus (ii) the aggregate amount of obligations (or, if
applicable, the fair market value of inventory) secured by Liens under Section
6.2(w) then outstanding and (II) in the case of Section 6.3(c), (a) an amount
equal to 20% of Consolidated Net Tangible Assets as of the last day of the most
recently ended fiscal quarter of the Parent, less without duplication (b) (i)
the aggregate principal amount of Indebtedness incurred under Section 6.3(c)
then outstanding plus (ii) the aggregate amount of obligations (or, if
applicable, the fair market value of inventory) secured by Liens under Section
6.2(w) then outstanding.  In the event that any Indebtedness would otherwise
count against both the basket in Section 6.3(c) and the basket in Section
6.2(w), such Indebtedness shall be counted, for purposes of calculating the size
of the Priority Debt Basket under each of clauses (I) and (II) of this
definition, as outstanding only under Section 6.2(w) (and, for purposes of
clarity, shall not be counted as outstanding under Section 6.3(c)).
“Private Information” has the meaning set forth in Section 5.7.
“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.3(iii)) of the
financial covenants set forth in Section 6.1(a) and (b) or the Leverage Ratio in
respect of a proposed transaction or designation of a Restricted Subsidiary as
an Unrestricted Subsidiary (a “Specified Transaction”), the making of such
calculation after giving effect on a pro forma basis to:
(a)            the consummation of such Specified Transaction as of the first
day of the applicable Calculation Period;
(b)            the assumption, incurrence or issuance of any Indebtedness of a
Consolidated Company (including any Person which became a Consolidated Company
pursuant to or in connection with such Specified Transaction) in connection with
such Specified Transaction, as if such Indebtedness had been assumed, incurred
or issued (and the proceeds thereof applied) on the first day of such
Calculation Period (with any such Indebtedness bearing interest at a floating
rate being deemed to have an implied rate of interest for the applicable period
equal to the rate which is or would be in effect with respect to such
Indebtedness as of the applicable Calculation Date);
(c)            the permanent repayment, retirement or redemption of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a permanent commitment reduction) by a Consolidated Company
(including any Person which became a Consolidated Company pursuant to or in
connection with such Specified Transaction) in connection with such Specified
Transaction, as if such Indebtedness had been repaid, retired or redeemed on the
first day of such Calculation Period;
(d)            other than in connection with such Specified Transaction, any
assumption, incurrence or issuance of any Indebtedness by a Consolidated Company
after the first day of the applicable Calculation Period, as if such
Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Calculation Period (with any such Indebtedness
so incurred or issued bearing interest at a floating rate being deemed to have
an implied rate of interest for the applicable period equal to the rate which is
or would be in effect with respect to such Indebtedness as of the applicable
Calculation Date, and with any such
xxviii

--------------------------------------------------------------------------------



Indebtedness so assumed bearing interest at a floating rate being calculated
using the actual interest rate in effect during such period); and
(e)            other than in connection with such Specified Transaction, the
permanent repayment, retirement or redemption of any Indebtedness (other than
revolving Indebtedness, except to the extent accompanied by a permanent
commitment reduction) by a Consolidated Company after the first day of the
applicable Calculation Period, as if such Indebtedness had been repaid, retired
or redeemed on the first day of such Calculation Period.
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent delivered to the Administrative Agent in connection with a
Specified Transaction, such certificate to contain reasonably detailed
calculations satisfactory to the Administrative Agent, upon giving effect to the
applicable Specified Transaction on a Pro Forma Basis, of the financial
covenants set forth in Section 6.1(a) and (b) for the applicable Calculation
Period.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.11(c)(ii).
“Pro Rata Additional Borrower” means any Borrower (as defined in the Pro Rata
Credit Agreement) other than the Parent.
“Pro Rata Credit Agreement” means the Credit Agreement dated as of July 1, 2015,
among the Parent, as parent borrower, RockTenn Company of Canada Holdings
Corp./Compagnie de Holdings RockTenn du Canada Corp., as Canadian borrower, the
subsidiary borrowers party thereto, RockTenn and MWV, as initial guarantors, the
lenders from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent and multicurrency agent.
“Pro Rata Credit Facilities” means the revolving credit facilities and term loan
facilities established pursuant to the Pro Rata Credit Agreement.
“Public Information” has the meaning set forth in Section 5.7.
“Purchasing Borrower Party” means the Parent or any of its Subsidiaries.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Lenders” has the meaning specified in Section 2.11(c)(iv).
“Qualifying Loans” has the meaning specified in Section 2.11(c)(iv).
“Rating” means the Parent’s long-term senior unsecured non-credit-enhanced debt
rating as was most recently announced by S&P or Moody’s, as applicable.
“Ratings Level” has the meaning set forth in the definition of “Applicable
Percentage”.
xxix

--------------------------------------------------------------------------------



“Receivables” has the meaning set forth in the definition of “Securitization
Assets”.
“Refinanced Term Loan” has the meaning set forth in Section 9.1.
“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Existing Indebtedness”), any other Indebtedness that renews, refinances,
refunds, replaces or extends such Existing Indebtedness (or any Refinancing
Indebtedness in respect thereof); provided that the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of such Existing
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Existing Indebtedness and any reasonable fees, premium and
expenses relating to such renewal, refinancing, refunding, replacement or
extension, unless at the time such Refinancing Indebtedness is incurred, such
excess amount shall be permitted under Section 6.3 and, if applicable, utilize a
basket thereunder.
“Register” has the meaning set forth in Section 9.6(c).
“Regulation S-X” has the meaning set forth in Section 3.10(a).
“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees, managers, advisors,
representatives and controlling persons of such Person and of such Person’s
Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migrating or leaching
into the Environment, or into or from any building or facility.
“Replacement Term Loan” has the meaning set forth in Section 9.1.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.
“Required Financial Information” means, as to any fiscal quarter or fiscal year
of the Parent, the financial information required by subsections (a) through
(c) of Section 5.7 for such fiscal quarter or fiscal year, as applicable.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of the outstanding Term Loans at such time; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, Term Loans
owing to such Defaulting Lender.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.
“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, the Treasurer, the Chief Accounting Officer, or the Controller of the
Parent.
xxx

--------------------------------------------------------------------------------



“Restricted Subsidiary” means any Subsidiary of the Parent other than any such
Subsidiary that is or shall become an Unrestricted Subsidiary as provided
herein.
“Rock-Tenn Converting” has the meaning set forth in the introductory paragraph
hereof.
“RockTenn” has the meaning set forth in the introductory paragraph hereof.
“RockTenn CP” has the meaning set forth in the introductory paragraph hereof.
“RockTenn Merger” means the merger of RockTenn and Rome Merger Sub, Inc., a
Georgia corporation, pursuant to the Combination Agreement, pursuant to which
RockTenn will be the surviving corporation.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Financial, Inc., or any successor or assignee of the business of such division
in the business of rating securities.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to
Sanctions.
“Sanctioned Person” means (a) a person named on the list of Specially Designated
Nationals maintained by OFAC, (b) any Person operating, organized or resident in
a Sanctioned Entity or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
Canadian government or (c) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization Assets” means any accounts receivable, notes receivable, rights
to future lease payments or residuals (collectively, the “Receivables”) owed to
or owned by the Parent or any Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such Receivables, all contracts
and contract rights, purchase orders, records, security interests, financing
statements or other documentation in respect of such Receivables and all
guarantees, letters of credit, insurance or other agreements or arrangements
supporting or securing payment in respect of such Receivables, all lockboxes and
collection accounts in respect of such Receivables (but only to the extent such
lockboxes and collection accounts contain only amounts related to such
Receivables subject to a Permitted Securitization Transaction), all collections
and proceeds of such Receivables and other assets which are of the type
customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.
“Specified Transaction” has the meaning set forth in the definition of Pro Forma
Basis set forth in this Section 1.1.
xxxi

--------------------------------------------------------------------------------



“Standard Securitization Undertakings” means (i) any obligations and
undertakings of the Parent or any Restricted Subsidiary on terms and conditions
consistent with the sale treatment of Securitization Assets in a transaction
that results in a legal “true sale” of Securitization Assets in accordance with
the laws of the United States, Canada, any province or territory of Canada or
other applicable jurisdiction and (ii) any obligations and undertakings of the
Parent or any Restricted Subsidiary not inconsistent with the treatment of the
transfer of Securitization Assets in a transaction as a legal “true sale” and
otherwise consistent with customary securitization undertakings in accordance
with the laws of the United States, Canada, any province or territory of Canada
or other applicable jurisdiction; provided that Standard Securitization
Undertakings shall not include any guaranty or other obligation of the Parent
and its Restricted Subsidiaries with respect to any Securitization Asset that is
not collected, not paid or otherwise uncollectible on account of the insolvency,
bankruptcy, creditworthiness or financial inability to pay of the applicable
obligor with respect to such Securitization Asset.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through one or more intermediaries or subsidiaries.  Unless otherwise
identified, “Subsidiary” or “Subsidiaries” means Subsidiaries of the Parent.
“Successor Borrower” has the meaning set forth in Section 6.4(b).
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Synthetic Lease” means any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP.
“Tax Exempt Certificate” has the meaning set forth in Section 2.21(d).
“Taxes” has the meaning set forth in Section 2.21(a).
“Term Loan Lenders” means, collectively, the Closing Date Term Loan Lenders and
the Incremental Term Loan Lenders.
“Term Loan Note” means a Closing Date Term Loan Note and/or an Incremental Term
Loan Note, as appropriate.
“Term Loans” means, collectively, Closing Date Term Loans and the Incremental
Term Loans, and “Term Loan” means any of such Term Loans.
“Total Funded Debt” means, without duplication, the sum of: (a) Consolidated
Funded Debt, (b) with respect to a Permitted Securitization Transaction, (i) if
a Permitted Securitization Subsidiary is a party to such Permitted
Securitization Transaction, the aggregate principal, stated or invested amount
of outstanding loans made to the relevant Permitted Securitization Subsidiary
under such Permitted Securitization Transaction and (ii) if a Permitted
Securitization Entity is a party to such Permitted Securitization
Transaction, the aggregate amount of cash consideration received as of the date
of such sale or transfer by the Parent and its Restricted Subsidiaries from the
sale or transfer of Receivables or other
xxxii

--------------------------------------------------------------------------------



Securitization Assets during the applicable calendar month in which such sale or
transfer took place under such Permitted Securitization Transaction, and (c) to
the extent not otherwise included, the outstanding principal balance of
Indebtedness under any Permitted Securitization Transaction referenced in clause
(b) of the definition thereof.
“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Credit Party of any right to use any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress and service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.
“Transactions” means, collectively, the Combination, the repayment and
refinancing of certain existing Indebtedness of RockTenn and MWV in connection
with the Combination, the initial borrowings under this Agreement and the
payment of fees, commissions and expenses in connection with each of the
foregoing.
“Type” means, as to any Loan, its nature as a Base Rate Loan or a LIBOR Rate
Loan, as the case may be.
“U.S. Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Unrestricted Subsidiary” means (i) any Permitted Securitization Subsidiary,
(ii) any Joint Venture that is a Subsidiary and (iii) any Subsidiary which, at
the option of the Parent, is designated in writing by the Parent to the
Administrative Agent as being an Unrestricted Subsidiary; provided that the
Parent may designate any such Permitted Securitization Subsidiary or Joint
Venture as a Restricted Subsidiary in its discretion.  The Parent may designate
a Restricted Subsidiary as an Unrestricted Subsidiary at any time so long as
(A) no Default or Event of Default is in existence or would be caused by such
designation and (B) the Parent supplies to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating pro forma compliance with the financial
covenants in Section 6.1 after giving effect to such designation.
“Voting Participant” has the meaning set forth in Section 9.6(d).
“Voting Participant Notice” has the meaning set forth in Section 9.6(d).
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary that is a Wholly-Owned Subsidiary.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating less
than 1% of the outstanding shares
xxxiii

--------------------------------------------------------------------------------



of such Subsidiary which are owned by individuals) and voting interests are
owned by any one or more of the Parent and the Parent’s other Wholly-Owned
Subsidiaries at such time.
1.2            Computation of Time Periods.
All time references in this Credit Agreement and the other Credit Documents
shall be to New York, New York time unless otherwise indicated.  For purposes of
computation of periods of time hereunder, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”
1.3            Accounting Terms.
(i)            Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of Parent delivered to the
Lenders; provided that, if the Parent shall notify the Administrative Agent that
it wishes to amend any covenant in Section 6.1 or the definition of Leverage
Ratio (or any component thereof) to eliminate the effect of any change in GAAP
on the operation of such covenant or such ratio (or if the Administrative Agent
notifies the Parent that the Required Lenders wish to amend Section 6.1 or the
definition of Leverage Ratio (or any component thereof) for such purpose), then
the Parent’s compliance with such covenant shall be determined on the basis of
GAAP in effect and as adopted by the Parent on March 31, 2015 (which, for the
avoidance of doubt, shall exclude any prospective changes to lease accounting
under GAAP), until either such notice is withdrawn or such covenant is amended
in a manner satisfactory to the Parent and the Required Lenders.
(ii)            The Parent shall deliver to the Administrative Agent and each
Lender at the same time as the delivery of any Required Financial Information,
(a) a description in reasonable detail of any material change in the application
of accounting principles employed in the preparation of such financial
statements from those applied in the most recently preceding quarterly or annual
financial statements as to which no objection shall have been made in accordance
with the provisions above and (b) a reasonable estimate of the effect on the
financial statements on account of such changes in application (it being
understood that the requirement in this subsection (ii) shall be satisfied if
the information required by clauses (a) and (b) above are included the
applicable Required Financial Information.
(iii)            Notwithstanding the above, the parties hereto acknowledge and
agree that, for purposes of all calculations made in determining compliance for
any applicable period with the financial covenants set forth in Section 6.1 or
in determining the Leverage Ratio for any applicable period (including for
purposes of the definitions of “Applicable Percentage,” “Consolidated Interest
Expense,” “EBITDA,” “Pro Forma Basis” and “Total Funded Debt” set forth in
Section 1.1), if any Acquisition or disposition of Property, in each case
involving consideration in excess of $50,000,000, occurred during such period,
such calculations with respect to such period shall be made on a Pro Forma
Basis.
(iv)            Notwithstanding anything herein to the contrary, the parties
hereto acknowledge and agree that after the Credit Parties’ obligations with
respect to a series of
xxxiv

--------------------------------------------------------------------------------



debt securities are deemed to be no longer outstanding under an indenture or
other operative document governing such debt securities (including due to having
paid or irrevocably deposited funds sufficient to pay the entire Indebtedness
represented by such debt securities at a given date), (A) such debt securities
will thereafter be deemed to be no longer “outstanding” for purposes of all
calculations made under this Credit Agreement and (B) any interest expense
attributable to such debt securities will thereafter be deemed not to constitute
Interest Expense for purposes of all calculations made under this Agreement.
1.4            Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise or except as expressly provided herein, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), unless otherwise expressly stated to the contrary, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (d) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
ARTICLE II

CREDIT FACILITY
2.1            [Reserved].
2.2            [Reserved].
2.3            [Reserved].
2.4            Closing Date Term Loan.
(a)            Closing Date Term Loan.  Subject to the terms and conditions
hereof and in reliance upon the representations and warranties set forth herein,
each Closing Date Term Loan Lender severally agrees to make available to the
Borrowers on the Closing Date such Closing Date Term Loan Lender’s Closing Date
Term Loan Commitment Percentage of a term loan in U.S. Dollars (the “Closing
Date Term Loan”) in the aggregate principal amount of SIX HUNDRED MILLION U.S.
DOLLARS ($600,000,000) (the “Closing Date Term Loan Committed Amount”) for the
purposes hereinafter set forth.  The Closing Date Term Loan may consist of Base
Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Borrowers
xxxv

--------------------------------------------------------------------------------



may request in their Notice of Borrowing.  Amounts repaid or prepaid on the
Closing Date Term Loan may not be reborrowed.
(b)            Repayment of Closing Date Term Loan.  The principal amount of the
Closing Date Term Loan shall be repaid on the Maturity Date.
(c)            Interest on the Closing Date Term Loan.  Subject to the
provisions of Sections 2.9 and 2.14, the Closing Date Term Loan shall bear
interest as follows:
(i)            Base Rate Loans.  During such periods as the Closing Date Term
Loan shall be comprised of Base Rate Loans, each such Base Rate Loan shall bear
interest at a per annum rate equal to the sum of the Alternate Base Rate plus
the Applicable Percentage; and
(ii)            LIBOR Rate Loans.  During such periods as the Closing Date Term
Loan shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall
bear interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.
Interest on the Closing Date Term Loan shall be payable in arrears on each
Interest Payment Date.
(d)            Closing Date Term Loan Notes.  The Borrowers’ obligation to pay
each Closing Date Term Loan Lender’s Closing Date Term Loan shall be evidenced,
upon such Closing Date Term Loan Lender’s request, by a Closing Date Term Loan
Note made payable to such Lender in substantially the form of Exhibit E.
2.5            [Reserved].
2.6            [Reserved].
2.7            [Reserved].
2.8            [Reserved].
2.9            Default Rate.
If any principal of or interest on any Loan or any fee or other amount payable
by any Credit Party hereunder is not paid when due, whether at stated maturity,
upon acceleration or otherwise, such overdue amount shall bear interest, payable
on demand, at a per annum rate two percent (2%) greater than the interest rate
which would otherwise be applicable (or if no rate is applicable, whether in
respect of interest, fees or other amounts, then two percent (2%) greater than
the Alternate Base Rate plus the Applicable Percentage).
2.10            Conversion Options.
(a)            The Borrowers may elect from time to time to convert Base Rate
Loans to LIBOR Rate Loans and/or LIBOR Rate Loans to Base Rate Loans, by
delivering a Notice of Conversion/Extension to the Administrative Agent at least
three (3) Business Days’ prior to the proposed date of conversion.  If the date
upon which a Base Rate Loan is to be converted to a LIBOR Rate Loan or a LIBOR
Rate Loans is to be converted to a Base Rate Loan is not a Business Day, then
such conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such
xxxvi

--------------------------------------------------------------------------------



Loan shall bear interest as if it were a Base Rate Loan or LIBOR Rate Loan, as
applicable.  All or any part of outstanding Base Rate Loans and LIBOR Rate Loans
may be converted as provided herein; provided that (i) no Loan may be converted
into a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing except with the consent of the Required Lenders, and (ii) partial
conversions shall be in a minimum aggregate principal amount of the Borrowing
Minimum or a whole multiple amount of the Borrowing Multiple in excess thereof.
(b)            Any LIBOR Rate Loan may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the Borrowers with
the notice provisions contained in Section 2.10(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, except with the consent of the Required Lenders, in which
case such LIBOR Rate Loan shall be automatically converted to a Base Rate Loan
at the end of the applicable Interest Period with respect thereto.  If the
Borrowers shall fail to give timely notice of an election to continue a LIBOR
Rate Loan, or the continuation of LIBOR Rate Loans is not permitted hereunder,
such LIBOR Rate Loans shall be automatically converted to a Base Rate Loan at
the end of the applicable Interest Period with respect thereto.
2.11            Prepayments.
(a)            Voluntary Prepayments.  Term Loans may be repaid in whole or in
part without premium or penalty; provided that (i) LIBOR Rate Loans may be
repaid only upon three (3) Business Days’ prior written notice to the
Administrative Agent, (ii) repayments of LIBOR Rate Loans must be accompanied by
payment of any amounts owing under Section 2.20 and (iii) partial repayments of
Loans shall be in minimum principal amount of the Borrowing Minimum, and in
integral multiples of the Borrowing Multiple in excess thereof.  To the extent
that the Borrowers elect to prepay the Closing Date Term Loan or, if applicable,
any Incremental Term Loans, amounts prepaid under this Section 2.11(a) shall be
applied to such Term Loans (to the remaining principal installments thereof, if
any, as directed by the Borrowers) first ratably to any Base Rate Loans and then
to LIBOR Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.11(a) shall be subject to Section 2.20, but
otherwise without premium or penalty.  Interest on the principal amount prepaid
shall be payable on the next occurring Interest Payment Date that would have
occurred had such loan not been prepaid or, at the request of the Administrative
Agent in the case of a prepayment under this clause (a) or clause (b) below,
interest on the principal amount prepaid shall be payable on any date that a
prepayment is made hereunder through the date of prepayment.  Amounts prepaid on
the Term Loans may not be reborrowed.  Each notice delivered by the Borrowers
pursuant to this Section 2.11(a) shall be revocable by the Borrowers (by notice
to the Administrative Agent on or prior to the proposed prepayment date
specified therein).
(b)            [Reserved].
(c)            Discounted Prepayments.
(i)            Notwithstanding anything to the contrary in Section 2.11(a) or
2.15 (which provisions shall not be applicable to this Section 2.11(c)) or any
other provision of this Agreement, any Purchasing Borrower Party shall have the
right at any time and from time to time to prepay Term Loans to the Lenders at a
discount to the par value of such Loans and on a non pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.11(c) (it being understood that such prepayment may be made with
either debt or cash); provided that (A) no Discounted Voluntary Prepayment shall
be made from the proceeds of any revolving credit loan or
xxxvii

--------------------------------------------------------------------------------



swingline loan under the Pro Rata Credit Facilities, (B) any Discounted
Voluntary Prepayment shall be offered to all Lenders with Term Loans on a pro
rata basis and (C) such Purchasing Borrower Party shall deliver to the
Administrative Agent a certificate stating that (1) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) each of
the conditions to such Discounted Voluntary Prepayment contained in this Section
2.11(c) has been satisfied and (3) except as previously disclosed in writing to
the Administrative Agent and the Term Loan Lenders, such Purchasing Borrower
Party does not have, as of the date of each Discounted Prepayment Option Notice
and each Discounted Voluntary Prepayment Notice, any material non-public
information (“MNPI”) with respect to the Parent or any of its Subsidiaries that
has not been disclosed to the Lenders (other than Lenders that do not wish to
receive MNPI with respect to the Parent, any of its Subsidiaries or Affiliates)
prior to such time that could reasonably be expected to have a material effect
upon, or otherwise be material to, a Term Loan Lender’s decision to offer Term
Loans to the Purchasing Borrower Party to be repaid, except to the extent that
such Term Loan Lender has entered into a customary “big boy” letter with the
Parent.
(ii)            To the extent a Purchasing Borrower Party seeks to make a
Discounted Voluntary Prepayment, such Purchasing Borrower Party will provide a
Discounted Prepayment Option Notice that such Purchasing Borrower Party desires
to prepay Term Loans in an aggregate principal amount specified therein by the
Purchasing Borrower Party (each, a “Proposed Discounted Prepayment Amount”), in
each case at a discount to the par value of such Term Loans as specified below. 
The Proposed Discounted Prepayment Amount of Term Loans shall not be less than
$5,000,000.  The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment:  (A) the Proposed
Discounted Prepayment Amount of Term Loans, (B) a discount range (which may be a
single percentage) selected by the Purchasing Borrower Party with respect to
such proposed Discounted Voluntary Prepayment (representing the percentage of
par of the principal amount of Term Loans to be prepaid) (the “Discount Range”),
and (C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).
(iii)            Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.11(c)(ii), the Administrative Agent shall promptly
notify each Term Loan Lender thereof.  On or prior to the Acceptance Date, each
such Lender may specify by Lender Participation Notice to the Administrative
Agent (A) a minimum price (the “Acceptable Price”) within the Discount Range
(for example, 80% of the par value of the Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans with respect to which such Lender is willing
to permit a Discounted Voluntary Prepayment at the Acceptable Price (“Offered
Loans”).  Based on the Acceptable Prices and principal amounts of Term Loans
specified by the Lenders in the applicable Lender Participation Notice, the
Administrative Agent, in consultation with the Purchasing Borrower Party, shall
determine the applicable discount for Term Loans (the “Applicable Discount”),
which Applicable Discount shall be (A) the percentage specified by the
Purchasing Borrower Party if the Purchasing Borrower Party has selected a single
percentage pursuant to Section 2.11(c)(ii) for the Discounted Voluntary
Prepayment or
xxxviii

--------------------------------------------------------------------------------



(B) otherwise, the lowest Acceptable Price at which the Purchasing Borrower
Party can pay the Proposed Discounted Prepayment Amount in full (determined by
adding the principal amounts of Offered Loans commencing with the Offered Loans
with the lowest Acceptable Price); provided, however, that in the event that
such Proposed Discounted Prepayment Amount cannot be repaid in full at any
Acceptable Price, the Applicable Discount shall be the highest Acceptable Price
specified by the Lenders that is within the Discount Range.  The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans.  Any Lender with
outstanding Term Loans whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.  For the avoidance
of doubt, any Term Loans redeemed by the Parent pursuant to a Discounted
Voluntary Prepayment shall immediately cease to be outstanding.
(iv)            The Purchasing Borrower Party shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price
that is equal to or lower than the Applicable Discount (“Qualifying Loans”) at
the Applicable Discount; provided that if the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent).  If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.
(v)            Each Discounted Voluntary Prepayment shall be made within four
Business Days of the Acceptance Date (or such other date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 2.19), upon irrevocable
notice in the form of a Discounted Voluntary Prepayment Notice, delivered to the
Administrative Agent no later than 1:00 p.m. (New York City time), three
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent.  Upon
receipt of any Discounted Voluntary Prepayment Notice, the Administrative Agent
shall promptly notify each relevant Lender thereof.  If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.
(vi)            To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance
xxxix

--------------------------------------------------------------------------------



with Section 2.11(c)(iii) above) established by the Administrative Agent in
consultation with the Parent.
(vii)            Prior to the delivery of a Discounted Voluntary Prepayment
Notice, upon written notice to the Administrative Agent, the Purchasing Borrower
Party may withdraw its offer to make a Discounted Voluntary Prepayment pursuant
to any Discounted Prepayment Option Notice.
(viii)            The aggregate principal amount of the Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate principal amount
of the Term Loans prepaid on the date of any such Discounted Voluntary
Prepayment.
(ix)            Each prepayment of the outstanding Term Loans pursuant to this
Section 2.11(c) shall be applied at par to the remaining principal repayment
installments of the Term Loans, if any, pro rata among such installments for the
respective class.
(x)            For the avoidance of doubt, it is within each Lender’s sole and
absolute discretion whether to accept a Discounted Voluntary Prepayment.
2.12            [Reserved].
2.13            Fees.
(a)            The Credit Parties agree to pay to the Administrative Agent, for
the account of each Lender having a Closing Date Term Loan Commitment on the
Closing Date, a ticking fee (collectively for all Lenders, the “Ticking Fee”) on
the Closing Date Term Loan Commitment of such Lender, accruing during the period
from and including the date that is 60 days following the date on which the
allocation of the Closing Date Term Loan Commitments is made to but excluding
the Closing Date, at a rate per annum equal to 0.15%.  The Ticking Fee will be
computed on the basis of the actual number of days elapsed over a 360-day year
and will be payable in arrears on the Closing Date.
(b)            The Credit Parties agree to pay to the Administrative Agent the
annual administrative agent fee as described in the Fee Letter.
2.14            Computation of Interest and Fees.
(a)            Interest on each Base Rate Loan shall be due and payable in
arrears on each Interest Payment Date applicable to such Loan; and interest on
each LIBOR Rate Loan shall be due and payable on each Interest Payment Date
applicable to such Loan.  Interest payable hereunder with respect to Base Rate
Loans accruing interest at the Prime Rate shall be calculated on the basis of a
year of 365 days (or 366 days, as applicable) for the actual days elapsed.  All
other fees, interest and all other amounts payable hereunder shall be calculated
on the basis of a 360 day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrowers and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof. 
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective.  The
Administrative Agent shall as soon as practicable notify the Borrowers and the
Lenders of the effective date and the amount of each such change.
xl

--------------------------------------------------------------------------------



(b)            Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the computations used by the Administrative Agent
in determining any interest rate.
(c)            It is the intent of the Administrative Agent, the Lenders and the
Credit Parties to conform to and contract in strict compliance with applicable
usury law from time to time in effect.  All agreements between or among the
Administrative Agent, the Lenders and the Credit Parties are hereby limited by
the provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral.  In no way, nor in any event or contingency (including prepayment or
acceleration of the maturity of any Credit Party Obligation), shall the interest
taken, reserved, contracted for, charged, or received under this Agreement,
under the Notes or otherwise, exceed the maximum nonusurious amount permissible
under applicable law.  If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this subsection and such interest shall be automatically reduced
to the maximum nonusurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document.  If the Administrative
Agent or Lender shall ever receive anything of value which is characterized as
interest on the Loans under applicable law and which would, apart from this
provision, be in excess of the maximum nonusurious amount, an amount equal to
the amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on the Loans and not to
the payment of interest, or refunded to the Borrowers or the other payor thereof
if and to the extent such amount which would have been excessive exceeds such
unpaid principal amount of the Loans.  The right to demand payment of the Loans
or any other Indebtedness evidenced by any of the Credit Documents does not
include the right to receive any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand.  All interest paid or agreed to
be paid to the Lenders with respect to the Loans shall, to the extent permitted
by applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such Indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.
2.15            Pro Rata Treatment and Payments.
(a)            Pro Rata Distribution of Payments.  Each payment on account of an
amount due from the Borrowers hereunder or under any other Credit Document shall
be made by the Borrowers to the Administrative Agent for the pro rata account of
the Lenders entitled to receive such payment as provided herein in the currency
in which such amount is denominated and in such funds as are customary at the
place and time of payment for the settlement of international payments in such
currency.  Upon request, the Administrative Agent will give the Borrowers a
statement showing the computation used in calculating such amount, which
statement shall be presumptively correct in the absence of manifest error.  The
obligation of the Borrowers to make each payment on account of such amount in
the currency in which such amount is denominated shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed in or converted into any other currency, except to the extent such
tender or recovery shall result in the actual receipt by the Administrative
Agent of the full amount in the appropriate currency payable hereunder.
xli

--------------------------------------------------------------------------------



(b)            Application of Payments Prior to Exercise of Remedies.  Unless
otherwise specified in this Credit Agreement, each payment under this Credit
Agreement or any Note shall be applied (i) first, to any fees then due and owing
by the Borrowers pursuant to Section 2.13, (ii) second, to interest then due and
owing hereunder and under the Notes of the Borrowers and (iii) third, to
principal then due and owing hereunder and under the Notes of the Borrowers. 
Each payment on account of any fees pursuant to Section 2.13 shall be made
pro rata in accordance with the respective amounts due and owing.  Each payment
(other than voluntary repayments) by the Borrowers on account of principal of
and interest on the Term Loans shall be made pro rata according to the
respective amounts due and owing hereunder.  Each voluntary repayment on account
of principal of the Loans shall be applied in accordance with Section 2.11(a). 
All payments (including prepayments) to be made by the Credit Parties on account
of principal, interest and fees shall be made without defense, set-off or
counterclaim and shall be made to the Administrative Agent for the account of
the Lenders (except as provided in Section 2.25(b)) at the Administrative
Agent’s office specified in Section 9.2 and shall be made in U.S. Dollars not
later than 12:00 p.m. on the date when due.  The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received.  If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.
(c)            Allocation of Payments After Exercise of Remedies. 
Notwithstanding any other provision of this Credit Agreement to the contrary,
after the exercise of remedies (other than the invocation of default interest
pursuant to Section 2.9) by any of the Administrative Agent pursuant to
Section 7.2 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Credit
Documents shall automatically become due and payable in accordance with the
terms of such Section), all amounts collected or received by the Administrative
Agent or any Lender on account of the Credit Party Obligations or any other
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Credit Documents;
SECOND, to payment of any fees owed to the Administrative Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Credit Party Obligations owing to such Lender;
FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Guaranteed Hedging
Agreement and/or any Guaranteed Cash Management Agreement, any fees, premiums
and scheduled periodic payments due under such Guaranteed Hedging Agreement
and/or Guaranteed Cash Management Agreement and any interest accrued thereon;
xlii

--------------------------------------------------------------------------------



FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations, and including with respect to any Guaranteed Hedging Agreement
and/or any Guaranteed Cash Management Agreement, any breakage, termination or
other payments due under such Guaranteed Hedging Agreement and any interest
accrued thereon;
SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders, Cash Management Banks and/or
Hedging Agreement Providers shall receive an amount equal to its pro rata share
(based on the proportion that the then outstanding Loans held by such Lender or
the outstanding obligations payable to such Hedging Agreement Provider and/or
Cash Management Bank bears to the aggregate then outstanding Loans and
obligations payable under all Hedging Agreements with a Hedging Agreement
Provider and/or Cash Management Agreements with a Cash Management Bank) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above.
No Agent shall be deemed to have notice of the existence of, notice of any
Credit Party Obligations owed to, or be responsible for any distribution to, any
Hedging Agreement Provider and/or Cash Management Bank for any purposes of this
Agreement unless such amounts have been notified in writing to all
Administrative Agent by the Parent and, as applicable, such Hedging Agreement
Provider or Cash Management Bank.
(d)            Defaulting Lenders.  Notwithstanding the foregoing clauses (a),
(b) and (c), if there exists a Defaulting Lender, each payment by the Credit
Parties to such Defaulting Lender hereunder shall be applied in accordance with
Section 2.25(b).
2.16            Non-Receipt of Funds by the Administrative Agent.
(a)            Funding by Lenders; Presumption by Agent.  Unless the
Administrative Agent shall have been notified in writing by a Lender prior to
the date a Loan is to be made by such Lender (which notice shall be effective
upon receipt) that such Lender does not intend to make the proceeds of such Loan
available to the Administrative Agent, the Administrative Agent may assume that
such Lender has made such proceeds available to the Administrative Agent on such
date, and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to the Borrowers a corresponding
amount.  If such corresponding amount is not in fact made available to the
Administrative Agent, the Administrative Agent shall be able to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Borrowers, and the Borrowers
shall immediately pay such corresponding amount to the Administrative Agent. 
The Administrative Agent shall also be entitled to recover from the Lender or
the Borrowers, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrowers to the date such corresponding
amount is recovered by the Administrative Agent at a per annum rate equal to
(i) from the Borrowers at the applicable rate for the applicable borrowing
pursuant to the Notice of Borrowing and (ii) from a Lender at the Federal Funds
Rate.
xliii

--------------------------------------------------------------------------------



(b)            Payments by Borrower; Presumptions by Agent.  Unless the
Administrative Agent shall have been notified in writing by the Borrowers, prior
to the date on which any payment is due from it hereunder (which notice shall be
effective upon receipt) that the Borrowers do not intend to make such payment,
the Administrative Agent may assume that the Borrowers have made such payment
when due, and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to each Lender on such payment date an
amount equal to the portion of such assumed payment to which such Lender is
entitled hereunder, and if the Borrowers have not in fact made such payment to
the Administrative Agent, such Lender shall, on demand, repay to the
Administrative Agent the amount made available to such Lender.  If such amount
is repaid to the Administrative Agent on a date after the date such amount was
made available to such Lender, such Lender shall pay to the Administrative Agent
on demand interest on such amount in respect of each day from the date such
amount was made available by the Administrative Agent at a per annum rate equal
to, if repaid to the Administrative Agent within two (2) days from the date such
amount was made available by the Administrative Agent, the Federal Funds Rate,
and thereafter at a rate equal to the Alternate Base Rate.
(c)            Evidence of Amounts Owed.  A certificate of the Administrative
Agent submitted to the Borrowers or any Lender with respect to any amount owing
under this Section 2.16 shall be conclusive in the absence of manifest error.
(d)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Extension of Credit set forth in
Article IV are not satisfied or waived in accordance with the terms thereof, the
Administrative Agent shall forthwith return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)            Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 9.5(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).
(f)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
2.17            Inability to Determine Interest Rate.
Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining the LIBOR Rate for such Interest Period, or (b) the Required
Lenders shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of funding LIBOR Rate Loans that the
Borrowers have requested be outstanding as a LIBOR tranche during such Interest
Period,
xliv

--------------------------------------------------------------------------------



then the Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrowers and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  If such
notice is given, (a) any affected LIBOR Rate Loans requested to be made by the
Borrowers on the first day of such Interest Period shall be made, at the sole
option of the Borrowers, as Base Rate Loans or such request shall be cancelled
and (b) any affected Loans that were to have been converted at the request of
the Borrowers on the first day of such Interest Period to or continued as LIBOR
Rate Loans shall be converted to or continued as Base Rate Loans.  Until any
such notice has been withdrawn by the Administrative Agent, no further Loans
shall be made as, continued as, or converted into, LIBOR Rate Loans for the
Interest Periods so affected.
2.18            Illegality.
Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its Lending Office to make or maintain LIBOR Rate
Loans, as contemplated by this Credit Agreement or to obtain in the applicable
interbank market through its Lending Office the funds with which to make such
Loans, (a) such Lender shall promptly notify the Administrative Agent and the
Borrowers thereof, (b) the commitment of such Lender hereunder to make LIBOR
Rate Loans or continue LIBOR Rate Loans as such shall forthwith be suspended
until the Administrative Agent shall give notice that the condition or situation
which gave rise to the suspension shall no longer exist and (c) such Lender’s
Loans then outstanding as LIBOR Rate Loans, if any, shall be converted to Base
Rate Loans on the last day of the Interest Period for such Loans or within such
earlier period as required by law.  The Borrowers hereby agree promptly to pay
any Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender including any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent to the Borrowers shall be conclusive in the absence of manifest error. 
Each Lender agrees to use reasonable efforts (including reasonable efforts to
change its Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.
2.19            Requirements of Law.
(a)            If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:
(i)            shall subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement or any LIBOR Rate Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for any
Indemnified Taxes indemnifiable under Section 2.21 or any Excluded Taxes);
(ii)            shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of any
Lender which is not otherwise included in the determination of the LIBOR Rate
hereunder; or
xlv

--------------------------------------------------------------------------------



(iii)            shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans, or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrowers shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such additional cost or reduced amount receivable
which such Lender reasonably deems to be material as determined by such Lender. 
A certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent to the Borrowers
shall be conclusive in the absence of manifest error.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its Lending Office)
to avoid or to minimize any amounts which might otherwise be payable pursuant to
this subsection (a); provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender in its sole discretion to be material.  Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and all requests, rules, guidelines or
directives thereunder or issued in connection therewith as well as (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
in “Requirement of Law,” regardless of the date enacted, adopted or issued.
(b)            If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or
liquidity or in the interpretation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
from any central bank or Governmental Authority made subsequent to the Closing
Date does or shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount reasonably deemed by such Lender in its sole discretion
to be material, then from time to time, within fifteen (15) days after demand by
such Lender, the Borrowers shall pay to such Lender such additional amount as
shall be certified by such Lender as being required to compensate it for such
reduction (but, in the case of outstanding Base Rate Loans, without duplication
of any amounts already recovered by a Lender by reason of an adjustment in the
Alternate Base Rate).  Such a certificate as to any additional amounts payable
under this Section submitted by a Lender (which certificate shall include a
description of the basis for the computation), through the Administrative Agent
to the Borrowers shall be conclusive absent manifest error.
(c)            Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.19 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrowers shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.19 for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender, as the
case may be, notifies the Borrowers of the Requirement of Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Requirement of Law giving rise to
such increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
xlvi

--------------------------------------------------------------------------------



(d)            The agreements in this Section 2.19 shall survive the termination
of this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.
2.20            Indemnity.
The Borrowers hereby agree to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrowers in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrowers in accepting a borrowing after the
Borrowers have given a notice in accordance with the terms hereof, (c) default
by the Borrowers in making any repayment after the Borrowers have given a notice
in accordance with the terms hereof, and/or (d) the making by the Borrowers of a
repayment or prepayment of a Loan, or the conversion thereof, on a day which is
not the last day of the Interest Period with respect thereto, in each case
including any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder to the extent not received by such Lender in connection with the
re-employment of such funds (but excluding loss of anticipated profits).  A
certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender, through the Administrative Agent to the Borrowers
(which certificate must be delivered to the Administrative Agent within thirty
(30) days following such default, repayment, prepayment or conversion and shall
set forth the basis for requesting such amounts in reasonable detail) shall be
conclusive in the absence of manifest error.  The agreements in this
Section 2.20 shall survive termination of this Credit Agreement and payment of
the Notes and all other amounts payable hereunder.
2.21            Taxes.
(a)            All payments made by any Credit Party hereunder or under any
Credit Document will be, except as required by applicable law, made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein, including all interest,
penalties and additions to tax with respect thereto (“Taxes”).  If any Credit
Party, the Administrative Agent or any other applicable withholding agent is
required by law to make any deduction or withholding on account of any Taxes
from or in respect of any sum paid or payable by any Credit Party to any Lender
or the Administrative Agent under any of the Credit Documents, then the
applicable withholding agent shall make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, the sum payable by the applicable Credit Party to such Lender or the
Administrative Agent shall be increased by such Credit Party to the extent
necessary to ensure that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.21) each Lender (or, in the case of a payment made
to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.21, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(b)            In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
xlvii

--------------------------------------------------------------------------------



(c)            The Credit Parties shall, jointly and severally, indemnify and
hold harmless each Lender and the Administrative Agent, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
any Indemnified Taxes imposed on or attributable to amounts payable under this
Section 2.21) paid or payable by such Lender or the Administrative Agent,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared in good faith and delivered by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of another Lender, shall be conclusive absent manifest
error.
(d)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Credit Document
shall deliver to the Parent and the Administrative Agent, at the time or times
reasonably requested by the Parent or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Parent or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Parent or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Parent
or the Administrative Agent as will enable the Parent or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than any documentation relating to U.S. federal withholding
Taxes) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Each Lender hereby authorizes the
Administrative Agent to deliver to the Parent and to any successor
Administrative Agent any documentation provided to the Administrative Agent
pursuant to this Section 2.21(d).
Without limiting the generality of the foregoing,
(1)            Each Lender that is a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), two executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding.
(2)            Each Lender that is not a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Parent and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), whichever of the
following is applicable:
(i)            two executed originals of IRS Form W-8BEN or W-8BEN-E (or
successor forms) claiming eligibility for the benefits of an income tax treaty
to which the United States is a party,
(ii)            two executed originals of IRS Form W-8ECI (or successor forms),
xlviii

--------------------------------------------------------------------------------



(iii)            in the case of a Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x)
two executed originals of a certificate substantially in the form of Exhibit F
(any such certificate, a “Tax Exempt Certificate”) and (y) two executed
originals of  IRS Form W-8BEN or W-8BEN-E (or successor forms),
(iv)            to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), IRS Form W-8IMY
(or any successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, Tax Exempt Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.21(d) if such beneficial owner were a Lender, as
applicable (provided that if the Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Lender on behalf of such direct or indirect
partners(s)), or
(v)            two executed originals of any other form prescribed by applicable
U.S. federal income Tax laws (including the Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, United States federal
withholding Tax on any payments to such Lender under the Credit Documents.
(3)            If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.
In addition, each Lender agrees that, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required in this Section 2.21(d)) obsolete, expired or inaccurate
in any respect, it shall deliver promptly to the Parent and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Parent or the Administrative Agent) or
promptly notify the Parent and the Administrative Agent in writing of its legal
ineligibility to do so.
Notwithstanding anything to the contrary in this Section 2.21(d), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.
(e)            Each Lender that requests reimbursement for amounts owing
pursuant to this Section 2.21 agrees to use reasonable efforts (including
reasonable efforts to change its lending office) to avoid or to minimize any
amounts which might otherwise be payable pursuant to this Section 2.21;
provided, however, that such efforts shall not cause the imposition on such
Lender
xlix

--------------------------------------------------------------------------------



of any additional costs or legal or regulatory burdens deemed by such Lender in
its sole discretion to be material.
(f)            If the Administrative Agent or any Lender determines, in its good
faith discretion, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified by a Credit Party or with respect to which a
Credit Party has paid additional amounts pursuant to this Section 2.21, it shall
promptly pay to the relevant Credit Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Credit Party under this Section 2.21 with respect to the Indemnified Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes imposed with respect to such refund) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable Credit Party, upon the request of the Administrative Agent
or such Lender, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to interfere
with the right of a Lender or the Administrative Agent to arrange its Tax
affairs in whatever manner it thinks fit nor oblige any Lender or the
Administrative Agent to disclose any information relating to its Tax affairs or
any computations in respect thereof or require any Lender or the Administrative
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be
entitled.  Notwithstanding anything to the contrary, in no event will any Lender
be required to pay any amount to a Credit Party the payment of which would place
such Lender in a less favorable net after-tax position than it would have been
in if the additional amounts or indemnification payments giving rise to such
refund of any Indemnified Taxes had never been paid.
(g)            The agreements in this Section 2.21 shall survive the termination
of this Credit Agreement, the payment of the Notes and all other amounts payable
hereunder, the resignation of the Administrative Agent and any assignment of
rights by, or replacement of, any Lender.
2.22            [Reserved].
2.23            Replacement of Lenders.
The Borrowers shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18, Section 2.19 or
Section 2.21 or (b) is a Defaulting Lender hereunder; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.18, Section 2.19(a) or Section 2.21(e), as applicable, so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.18, Section 2.19 or Section 2.21, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrowers shall
be liable to such replaced Lender under Section 2.20 if any LIBOR Rate Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement shall be a financial
institution that, if not already a Lender, shall be reasonably acceptable to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein), (viii) with respect to payments due through such time as such
replacement shall be consummated, the Borrowers shall pay all additional amounts
(if any) required pursuant to Section 2.18, 2.19 or 2.21, as the case may be and
l

--------------------------------------------------------------------------------



(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrowers, the Administrative Agent or any other Lender shall have against
the replaced Lender.  In the event any replaced Lender fails to execute the
agreements required under Section 9.6 in connection with an assignment pursuant
to this Section 2.23, the Borrowers may, upon two (2) Business Days’ prior
notice to such replaced Lender, execute such agreements on behalf of such
replaced Lender.  A Lender shall not be required to be replaced if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such replacement cease to apply.
2.24            [Reserved].
2.25            Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(a)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.1.
(b)            Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to the Administrative Agent
for the account of such Defaulting Lender pursuant to Section 9.7), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Administrative Agent or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Administrative Agent or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.25(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(c)            Defaulting Lender Cure.  If the Borrowers and the Administrative
Agent agree in writing in their good faith judgment that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender
li

--------------------------------------------------------------------------------



to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
2.26            Incremental Term Loans.
(a)            At any time, the Borrowers may by written notice to the
Administrative Agent elect to request the establishment of one or more
incremental term loan commitments (any such incremental term loan commitment,
which may be part of an existing tranche, an “Incremental Term Loan Commitment”)
to make an incremental term loan (any such incremental term loan, an
“Incremental Term Loan”); provided that the total aggregate amount for all such
Incremental Term Loan Commitments shall not exceed $350,000,000.  Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrowers propose that any Incremental Term Loan Commitment shall be effective,
which shall be a date not less than ten (10) Business Days after the date on
which such notice is delivered to Administrative Agent.  The Borrowers may
invite any Lender, any Affiliate of any Lender and/or any Approved Fund, and/or
any other Person reasonably satisfactory to the Administrative Agent, to provide
an Incremental Term Loan Commitment (any such Person, an “Incremental Term Loan
Lender”).  Any Lender or any Incremental Term Loan Lender offered or approached
to provide all or a portion of any Incremental Term Loan Commitment may elect or
decline, in its sole discretion, to provide such Incremental Term Loan
Commitment.  Any Incremental Term Loan Commitment shall become effective as of
such Increased Amount Date; provided that:
(A)            no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Term Loan
Commitment and (2) the making of any Incremental Term Loans pursuant thereto
(except in connection with any Consolidated Company Investment; provided that in
such case, no Event of Default under Sections 7.1(a) or (g) shall exist after
giving effect thereto);
(B)            the representations and warranties made by the Credit Parties
herein or in any other Credit Document or which are contained in any certificate
furnished at any time under or in connection herewith or therewith shall be true
and correct in all material respects (except to the extent that any such
representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct) on and as of the date of
such Increased Amount Date as if made on and as of such date (except for those
which expressly relate to an earlier date) (except in connection with any
Acquisition not prohibited hereunder; provided that in such case, the
representations and warranties set forth in Sections 3.1(i), 3.2, 3.3, 3.4, 3.6,
3.7 and 3.13 with respect to the Parent and its Subsidiaries (on a pro forma
basis giving effect to such Acquisition), and customary specified acquisition
agreement representations and warranties with respect to the entity and/or
assets to be acquired, shall be true and correct in all material respects on and
as of such Increased Amount Date);
(C)            the Administrative Agent and the Lenders shall have received from
the Borrowers a Pro Forma Compliance Certificate demonstrating that the Credit
Parties will be in compliance on a pro forma basis with the financial covenants
set forth in Section 6.1 after giving effect to (1) any Incremental Term Loan
Commitment, (2) the making of any Incremental Term Loans pursuant thereto and
(3) any Consolidated Company Investment consummated in connection therewith;
provided that if such Incremental Term Loans are incurred in connection with a
Consolidated Company Investment or an irrevocable redemption or repayment of
Indebtedness, compliance with the financial covenants set forth in Section 6.1
may be determined, at the option of the
lii

--------------------------------------------------------------------------------



Parent, at the time of signing the applicable acquisition agreement or the date
of irrevocable notice of redemption or repayment, as applicable (in which case,
such Incremental Term Loans will be deemed outstanding for purposes of
calculating the maximum amount of Indebtedness that can be incurred under any
leverage-based test hereunder); provided further, that if the Parent has made
such election, in connection with the calculation of any financial ratio (other
than the financial covenants set forth in Section 6.1) on or following such date
and prior to the earlier of the date on which such Consolidated Company
Investment is consummated or the definitive agreement for such Consolidated
Company Investment is terminated or such redemption or repayment is made, as
applicable, any such ratio shall be calculated on a Pro Forma Basis assuming
such Consolidated Company Investment, redemption or repayment and other pro
forma events in connection therewith (including any incurrence of Indebtedness)
have been consummated, except to the extent such calculation would result in a
lower leverage ratio than would apply if such calculation was made without
giving pro forma effect to such Consolidated Company Investment, redemption,
repayment, other pro forma events and Indebtedness;
(D)            the proceeds of any Incremental Term Loans shall be used solely
for the Investment Purpose;
(E)            each Incremental Term Loan Commitment (and the Incremental Term
Loans made thereunder) shall constitute obligations of the Borrowers and shall
be guaranteed with the other Extensions of Credit on a pari passu basis;
(F)            in the case of each Incremental Term Loan (the terms of which
shall be set forth in the relevant Lender Joinder Agreement):
(w)            such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Term Loan
Lenders making such Incremental Term Loan and the Borrowers, but will not in any
event have a shorter weighted average life to maturity than the remaining
weighted average life to maturity of the Latest Maturing Loan or a maturity date
earlier than the Latest Maturity Date;
(x)            the Applicable Percentage and pricing grid, if applicable, for
such Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Term Loan Lenders and the Borrowers on the applicable
Increased Amount Date;
(y)            all other terms and conditions applicable to any Incremental Term
Loan, to the extent not consistent with the terms and conditions applicable to
the existing Term Loan, shall be reasonably satisfactory to the Administrative
Agent; and
(z)            such Incremental Term Loans shall be made available only to the
Borrowers and only in U.S. Dollars;
it being understood that, to the extent any financial maintenance covenant is
added for the benefit of any Incremental Term Loan Commitment or any Incremental
Term Loans, no consent with respect to such financial maintenance covenant shall
be required from the Administrative Agent
liii

--------------------------------------------------------------------------------



or any existing Lender so long as such financial maintenance covenant is added
to this Agreement for the benefit of the existing Commitments and Loans;
(G)            any Incremental Term Loan Lender making any Incremental Term Loan
shall be entitled to the same voting rights as the existing Term Loan Lenders
under the Term Loans and each Incremental Term Loan shall receive proceeds of
prepayments on the same basis as the existing Term Loans (such prepayments to be
shared pro rata on the basis of the original aggregate funded amount thereof
among the existing Term Loans and the Incremental Term Loans);
(H)            such Incremental Term Loan Commitments shall be effected pursuant
to one or more Lender Joinder Agreements executed and delivered by the
Borrowers, the Administrative Agent and the applicable Incremental Term Loan
Lenders (which Lender Joinder Agreement may, without the consent of any other
Lenders or Credit Parties, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this Section
2.26); and
(I)            the Credit Parties shall deliver or cause to be delivered any
customary legal opinions or other customary closing documents (including a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Credit Party authorizing such Incremental Term Loan) reasonably
requested by Administrative Agent in connection with any such transaction.
(b)            (i)            The Incremental Term Loans shall be deemed to be
Term Loans; provided that such Incremental Term Loan may be designated as a
separate tranche of Term Loans for all purposes of this Credit Agreement.
                 (ii)           The Incremental Term Loan Lenders shall be
included in any determination of the Required Lenders, and the Incremental Term
Loan Lenders will not constitute a separate voting class for any purposes under
this Credit Agreement.
(c)            On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Term Loan Lender with an Incremental Term Loan Commitment shall
make an Incremental Term Loan to the Borrowers in an amount equal to its
Incremental Term Loan Commitment and shall become a Term Loan Lender hereunder
with respect to such Incremental Term Loan Commitment and the Incremental Term
Loan made pursuant thereto.
(d)            Notwithstanding any provision to the contrary contained herein,
if a Subsidiary of the Parent (other than any existing Borrower) shall, at the
time of any proposed Incremental Term Loan, own assets consistent with those set
forth in the Investment Purpose, and which the Administrative Agent deems
eligible assets for purposes of this Agreement, then, at the Parent’s sole
election, such Subsidiary may be joined as an additional Borrower under this
Agreement, subject to joinder documentation and related terms and conditions to
be agreed upon by the Administrative Agent and the Credit Parties; provided
that, it is understood and agreed that such joinder may be a condition precedent
to the closing and funding of the proposed Incremental Term Loan if so requested
by the financial institutions providing the proposed Incremental Term Loans.


2.27            Joint and Several Liability of Borrowers.
liv

--------------------------------------------------------------------------------



(a)              Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.
(b)              Each of the Borrowers jointly and severally hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrowers with respect to the payment
and performance of all of the Credit Party Obligations arising under this
Agreement and the other Credit Documents, it being the intention of the parties
hereto that all the Credit Party Obligations shall be the joint and several
obligations of each of the Borrowers without preferences or distinction among
them.
(c)              If and to the extent that any of the Borrowers shall fail to
make any payment with respect to any of the Credit Party Obligations as and when
due or to perform any of the Credit Party Obligations in accordance with the
terms thereof, then in each such event, the other Borrowers will make such
payment with respect to, or perform, such Credit Party Obligation.
(d)              The obligations of each Borrower under the provisions of this
Section 2.27 constitute full recourse Credit Party Obligations of such Borrower,
enforceable against it to the full extent of its properties and assets.
(e)              Except as otherwise expressly provided herein, to the extent
permitted by law, each Borrower (in its capacity as a joint and several obligor
in respect of the Credit Party Obligations of the other Borrowers) hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement), or of any demand
for any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or the Lenders under or in respect of any of
the Credit Party Obligations, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement.  Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Credit Party
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by the Administrative Agent or the Lenders at
any time or times in respect of any default by the other Borrowers in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Administrative
Agent or the Lenders in respect of any of the Credit Party Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Credit Party
Obligations or the addition, substitution or release, in whole or in part, of
the other Borrowers.  Without limiting the generality of the foregoing, each
Borrower (in its capacity as a joint and several obligor in respect of the
Credit Party Obligations of the other Borrowers) assents to any other action or
delay in acting or any failure to act on the part of the Administrative Agent or
the Lenders, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder which might, but for the provisions of this Section 2.27, afford
grounds for terminating, discharging or relieving such Borrower, in whole or in
part, from any of its Credit Party Obligations under this Section 2.27, it being
the intention of each Borrower that, so long as any of the Credit Party
Obligations hereunder remain unsatisfied, the Credit Party Obligations of such
Borrower under this Section 2.27 shall not be discharged except by performance
and then only to the extent of such performance.  The Obligations of each
Borrower under this Section 2.27 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
lv

--------------------------------------------------------------------------------



reconstruction or similar proceeding with respect to any Borrower or a Lender. 
The joint and several liability of the Borrowers hereunder shall continue in
full force and effect notwithstanding any absorption, merger, amalgamation or
any other change whatsoever in the name, membership, constitution or place of
formation of any Borrower or any of the Lenders.
(f)              The provisions of this Section 2.27 are made for the benefit of
the Lenders and their successors and assigns, and may be enforced by them from
time to time against any of the Borrowers as often as occasion therefor may
arise and without requirement on the part of the Lenders first to marshal any of
its claims or to exercise any of its rights against the other Borrowers or to
exhaust any remedies available to it against the other Borrowers or to resort to
any other source or means of obtaining payment of any of the Credit Party
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.27 shall remain in effect until the Commitments have been terminated,
no Loans remain outstanding and all amounts owing hereunder or under any other
Credit Document or in connection herewith or therewith (other than contingent
indemnity obligations) have been paid in full.  If at any time, any payment, or
any part thereof, made in respect of any of the Credit Party Obligations is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of any of the Borrowers, or otherwise,
the provisions of this Section 2.27 will forthwith be reinstated and in effect
as though such payment had not been made.
(g)              Notwithstanding any provision to the contrary contained herein
or in any of the other Credit Documents, to the extent the Credit Party
Obligations of any Borrower shall be adjudicated to be invalid or unenforceable
for any reason (including because of any applicable state or federal Law
relating to fraudulent conveyances or transfers) then the Credit Party
Obligations of such Borrower hereunder shall be limited to the maximum amount
that is permissible under applicable Law (whether federal or state and including
the Bankruptcy Code).
2.28            Administrative Borrower.
The Borrowers hereby appoint the RockTenn CP to act as their agent and as the
administrative borrower (in such capacity, the “Administrative Borrower”) for
all purposes under this Agreement and the other Credit Documents (including,
without limitation, with respect to all matters related to the borrowing and
repayment of Loans) and agree that (a) the Administrative Borrower may execute
such documents on behalf of the Borrowers as the Administrative Borrower deems
appropriate in its sole discretion and the Borrowers shall be obligated by all
of the terms of any such document executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or any Lender to the
Administrative Borrower shall be deemed delivered to all of the Borrowers and
(c) the Administrative Agent or the Lenders may accept, and be permitted to rely
on, any document, instrument or agreement executed by the Administrative
Borrower on behalf of the Borrowers.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:
3.1            Corporate Existence; Compliance with Law.
The Parent and each of its Subsidiaries is a corporation or other legal entity
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under
lvi

--------------------------------------------------------------------------------



the laws of its jurisdiction of organization, except where the failure to be in
good standing would not reasonably be likely to have a Material Adverse Effect. 
The Parent and each of its Subsidiaries (i) has the corporate power and
authority and the legal right to own and operate its property and to conduct its
business, (ii) is duly qualified as a foreign corporation or other legal entity
and in good standing under the laws of each jurisdiction where its ownership of
property or the conduct of its business requires such qualification, and
(iii) is in compliance with all Requirements of Law, except where (a) the
failure to have such power, authority and legal right as set forth in clause
(i) hereof, (b) the failure to be so qualified or in good standing as set forth
in clause (ii) hereof, or (c) the failure to comply with Requirements of Law as
set forth in clause (iii) hereof, is not reasonably likely, in the aggregate, to
have a Material Adverse Effect.
3.2            Corporate Power; Authorization.
Each of the Credit Parties has the corporate power and authority to make,
deliver and perform the Credit Documents to which it is a party and has taken
all necessary corporate action to authorize the execution, delivery and
performance of such Credit Documents.  No consent or authorization of, or filing
with, any Person (including any Governmental Authority), is required in
connection with the execution, delivery or performance by a Credit Party, or the
validity or enforceability against a Credit Party, of the Credit Documents,
other than such consents, authorizations or filings which have been made or
obtained and those consents, authorizations and filings the failure of which to
make or obtain would not reasonably be likely to have a Material Adverse Effect.
3.3            Enforceable Obligations.
This Agreement has been duly executed and delivered by the Parent and the
Borrowers and, upon delivery of a counterpart signature page hereto by each of
RockTenn and MWV, will be duly executed and delivered by each of RockTenn and
MWV, and each other Credit Document will be duly executed and delivered, by each
Credit Party party thereto, as applicable, and this Credit Agreement constitutes
(or, in the case of each of RockTenn and MWV, will constitute upon the delivery
of a counterpart signature page hereto), and each other Credit Document when
executed and delivered will constitute, legal, valid and binding obligations of
each Credit Party executing the same, enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.
3.4            No Legal Bar.
The execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party will not (a) violate (i) such Person’s articles
or certificate of incorporation (or equivalent formation document), bylaws or
other organizational or governing documents or (ii) any Requirement of Law or
(b) cause a breach or default under any of their respective Material Contracts,
except, with respect to any violation, breach or default referred to in clause
(a)(ii) or (b), to the extent that such violation, breach or default would not
reasonably be likely to have a Material Adverse Effect.
3.5            No Material Litigation.
No litigation, investigation or proceeding of or before any court, tribunal,
arbitrator or governmental authority is pending or, to the knowledge of any
Responsible Officer of the Parent, threatened in writing by or against any
Credit Party or any of the Restricted Subsidiaries, or against any of their
respective properties or revenues, existing or future (a) that is adverse in any
material respect to the
lvii

--------------------------------------------------------------------------------



interests of the Lenders with respect to any Credit Document or any of the
transactions contemplated hereby or thereby, or (b) that is reasonably likely to
have a Material Adverse Effect.
3.6            Investment Company Act.
None of the Credit Parties nor any Restricted Subsidiary is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, and is not controlled by such a company.
3.7            Margin Regulations.
No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U.  Neither the execution and delivery hereof by the
Credit Parties, nor the performance by them of any of the transactions
contemplated by this Credit Agreement (including the direct or indirect use of
the proceeds of the Loans) will violate or result in a violation of Regulation
T, U or X.
3.8            Compliance with Environmental Laws.  Except for any matters that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect:
(a)            None of the Credit Parties nor any of the Restricted Subsidiaries
has received from any third party any notices of claims or potential liability
under, or notices of failure to comply with, any Environmental Laws.
(b)            None of the Credit Parties nor any of the Restricted Subsidiaries
has received any notice of violation, or notice of any action, either judicial
or administrative, from any Governmental Authority relating to the actual or
alleged violation of any Environmental Law, including any such notice of
violation or action based upon any actual or alleged Release or threat of
Release of any Hazardous Substances by a Credit Party or any of the Restricted
Subsidiaries or its employees or agents, or as to the existence of any
contamination at any location for which a Credit Party or any Restricted
Subsidiary is or is alleged to be responsible.
(c)            None of the Credit Parties nor any of the Restricted
Subsidiaries, nor, to the knowledge of any Credit Party, any other Person, has
caused any Release or threat of Release of any Hazardous Substance, with respect
to any real property currently or formerly owned, leased or operated by a Credit
Party or any Restricted Subsidiary or has violated any Environmental Law, that
is reasonably likely to result in penalties, fines, claims or other liabilities
to a Credit Party or any Restricted Subsidiary pursuant to any Environmental
Law.
(d)            The Credit Parties and the Restricted Subsidiaries and their
respective operations are in compliance with all Environmental Laws, and have
obtained, maintained and are in compliance with all necessary governmental
permits, licenses and approvals required under Environmental Law for the
operations conducted on their respective properties.
3.9            Subsidiaries.
Schedule 3.9 is a complete and correct list of the Parent’s Subsidiaries and the
Joint Ventures of the Parent and its Subsidiaries, in each case, as of the
Closing Date after giving effect to the Combination, showing, as to each
Subsidiary and Joint Venture, the correct name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its Capital Stock or
similar equity interests outstanding owned by the Parent and each other
Subsidiary.
lviii

--------------------------------------------------------------------------------



3.10            Financial Statements, Fiscal Year and Fiscal Quarters.
(a)            The Parent has furnished to the Administrative Agent and the
Lenders (i) copies of audited consolidated financial statements of RockTenn and
its Subsidiaries (prior to giving effect to the Combination) and of MWV and its
Subsidiaries for the three (3) fiscal years most recently ended prior to the
Closing Date for which audited financial statements are available (it being
understood that the Administrative Agent and the Lenders have received audited
consolidated financial statements of RockTenn, MWV and their respective
Subsidiaries for fiscal years 2012, 2013 and 2014), in each case audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, (ii) copies of interim unaudited condensed consolidated
balance sheets, statements of operations and statements of cash flows of
RockTenn and its Subsidiaries (prior to giving effect to the Combination) as of
and for December 31, 2014 and March 31, 2015 and of MWV and its Subsidiaries as
of and for March 31, 2015, (iii) copies of pro forma condensed consolidated
balance sheet and statement of income for the Parent and its Subsidiaries for
the periods for which such pro forma financial statements would be required
pursuant to Regulation S-X under the Securities Act applicable to a registration
statement under the Securities Act on Form S-1 (“Regulation S-X”), in each case
giving pro forma effect to the Transactions (prepared in accordance with
Regulation S-X, and all other rules and regulations of the SEC under the
Securities Act), and including such other adjustments as are reasonably
acceptable to the Lead Arrangers, (iv) quarterly projections prepared by
management of balance sheets, income statements and cash flow statements of the
Parent and its Subsidiaries for the fiscal years ending September 30, 2015 and
2016 and (v) annual projections prepared by management of balance sheets, income
statements and cash flow statements of the Parent and its Subsidiaries for the
fiscal years ending September 30, 2017, 2018 and 2019.
(b)            The financial statements referenced in subsection (a) (other than
the financial statements referenced in clause (iii) and the projections
referenced in clause (iv) of subsection (a)) fairly present in all material
respects the consolidated financial condition of RockTenn and its Subsidiaries
or MWV and its Subsidiaries, as applicable, as at the dates thereof and the
results of operations for such periods in conformity with GAAP consistently
applied (subject, in the case of the quarterly financial statements, to normal
year-end audit adjustments and the absence of certain notes).  The Credit
Parties and the Restricted Subsidiaries taken as a whole did not have any
material contingent obligations, contingent liabilities, or material liabilities
for known taxes, long-term leases or unusual forward or long-term commitments
required to be reflected in the foregoing financial statements or the notes
thereto that are not so reflected.
(c)            The pro forma condensed consolidated balance sheet and statement
of income referenced in clause (iii) of subsection (a) are based upon reasonable
assumptions made known to the Lenders and upon information not known to be
incorrect or misleading in any material respect.
(d)            The projections referenced in clause (iv) of subsection (a) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions are fair in light of then existing conditions (it being understood
that projections may vary from actual results and that such variances may be
material).
(e)            Since September 30, 2014, there has been no change with respect
to the Consolidated Companies taken as a whole which has had or is reasonably
likely to have a Material Adverse Effect.
3.11            ERISA.
lix

--------------------------------------------------------------------------------



(a)            Compliance.  Each Plan maintained by the Credit Parties and the
Restricted Subsidiaries has at all times been maintained, by its terms and in
operation, in compliance with all applicable laws, except for such instances of
non-compliance that, individually or in the aggregate, are not reasonably likely
to have a Material Adverse Effect.
(b)            Liabilities.  None of the Credit Parties nor the Restricted
Subsidiaries is subject to any liabilities (including withdrawal liabilities)
with respect to any Plans of the Credit Parties, the Restricted Subsidiaries and
their ERISA Affiliates arising from Titles I or IV of ERISA, other than
obligations to fund benefits under an ongoing Plan and to pay current
contributions, expenses and premiums with respect to such Plans, except for such
liabilities that, individually or in the aggregate, are not reasonably likely to
have a Material Adverse Effect.
(c)            Funding.  Each Credit Party and each Restricted Subsidiary and,
with respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other premiums) of
each Plan, except for failures to pay such amounts (including any penalties
attributable to such amounts) that, individually or in the aggregate are not
reasonably likely to have a Material Adverse Effect.
(d)            ERISA Event or Foreign Plan Event.  No ERISA Event or Foreign
Plan Event has occurred or is reasonably expected to occur, except for such
ERISA Events and Foreign Plan Events that, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect.
3.12            Accuracy and Completeness of Information.
None of the written reports, financial statements, certificates, or final
schedules to this Agreement or any other Credit Document heretofore,
contemporaneously or hereafter furnished by or on behalf of any Credit Party or
any of its Subsidiaries to the Administrative Agent, the Lead Arrangers or any
Lender for purposes of or in connection with this Credit Agreement or any other
Credit Document, or any transaction contemplated hereby or thereby, when taken
as a whole, contains as of the date of such report, financial statement,
certificate or schedule or, with respect to any such items so furnished on or
prior to the Closing Date, as of the Closing Date any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to forecasts or projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time made, at the time so furnished and, with respect to any such items
so furnished on or prior to the Closing Date, as of the Closing Date (it being
understood that such forecasts and projections may vary from actual results and
that such variances may be material).
3.13            Compliance with Trading with the Enemy Act, OFAC Rules and
Regulations, Patriot Act and FCPA.
(a)            Neither any Credit Party nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended.  Neither any Credit Party nor any or its Subsidiaries is in
violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the Office of Foreign Assets Control of
the United States Treasury Department (“OFAC”) (31 CFR, Subtitle B, Chapter V,
as amended) or any enabling legislation or executive order relating thereto,
(iii) the Patriot Act or (iv) the Canadian AML Acts.
lx

--------------------------------------------------------------------------------



None of the Credit Parties (A) is subject to sanctions administered by OFAC or
the U.S. Department of State or (B) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any person subject to
such sanctions.
(b)            None of the Credit Parties or their Subsidiaries or, to the
knowledge of the Credit Parties, their respective Affiliates, directors,
officers, employees or agents is in violation of any Sanctions.
(c)            None of the Credit Parties or their Subsidiaries or their
respective Affiliates, directors, officers, employees or agents (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has more than 15% of its assets
located in Sanctioned Entities, or (iii) derives more than 15% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Loan will not be used and have not
been used, in each case directly by any Credit Party or any of its Subsidiaries
or, to the knowledge of the Credit Parties, indirectly by any other Person, to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
(d)            Each of the Credit Parties and their Subsidiaries and, to the
knowledge of the Credit Parties, their respective directors, officers, employees
or agents is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq. and any applicable foreign counterpart thereto.  None of the
Credit Parties or their Subsidiaries or, to the knowledge of the Credit Parties,
their respective directors, officers, employees or agents has made and no
proceeds of any Loan will be used, in each case directly by any Credit Party or
any of its Subsidiaries or, to the knowledge of the Credit Parties, indirectly
by any other Person, to make a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq. or any applicable foreign counterpart thereto.
3.14            Use of Proceeds.
The Extensions of Credit will be used solely for the Investment Purpose.
ARTICLE IV

CONDITIONS PRECEDENT
4.1            Conditions to Closing Date and Initial Term Loans.
This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and the Term Loans on the Closing
Date is subject to, the satisfaction of the following conditions precedent:
(a)            Execution of Credit Agreement and Credit Documents.  Receipt by
the Administrative Agent of (i) for the account of each Closing Date Term Loan
Lender that makes a request therefor, a Closing Date Term Loan Note and (ii) a
fully-executed counterpart of this Credit Agreement; in each case executed by a
duly authorized officer of each party thereto and in
lxi

--------------------------------------------------------------------------------



each case conforming to the requirements of this Credit Agreement; provided that
if either RockTenn or MWV is not authorized to deliver a counterpart to this
Credit Agreement until after the consummation of the Combination, the delivery
of a fully-executed counterpart to this Credit Agreement by such Initial
Guarantor (and the delivery of the documentation required by Section 4.1(b) and
Section 4.1(c) with respect to such Initial Guarantor) shall not be a condition
precedent to the effectiveness of this Credit Agreement and of the obligation of
each Lender to fund its portion of the Term Loan on the Closing Date; provided,
however, that each such Initial Guarantor shall deliver a counterpart to this
Credit Agreement (and the documentation required by Section 4.1(b) and Section
4.1(c) with respect to such Initial Guarantor) on the Closing Date promptly
after the consummation of the Combination and the failure by any such Initial
Guarantor to so deliver a counterpart to this Credit Agreement (and the
documentation required by Section 4.1(b) and Section 4.1(c) with respect to such
Initial Guarantor) on the Closing Date shall be an Event of Default.
(b)            Legal Opinion.  Receipt by the Administrative Agent of the
following legal opinions of counsel to the Credit Parties, in form and substance
reasonably acceptable to the Administrative Agent:
(i)            a legal opinion of Cravath, Swaine & Moore LLP, special New York
counsel to the Credit Parties, providing customary opinions regarding valid
existence, good standing and organizational power and authority of the Credit
Parties existing as of the Closing Date organized in New York and Delaware, the
Investment Company Act of 1940, as amended, no conflicts with/no creation of
liens under material contracts, enforceability of the Credit Documents, no
conflicts with or consents under New York law or Delaware corporate/limited
liability company law, due authorization, execution and delivery of the Credit
Documents by the Credit Parties existing as of the Closing Date organized in New
York and Delaware and no conflicts with organizational documents of the Credit
Parties existing as of the Closing Date organized in New York and Delaware; and
(ii)            legal opinion of the general counsel of the Parent, providing
customary opinions regarding valid existence, good standing and organizational
power and authority of the Credit Parties existing as of the Closing Date
organized in Georgia, no conflicts with or consents under Georgia law, due
authorization, execution and delivery of the Credit Documents by the Credit
Parties existing as of the Closing Date organized in Georgia, no conflicts with
organizational documents of the Credit Parties existing as of the Closing Date
organized in Georgia, and no material litigation.
(c)            Corporate Documents.  Receipt by the Administrative Agent of the
following (or their equivalent), each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of the applicable Credit Party
as of the Closing Date to be true and correct and in force and effect pursuant
to a certificate in a form reasonably satisfactory to the Administrative Agent:
(i)            Articles of Incorporation.  Copies of the articles of
incorporation or charter documents of each Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state of its organization.
(ii)            Resolutions.  Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the
respective
lxii

--------------------------------------------------------------------------------



Credit Documents (including the transactions contemplated therein) and
authorizing execution and delivery thereof.
(iii)            Bylaws.  Copies of the bylaws, operating agreement or
partnership agreement of each Credit Party.
(iv)            Good Standing.  Copies, where applicable, of certificates of
good standing, existence or its equivalent of each Credit Party in its state or
province of organization, certified as of a recent date by the appropriate
Governmental Authorities of the applicable state or province of organization.
(d)            Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that after giving effect to each of the
Transactions (including the Combination), the Credit Parties taken as a whole
are solvent as of the Closing Date.
(e)            [Reserved].
(f)            Financial Information.  Receipt by the Administrative Agent of
the financial information described Section 3.10(a) (for the avoidance of doubt,
the Administrative Agent hereby acknowledges receipt of the financial
information described in Section 3.10(a)).
(g)            Termination of Existing Credit Agreements.  The Administrative
Agent shall have received evidence, in form and substance reasonably
satisfactory to the Administrative Agent, that all principal, interest and other
amounts outstanding in connection with the Existing Credit Agreements have been
or substantially concurrently with the Closing Date are being repaid in full and
terminated and all Liens relating thereto shall have been terminated and
released (or arrangements reasonably satisfactory to the Administrative Agent
shall have been made therefor).
(h)            Fees.  Receipt by the Administrative Agent and the Lenders of all
fees, if any, then owing pursuant to the Fee Letter or pursuant to any other
Credit Document, which fees may be paid or netted from the proceeds of the
initial Extension of Credit hereunder.
(i)            Consumation of the Combination.  Substantially contemporaneously
with the initial Extensions of Credit hereunder, the Combination shall have been
consummated in accordance with the terms and conditions of the Combination
Agreement without waiver or modification of any provision thereof or consent
required thereunder unless approved by the Lead Arrangers (such approval not to
be unreasonably withheld, conditioned or delayed), other than any such waivers,
modifications or consents as are not materially adverse to the interests of the
Lenders.  The Administrative Agent shall have received a copy, certified by an
officer of the Parent as true and complete, of the Combination Agreement as
originally executed and delivered, together with all exhibits and schedules
thereto.
(j)            Patriot Act.  Each of the Lenders shall have received, at least
three (3) days prior to the Closing Date (to the extent reasonably requested on
a timely basis at least seven (7) days prior to the Closing Date), all
documentation and other information required by the applicable Governmental
Authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
(k)            Representations and Warranties.  The representations and
warranties made by the Credit Parties herein or in any other Credit Document or
which are contained in any certificate
lxiii

--------------------------------------------------------------------------------



furnished at any time under or in connection herewith or therewith shall be true
and correct in all material respects (except to the extent that any such
representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct) on and as of the date of
such Extension of Credit as if made on and as of such date (except for those
which expressly relate to an earlier date) (it being understood and agreed that,
for purposes of this Section 4.1(k), such representations and warranties shall
be made giving pro forma effect to the Combination).
(l)            No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date.
(m)            Back-up Information on Mill Conversion Investments. The
Administrative Agent shall have received reasonable back-up information
regarding the Borrowers’ mill conversion investments, consistent with the
Investment Purpose (it being understood that the Borrowers shall not be
obligated to independently verify fair market valuation as estimated for
insurance replacement purposes by the Guarantors’ property insurance carriers).
(n)            Equity Investment. The Administrative Agent shall have received
evidence that RockTenn CP has made a minimum equity investment of $1,000 in
CoBank.
(o)            Delivery of Notice of Borrowing.  The Administrative Agent shall
have received a completed Notice of Borrowing with respect to the Closing Date
Term Loan, which shall include (i) a certification from the Borrowers as to the
use of proceeds of the Closing Date Term Loan consistent with the Investment
Purpose and (ii) an authorization as to the account to which the net proceeds of
the Closing Date Term Loan are to be disbursed.
ARTICLE V

AFFIRMATIVE COVENANTS
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith (other than
contingent indemnity obligations) have been paid in full, the Credit Parties
shall:
5.1            Corporate Existence, Etc..
Preserve and maintain, and cause each of the Material Subsidiaries to preserve
and maintain, its corporate existence (except as otherwise permitted pursuant to
Section 6.4), its material rights, franchises, licenses, permits, consents,
approvals and contracts, and its material trade names, service marks and other
Intellectual Property (for the scheduled duration thereof), in each case
material to the normal conduct of its business, and its qualification to do
business as a foreign corporation in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified is reasonably likely to have a Material Adverse
Effect.
5.2            Compliance with Laws, Etc..
Comply, and cause each of the Restricted Subsidiaries to comply, with all
Requirements of Law (including all Environmental Laws, ERISA, the Trading with
the Enemy Act, OFAC, the Patriot Act and the Canadian AML Acts, each as amended)
and Contractual Obligations applicable to or binding on any
lxiv

--------------------------------------------------------------------------------



of them where the failure to comply with such Requirements of Law and
Contractual Obligations is reasonably likely to have a Material Adverse Effect. 
Each of the Credit Parties will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Credit Parties, their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
5.3            Payment of Taxes and Claims.
File and cause each Restricted Subsidiary to file all Tax returns that are
required to be filed by each of them and pay, collect, withhold and remit all
Taxes that have become due pursuant to such returns or pursuant to any
assessment in respect thereof received by a Credit Party or any Restricted
Subsidiary, and each Credit Party and each Restricted Subsidiary will pay or
cause to be paid all other Taxes due and payable (whether or not shown on a Tax
return) before the same become delinquent, except, in each case, (i) such Taxes
as are being contested in good faith by appropriate and timely proceedings and
as to which adequate reserves have been established in accordance with GAAP or
(ii) where failure to take the foregoing actions, individually or in the
aggregate, is not reasonably likely to have a Material Adverse Effect.
5.4            Keeping of Books.
Keep, and cause each of the Restricted Subsidiaries to keep, proper books of
record and account, containing complete and accurate entries of all their
respective financial and business transactions.
5.5            Visitation, Inspection, Etc..
Permit, and cause each of the Restricted Subsidiaries to permit, any
representative of the Administrative Agent or, during the continuance of an
Event of Default, any Lender, at the Administrative Agent’s or such Lender’s
expense, to visit and inspect any of its property, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with its officers, all at such reasonable times
during normal business hours of such Credit Party or the applicable Restricted
Subsidiary, as the case may be, after reasonable prior notice to the Parent;
provided, however, that unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year.
5.6            Insurance; Maintenance of Properties and Licenses.
(a)            Maintain or cause to be maintained with financially sound and
reputable insurers or through self insurance, risk retention or risk transfer
programs, insurance with respect to its properties and business, and the
properties and business of the Restricted Subsidiaries, against loss or damage
of the kinds that the Parent in its judgment deems reasonable, such insurance to
be of such types and in such amounts and subject to such deductibles and
self-insurance programs as the Parent in its judgment deems reasonable.
(b)            Cause, and cause each Restricted Subsidiary to cause, all
properties material to the conduct of its business to be maintained and kept in
good condition, repair and working order, ordinary wear and tear excepted, and
supplied with all necessary equipment and will cause to be made all necessary
repairs, renewals, replacements, settlements and improvements thereof, all as in
the judgment of any Credit Party may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times except as would not, individually or in the aggregate, have a Material
Adverse Effect; provided, however, that nothing in this Section 5.6(b) shall
prevent a Credit Party from discontinuing the operation or
lxv

--------------------------------------------------------------------------------



maintenance of any such properties if such discontinuance is, in the judgment of
the Parent, desirable in the conduct of its business or the business of any
Credit Party or any of the Restricted Subsidiaries.
(c)            Maintain, in full force and effect in all material respects, each
and every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of the Credit Parties to conduct their respective businesses as presently
conducted except as would not, individually or in the aggregate, have a Material
Adverse Effect; provided, however, that nothing in this Section 5.6(c) shall
prevent a Credit Party from discontinuing the operation or maintenance of any
such License if such discontinuance is, in the judgment, of the Parent,
desirable in the conduct of its business or business of any Credit Party or any
of the Restricted Subsidiaries.
5.7            Financial Reports; Other Notices.
Furnish to the Administrative Agent (for delivery to each Lender):
(a)            after the end of each of the first three quarterly accounting
periods of each of its fiscal years (commencing with the fiscal quarter ending
September 30, 2015), as soon as prepared, but in any event at the same time it
files or is (or would be) required to file the same with the SEC, the quarterly
unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income and cash flows (together with all footnotes
thereto) of the Parent and its consolidated Subsidiaries for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Parent’s previous fiscal year, accompanied by a certificate,
dated the date of furnishing, signed by a Responsible Officer of the Parent to
the effect that such financial statements accurately present in all material
respects the consolidated financial condition of the Parent and its consolidated
Subsidiaries and that such financial statements have been prepared in accordance
with GAAP consistently applied (subject to year-end adjustments); provided,
however, during any period that the Parent has consolidated Subsidiaries which
are not Consolidated Companies, the Parent shall also provide such financial
information in a form sufficient to enable the Administrative Agent and the
Lenders to determine the compliance of the Credit Parties with the terms of this
Credit Agreement with respect to the Consolidated Companies; provided further,
however, that, for the fiscal quarter of the Parent ending June 30, 2015, the
Parent shall furnish to the Administrative Agent the financial statements and
other information to be set forth in the Quarterly Report on Form 10-Q as filed
by the Parent for the fiscal quarter ending June 30, 2015;
(b)            after the end of each of its fiscal years, as soon as prepared,
but in any event at the same time it files or is (or would be) required to file
the same with the SEC, the annual audited report for that fiscal year for the
Parent and its consolidated Subsidiaries, containing a consolidated balance
sheet of the Parent and its consolidated Subsidiaries as of the end of such
fiscal year and the related consolidated statements of income, stockholders’
equity and cash flows (together with all footnotes thereto) of the Parent and
its consolidated Subsidiaries for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year (which financial
statements shall be reported on by the Parent’s independent certified public
accountants, such report to state that such financial statements fairly present
in all material respects the consolidated financial condition and results of
operation of the Parent and its consolidated Subsidiaries in accordance with
GAAP, and which shall not be subject to any “going concern” or like
qualification, exception, assumption or explanatory language (other than solely
as a result of
lxvi

--------------------------------------------------------------------------------



a maturity date in respect of any Term Loans) or any qualification, exception,
assumption or explanatory language as to the scope of such audit); provided,
however, during any period that the Parent has consolidated Subsidiaries which
are not Consolidated Companies, the Parent shall also provide such financial
information in a form sufficient to enable the Administrative Agent and the
Lenders to determine the compliance of the Credit Parties with the terms of this
Credit Agreement with respect to the Consolidated Companies;
(c)            not later than five days after the delivery of the financial
statements described in Section 5.7(a) and (b) above, commencing with such
financial statements for the period ending September 30, 2015, a certificate of
a Responsible Officer substantially in the form of Exhibit G, stating that, to
the best of such Responsible Officer’s knowledge, each of the Credit Parties
during such period observed or performed in all material respects all of its
covenants and other agreements, and satisfied in all material respects every
condition, contained in this Credit Agreement to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and such
certificate shall include (i) the calculations in reasonable detail required to
indicate compliance with Section 6.1 as of the last day of such period and that
the financial information provided has been prepared in accordance with GAAP
applied consistently for the periods related thereto and (ii) a schedule that
includes actual actions taken and run-rate synergies achieved versus actions
scheduled and associated estimated run-rate synergies pursuant to clause (ix) in
the definition of EBITDA;
(d)            promptly upon the filing thereof or otherwise becoming available,
copies of all financial statements, annual, quarterly and special reports, proxy
statements and notices sent or made available generally by the Parent to its
public security holders, of all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any of them with any
securities exchange or with the SEC;
(e)            as soon as possible and in any event within thirty (30) days
after a Credit Party or any Restricted Subsidiary knows or has reason to know
that any ERISA Event or Foreign Plan Event with respect to any Plan or Foreign
Plan has occurred and such ERISA Event or Foreign Plan Event involves a matter
that has had, or is reasonably likely to have, a Material Adverse Effect, a
statement of a Responsible Officer of such Credit Party or such Restricted
Subsidiary setting forth details as to such ERISA Event or Foreign Plan Event
and the action which such Credit Party or such Restricted Subsidiary proposes to
take with respect thereto;
(f)            [reserved];
(g)            prompt written notice of the occurrence of any Default or Event
of Default;
(h)            prompt written notice of the occurrence of any Material Adverse
Effect;
(i)            a copy of any material notice to the holders of (or any trustee
with respect to) the Existing Senior Notes; and
(j)            with reasonable promptness, (x) such other information relating
to each Credit Party’s performance of this Credit Agreement or its financial
condition as may reasonably be requested from time to time by the Administrative
Agent (at the request of any Lender) and (y) all documentation and other
information required by the applicable Governmental Authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the
lxvii

--------------------------------------------------------------------------------



Patriot Act, or applicable anti-corruption statutes, including the Foreign
Corrupt Practices Act, that is reasonably requested from time to time by the
Administrative Agent or any Lender.
The Credit Parties will cooperate with the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Credit Parties to the Administrative Agent and Lenders
(collectively, “Information Materials”) pursuant to this Article V; provided
that upon the filing by the Credit Parties of the items referenced in Section
5.7(a), 5.7(b) or 5.7(d) with the SEC for public availability, the Credit
Parties, with respect to such items so filed, shall not be required to
separately furnish such items to the Administrative Agent and Lenders.  In
addition, the Credit Parties will designate Information Materials (i) that are
either available to the public or not material with respect to the Credit
Parties and their Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (ii) that are not Public Information as “Private Information”.
5.8            Notices Under Certain Other Indebtedness.
Promptly following its receipt thereof, the Parent shall furnish the
Administrative Agent a copy of any notice received by it, any Credit Party or
any of the Restricted Subsidiaries from the holder(s) of Indebtedness (or from
any trustee, agent, attorney, or other party acting on behalf of such holder(s))
which, in the aggregate, exceeds $150,000,000, where such notice states or
claims the existence or occurrence of any default or event of default with
respect to such Indebtedness under the terms of any indenture, loan or credit
agreement, debenture, note, or other document evidencing or governing such
Indebtedness.
5.9            Notice of Litigation.
Notify the Administrative Agent of any actions, suits or proceedings instituted
by any Person against a Credit Party or any Restricted Subsidiary where the
uninsured portion of the money damages sought (which shall include any
deductible amount to be paid by such Credit Party or such Restricted Subsidiary)
is reasonably likely to have a Material Adverse Effect.  Said notice is to be
given promptly, and is to specify the amount of damages being claimed or other
relief being sought, the nature of the claim, the Person instituting the action,
suit or proceeding, and any other significant features of the claim.
5.10            Additional Guarantors.
(a)            The Credit Parties may, in their sole and absolute discretion,
elect to cause a Restricted Subsidiary to become a Guarantor of the Credit Party
Obligations by executing a Joinder Agreement.  Upon the execution and delivery
by such Subsidiary of a Joinder Agreement, such Restricted Subsidiary shall be
deemed to be a Credit Party hereunder, and each reference in this Agreement to a
“Credit Party” shall also mean and be a reference to such Restricted Subsidiary,
for so long as such Joinder Agreement is in effect.
(b)            In the case of each Restricted Subsidiary that becomes a
Guarantor in accordance with clause (a) above, the Credit Parties shall ensure
that before the execution of any Joinder Agreement, the Administrative Agent
receives the items referred to in Section 4.1(a) in respect of such Guarantor,
and a certificate of a Responsible Officer of the Parent with respect to the
representations and warranties in Article III.
5.11            Use of Proceeds.
lxviii

--------------------------------------------------------------------------------



Use the Loans (including the Incremental Loans) solely for the purposes provided
in Section 3.14.  The Borrowers will not request any Extension of Credit, and no
Credit Party shall use directly or, to its knowledge, indirectly, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use directly or, to its knowledge, indirectly,
the proceeds of any Extension of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Entity, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States,
Canada (or any province or territory thereof) or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
ARTICLE VI

NEGATIVE COVENANTS
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith (other than
contingent indemnity obligations) have been paid in full:
6.1            Financial Requirements.
The Credit Parties will not:
(a)            Debt to Capitalization Ratio.  Suffer or permit the Debt to
Capitalization Ratio as of the last day of each full fiscal quarter of the
Parent ending on or after September 30, 2015 to be greater than 0.60:1.00.
(b)            Consolidated Interest Coverage Ratio.  Suffer or permit the
Consolidated Interest Coverage Ratio as of the last day of each full fiscal
quarter of the Parent ending on or after September 30, 2015, as calculated for a
period consisting of the four preceding fiscal quarters of the Parent, to be
less than 2.50:1.00.
6.2            Liens.
The Credit Parties will not, and will not permit any Restricted Subsidiary to,
create, assume or suffer to exist any Lien upon any of their respective
Properties whether now owned or hereafter acquired; provided, however, that this
Section 6.2 shall not apply to the following:
(a)            any Lien for Taxes not yet due or Taxes or assessments or other
governmental charges which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;
(b)            any Liens, pledges or deposits (i) in connection with worker’s
compensation, social security, health, disability or other employee benefits, or
property, casualty or liability insurance, assessments or other similar charges
or deposits incidental to the conduct of the business of a Credit Party or any
Restricted Subsidiary (including security deposits posted with landlords and
utility companies) or the ownership of any of their assets or properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit and which do not in the aggregate materially detract from the
value of their Properties or
lxix

--------------------------------------------------------------------------------



materially impair the use thereof in the operation of their businesses and (ii)
in respect of letters of credit, bank guarantees or similar instruments issued
for the account of any Credit Party in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;
(c)            statutory Liens of carriers, warehousemen, mechanics, materialmen
and other Liens imposed by law created in the ordinary course of business for
amounts not overdue by more than 30 days, or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established, or which are not material in amount;
(d)            pledges or deposits for the purpose of securing a stay or
discharge in the course of any legal proceeding and judgment liens in respect of
judgments that do not constitute an Event of Default under Section 7.1(i);
(e)            Liens consisting of encumbrances in the nature of zoning
restrictions, easements, rights and restrictions on real property and statutory
Liens of landlords and lessors which in each case do not materially impair the
use of any material Property;
(f)            any Lien in favor of the United States of America or any
department or agency thereof, or in favor of any state government or political
subdivision thereof, or in favor of a prime contractor under a government
contract of the United States, or of any state government or any political
subdivision thereof, and, in each case, resulting from acceptance of partial,
progress, advance or other payments in the ordinary course of business under
government contracts of the United States, or of any state government or any
political subdivision thereof, or subcontracts thereunder and which do not
materially impair the use of such Property as currently being utilized by a
Credit Party or any Restricted Subsidiary;
(g)            any Lien securing any debt securities issued (including via
exchange offer and regardless of when issued) in the capital markets if and to
the extent that the Credit Party Obligations under this Agreement are
concurrently secured by a Lien equal and ratable with the Lien securing such
debt securities;
(h)            Liens (i)(A) existing on the Closing Date securing industrial
development bonds and Indebtedness of Foreign Subsidiaries in an aggregate
principal amount not to exceed $325,000,000 and (B) securing Refinancing
Indebtedness in respect of Indebtedness referenced in clause (i)(A) above and
(ii) securing any industrial development bonds or similar instruments with
respect to which both the debtor and the investor are Consolidated Companies;
(i)            (i) Liens existing or deemed to exist in connection with any
Permitted Securitization Transaction, but only to the extent that any such Lien
relates to the applicable Securitization Assets or other accounts receivable and
other assets (together with related rights and proceeds) sold, contributed,
financed or otherwise conveyed or pledged pursuant to such transactions and (ii)
Liens existing or deemed to exist in connection with any inventory financing
arrangement so long the fair market value of the inventory on which such Liens
exist pursuant to this subsection (i)(ii) does not exceed $250,000,000 at any
time;
(j)            any interest of a lessor, licensor, sublessor or sublicensor (or
of a lessee, licensee, sublessee or sublicensee) under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases, licenses, subleases and sublicenses
not prohibited by this Agreement;
lxx

--------------------------------------------------------------------------------



(k)            any interest of title of an owner of equipment or inventory on
loan or consignment to, or subject to any title retention or similar arrangement
with, a Credit Party, and Liens arising from UCC financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions)
relating to such arrangements entered into in the ordinary course of business
(but excluding any general inventory financing);
(l)            banker’s liens, rights of set-off or similar rights and remedies
as to deposit accounts or other funds maintained with depositary institutions
and securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or other funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by any Credit Party in excess of those required by
applicable banking regulations;
(m)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 (or the applicable corresponding section) of the
Uniform Commercial Code in effect in the relevant jurisdiction covering only the
items being collected upon;
(n)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
(o)            Liens that are contractual rights of set-off not securing any
Indebtedness;
(p)            Liens (i) solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by any Credit Party in connection with
a letter of intent or purchase agreement for an Acquisition or other transaction
not prohibited hereunder and (ii) consisting of an agreement to dispose of any
Property in a disposition not prohibited hereunder, including customary rights
and restrictions contained in such an agreement;
(q)            Liens on any Property of a Credit Party in favor of any other
Credit Party or Restricted Subsidiary;
(r)            any restriction or encumbrance with respect to the pledge or
transfer of the Capital Stock of any Joint Venture;
(s)            Liens securing insurance premium financing arrangements;
(t)            any Lien renewing, extending, refinancing or refunding any Lien
permitted by subsection (g) or (h) above; provided that (i) the Property covered
thereby is not increased, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 6.3;
(u)            Liens on cash, deposits or other collateral granted in favor of
the Swingline Lender or the Issuing Lender (in each case, as defined in the Pro
Rata Credit Agreement) to cash collateralize any Defaulting Lender’s (as defined
in the Pro Rata Credit Agreement) participation in Letters of Credit or
Swingline Loans (in each case, as defined in the Pro Rata Credit Agreement);
(v)            subject to Section 9.20, Liens on cash or deposits granted to any
Agent or Issuing Lender (in each case, as defined in the Pro Rata Credit
Agreement) in accordance with the terms
lxxi

--------------------------------------------------------------------------------



of the Pro Rata Credit Agreement to cash collateralize any of the Credit Party
Obligations (as defined in the Pro Rata Credit Agreement); and
(w)            other Liens in addition to those permitted by subsections (a)
through (v) above; provided that, at the time of incurrence of any Lien under
this subsection (w), the aggregate outstanding principal amount of all
obligations secured by such Lien (or in the case of Liens on inventory in
connection with an inventory financing arrangement, which Liens are not
otherwise permitted by subsection (i) of this Section 6.2, the fair market value
of the inventory on which such Liens exist) shall not exceed the Priority Debt
Basket at such time (determined prior to giving effect to the incurrence of such
Lien).
6.3            Subsidiary Indebtedness.
The Credit Parties will not permit any of the Restricted Subsidiaries (other
than the Credit Parties (except as set forth in Section 6.3(c)(ii)) and the Pro
Rata Additional Borrowers) to create, incur, assume or suffer to exist any
Indebtedness except:
(a)            (A) Indebtedness existing as of the Closing Date under industrial
development bonds and Indebtedness of Foreign Subsidiaries in an aggregate
amount not to exceed $325,000,000 and (B) Refinancing Indebtedness in respect of
Indebtedness incurred under clause (A) above;
(b)            Indebtedness of any Restricted Subsidiary owing to a Credit Party
or any Restricted Subsidiary;
(c)            other Indebtedness (whether secured or unsecured); provided that
(i) at the time of incurrence of any Indebtedness under this subsection (c), the
aggregate principal amount of such Indebtedness does not exceed the Priority
Debt Basket at such time (determined prior to giving effect to the incurrence of
such Indebtedness) and (ii) for the avoidance of doubt, any Indebtedness under
this Agreement shall be considered Indebtedness incurred pursuant to this clause
(c);
(d)            Indebtedness and obligations owing under Hedging Agreements
and/or Cash Management Agreements so long as such Hedging Agreements and/or Cash
Management Agreements are not entered into for speculative purposes;
(e)            Guaranty Obligations of any Restricted Subsidiary in respect of
Indebtedness of the Parent or any other Restricted Subsidiary to the extent such
Indebtedness is permitted to exist or be incurred pursuant to this Section 6.3;
(f)            obligations of any Restricted Subsidiary in connection with
(i) any Permitted Securitization Transaction, to the extent such obligations
constitute Indebtedness and (ii) any inventory financing arrangements so long as
the aggregate principal amount Indebtedness in respect thereof incurred under
this subsection(f)(ii) does not exceed $250,000,000 at any time outstanding;
(g)            Indebtedness of any Restricted Subsidiary consisting of
completion guarantees, performance bonds, surety bonds or customs bonds incurred
in the ordinary course of business;
(h)            Indebtedness owed to any Person (including obligations in respect
of letters of credit, bank guarantees and similar instruments for the benefit of
such Person) providing workers’
lxxii

--------------------------------------------------------------------------------



compensation, social security, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;
(i)            Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depositary and cash management services or in
connection with any automated clearinghouse transfers of funds; provided that
such Indebtedness shall be repaid in full within five Business Days of the
incurrence thereof;
(j)            Indebtedness in respect of judgments that do not constitute an
Event of Default under Section 7.1(i);
(k)            Indebtedness consisting of the financing of insurance premiums
with the providers of such insurance or their Affiliates; and
(l)            Indebtedness created under this Agreement or any other Credit
Document.
6.4            Merger and Sale of Assets.
The Credit Parties will not, and will not permit any Restricted Subsidiary to,
dissolve, wind-up, merge, amalgamate or consolidate with any other Person or
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the business or assets of the Credit
Parties and their respective Restricted Subsidiaries (taken as a whole), whether
now owned or hereafter acquired (excluding any inventory or other assets sold or
disposed of in the ordinary course of business); provided that, notwithstanding
any of the foregoing limitations, the Credit Parties and the Restricted
Subsidiaries may take the following actions:
(a)            (i) if no Event of Default shall then exist or immediately
thereafter will exist, any Borrower may merge, amalgamate or consolidate with
any Person so long as (A) such Borrower is the surviving entity or (B) the
surviving entity (the “Successor Borrower”) (x) is organized under the laws of
the United States or any State thereof, (y) expressly assumes such Borrower’s
obligations under this Agreement and the other Credit Documents to which such
Borrower is a party pursuant to a supplement hereto or thereto, as applicable,
in form and substance reasonably satisfactory to the Administrative Agent and
(z) each Guarantor of the Credit Party Obligations of such Borrower shall have
confirmed that its obligations hereunder in respect of such Credit Party
Obligations shall apply to the Successor Borrower’s obligations under this
Agreement (it being understood that, if the foregoing conditions in clauses (x)
through (z) are satisfied, then the Successor Borrower will automatically
succeed to, and be substituted for, such Borrower under this Agreement;
provided, however, that such Borrower shall have provided not less than five
Business Days’ notice of any merger, amalgamation or consolidation of such
Borrower, and such Borrower or Successor Borrower shall, promptly upon the
request of the Administrative Agent or any Lender, supply any documentation and
other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied (1) it has complied with the results of all necessary “know your
customer” or other similar checks under all applicable laws and regulations) and
(2) any Successor Borrower qualifies as a directly eligible borrower of the Farm
Credit Lenders then party to this Agreement (or, if applicable, replacement Farm
Credit Lenders who have agreed to purchase the outstanding Loans and Commitments
of such existing Farm Credit Lenders in accordance with the assignment
provisions of Section 9.6(b)), (ii) any Restricted Subsidiary may merge,
amalgamate or consolidate with a Credit Party if such Credit Party is the
surviving entity, (iii) any Restricted Subsidiary (other than a Borrower) may
merge, amalgamate or consolidate
lxxiii

--------------------------------------------------------------------------------



with any other Person (other than a Credit Party); provided that a Restricted
Subsidiary shall be the continuing or surviving entity and to the extent such
continuing or surviving Restricted Subsidiary assumes the obligations under any
Existing Senior Notes, such Restricted Subsidiary shall become a Guarantor of
the Credit Party Obligations and deliver an executed Joinder Agreement and the
documents required pursuant to Section 5.10(b), (iv) any Restricted Subsidiary
(other than a Borrower) may merge or amalgamate with any Person that is not a
Restricted Subsidiary in connection with a sale of Property permitted under this
Section 6.4, and (v) any Restricted Subsidiary (other than a Borrower) may be
dissolved so long as the property and assets of such Restricted Subsidiary are
transferred to the Parent, a Borrower or any other Restricted Subsidiary;
(b)            any Restricted Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its Property to (i) a Borrower, (ii) any Guarantor or
(iii) any Restricted Subsidiary of the Parent; provided that, with respect to
transfers described in clause (iii), upon completion of such transaction
(A) there shall exist no Default or Event of Default and (B) the Subsidiary to
which the Restricted Subsidiary’s Property is sold, leased, transferred or
otherwise disposed shall be a Restricted Subsidiary and, if such Restricted
Subsidiary is a Guarantor, a Guarantor;
(c)            any Restricted Subsidiary (other than a Borrower) may liquidate
or dissolve if the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and is not materially
disadvantageous to the Lenders;
(d)            the Parent and its Restricted Subsidiaries may sell, transfer or
otherwise dispose of or wind down the Non-Core MWV Businesses;
(e)            the Parent and its Restricted Subsidiaries may consummate the
transactions contemplated by the Combination Agreement to occur on the Closing
Date (including the Combination);
(f)            the Parent and its Restricted Subsidiaries (other than any
Borrower) may consummate any other transaction permitted under Section 6.4 of
the Pro Rata Credit Agreement as in effect on the date hereof; provided,
however, that if the Parent is the subject of any merger, amalgamation or
consolidation, it shall have provided not less than five Business Days’ notice
of such merger, amalgamation or consolidation, and the Parent (or its successor)
shall, promptly upon the request of the Administrative Agent or any Lender,
supply any documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations; and
(g)            any Borrower may merge or consolidate with any other Borrower.


ARTICLE VII

EVENTS OF DEFAULT
7.1            Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
lxxiv

--------------------------------------------------------------------------------



(a)            Payments.  The Borrowers shall fail to make when due (including
by mandatory prepayment) any principal payment with respect to the Loans, or any
Credit Party shall fail to make any payment of interest, fee or other amount
payable hereunder within three (3) Business Days of the due date thereof; or
(b)            Covenants Without Notice.  Any Credit Party shall fail to observe
or perform any covenant or agreement contained in Section 5.1 (as to maintenance
of existence of the Borrowers or the Parent), subsections (g) and (h) of
Section 5.7, Section 5.8, Section 5.9, Section 5.11 or Article VI; or
(c)            Other Covenants.  Any Credit Party shall fail to observe or
perform any covenant or agreement contained in this Agreement or any other
Credit Document, other than those referred to in subsections (a) and (b) of
Section 7.1, and such failure shall remain unremedied for thirty (30) days after
the earlier of (i) a Responsible Officer of a Credit Party obtaining knowledge
thereof, or (ii) written notice thereof shall have been given to the Parent by
the Administrative Agent or any Lender; or
(d)            Representations.  Any representation or warranty made or deemed
to be made by a Credit Party or by any of its officers under this Agreement or
any other Credit Document (including the Schedules attached hereto and thereto),
or in any certificate or other document submitted to the Administrative Agent or
the Lenders by any such Person pursuant to the terms of this Agreement or any
other Credit Document, shall be incorrect in any material respect when made or
deemed to be made or submitted; or
(e)            Non-Payments of Other Indebtedness.  Any Credit Party or any
Restricted Subsidiary shall fail to make when due (whether at stated maturity,
by acceleration, on demand or otherwise, and after giving effect to any
applicable grace period) any payment of principal of or interest on any
Indebtedness (other than the Credit Party Obligations) exceeding $150,000,000
individually or in the aggregate; or
(f)            Defaults Under Other Agreements.  Any Credit Party or any
Restricted Subsidiary shall (i) fail to observe or perform within any applicable
grace period any covenants or agreements contained in any agreements or
instruments relating to any of its Indebtedness (other than the Credit
Documents) the principal amount of which exceeds $150,000,000 individually or in
the aggregate, or any other event shall occur if the effect of such failure or
other event is to accelerate, or to permit the holder of such Indebtedness or
any other Person to accelerate, the maturity of such Indebtedness; or
(ii) breach or default any Hedging Agreement and/or Cash Management Agreement
(subject to any applicable cure periods) the termination value owed by such
Credit Party or Restricted Subsidiary as a result thereof shall exceed
$150,000,000 if the effect of such breach or default is to terminate such
Hedging Agreement or to permit the applicable counterparty to such Hedging
Agreement to terminate such Hedging Agreement; provided that this clause (f)
shall not apply to (x) any secured Indebtedness that becomes due as a result of
the voluntary sale, transfer or other disposition of the assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement) so long as such Indebtedness is paid or (y) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof not
prohibited under this Agreement; or
(g)            Bankruptcy.  Any Credit Party or any Material Subsidiary shall
commence a voluntary case concerning itself under the Bankruptcy Code or
applicable foreign bankruptcy, reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation laws; or makes a
proposal to its creditors or files notice of its intention to do so,
lxxv

--------------------------------------------------------------------------------



institutes any other proceeding under applicable law seeking to adjudicate it a
bankrupt or an insolvent, or seeking liquidation, dissolution, winding-up,
reorganization, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors, composition of it or its debts or any
other similar relief; or an involuntary case for bankruptcy is commenced against
any Credit Party or any Material Subsidiary and the petition is not controverted
within thirty (30) days, or is not dismissed within sixty (60) days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee or similar official under applicable foreign
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation laws is appointed for, or takes charge
of, all or any substantial part of the property of any Credit Party or any
Material Subsidiary; or a Credit Party or a Material Subsidiary commences
proceedings of its own bankruptcy or insolvency or to be granted a suspension of
payments or any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction, whether now or hereafter in effect, relating to
any Credit Party or any Material Subsidiary  or there is commenced against any
Credit Party or any Material Subsidiary  any such proceeding which remains
undismissed for a period of sixty (60) days; or any Credit Party or any Material
Subsidiary  is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any Credit
Party or any Material Subsidiary  suffers any appointment of any custodian,
receiver, receiver-manager, trustee or the like for it or any substantial part
of its property to continue undischarged or unstayed for a period of sixty
(60) days; or any Credit Party or any Material Subsidiary makes a general
assignment for the benefit of creditors; or any Credit Party or any Material
Subsidiary shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or any Credit Party or
any Material Subsidiary shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; or any Credit Party or any
Material Subsidiary shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate action is
taken by any Credit Party or any Material Subsidiary for the purpose of
effecting any of the foregoing; or
(h)            ERISA.  A Plan of a Credit Party or any Restricted Subsidiary or
a Plan subject to Title IV of ERISA of any of its ERISA Affiliates:
(i)            shall fail to be funded in accordance with the minimum funding
standard required by applicable law, the terms of such Plan, Section 412 of the
Code or Section 302 of ERISA for any plan year or a waiver of such standard is
sought or granted with respect to such Plan under applicable law, the terms of
such Plan or Section 412 of the Code or Section 302 of ERISA;
(ii)           is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or
(iii)          results in a liability of a Credit Party or any Restricted
Subsidiary under applicable law, the terms of such Plan, or Title IV of ERISA,
other than liabilities for benefits in the ordinary course;
and there shall result from any such failure, waiver,  termination or other
event a liability to the PBGC or such Plan that would have a Material Adverse
Effect; or a Foreign Plan Event occurs that would have a Material Adverse
Effect; or
lxxvi

--------------------------------------------------------------------------------



(i)            Money Judgment.  Judgments or orders for the payment of money
(net of any amounts paid by an independent third party insurance company or
surety or fully covered by independent third party insurance or surety bond
issued by a company with an AM Best rating in one of the two highest categories
as to which the relevant insurance company or surety does not dispute coverage)
in excess of $150,000,000 individually or in the aggregate or otherwise having a
Material Adverse Effect shall be rendered against any Credit Party or any
Restricted Subsidiary, and such judgment or order shall continue unsatisfied (in
the case of a money judgment) and in effect for a period of thirty (30) days
during which execution shall not be effectively stayed or deferred (whether by
action of a court, by agreement or otherwise); or
(j)            Default Under other Credit Documents; The Guaranty.  (a) There
shall exist or occur any “Event of Default” as provided under the terms of any
Credit Document, or any Credit Document ceases to be in full force and effect or
the validity or enforceability thereof is disaffirmed by or on behalf of any
Credit Party, or at any time it is or becomes unlawful for any Credit Party to
perform or comply with its obligations under any Credit Document, or the
obligations of any Credit Party under any Credit Document are not or cease to be
legal, valid and binding on any Credit Party; or (b) without limiting the
foregoing, the Guaranty or any provision thereof shall cease to be in full force
and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or
(k)            Change in Control.  A Change in Control shall occur; or
(l)            Securitization Events.  There shall occur any breach of any
covenant by any Credit Party, any Restricted Subsidiary or any Permitted
Securitization Subsidiary contained in any agreement relating to Permitted
Securitization Transaction causing or permitting the acceleration of the
obligations thereunder or requiring the prepayment of such obligations or
termination of such securitization program prior to its stated maturity or term;
provided, however, such breach shall not constitute an Event of Default unless
any Credit Parties shall have payment obligations or liabilities under such
Permitted Securitization Transaction that have had or are reasonably expected to
have a Material Adverse Effect.
7.2            Acceleration; Remedies.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrowers take any of the following
actions (including any combination of such actions):
(a)            Termination of Commitments.  Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
(b)            Acceleration; Demand.  Declare the unpaid principal of and any
accrued interest in respect of all Loans and any and all other indebtedness or
obligations (including fees) of any and every kind owing by any Credit Party to
the Administrative Agent and/or any of the Lenders hereunder to be due,
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party.
(c)            Enforcement of Rights.  Exercise any and all rights and remedies
created and existing under the Credit Documents, whether at law or in equity.
lxxvii

--------------------------------------------------------------------------------



(d)            Rights Under Applicable Law.  Exercise any and all rights and
remedies available to the Administrative Agent or the Lenders under applicable
law.
Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(g) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
Fees and other indebtedness or obligations owing to the Administrative Agent
and/or any of the Lenders hereunder automatically shall immediately become due
and payable without presentment, demand, protest or the giving of any notice or
other action by the Administrative Agent or the Lenders, all of which are hereby
waived by the Credit Parties.
ARTICLE VIII

AGENCY PROVISIONS
8.1            Appointment.
Each Lender hereby irrevocably designates and appoints CoBank as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes CoBank, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, none of the Administrative Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.
8.2            Delegation of Duties.
Anything herein to the contrary, notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by them with reasonable care. 
Without limiting the foregoing, the Administrative Agent may appoint one of its
Affiliates as its agent to perform its functions hereunder relating to the
advancing of funds to the Borrowers and distribution of funds to the Lenders and
to perform other functions of the Administrative Agent hereunder.
8.3            Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
lxxviii

--------------------------------------------------------------------------------



(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent are required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable law; and
(c)            shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.1 and 7.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction pursuant to a final non-appealable judgment.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
8.4            Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
8.5            Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Parent referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a
lxxix

--------------------------------------------------------------------------------



notice, the Administrative Agent shall give prompt notice thereof to the other
Administrative Agent and the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.
8.6            Non-Reliance on Administrative Agent and Other Lenders.
Each Lender expressly acknowledges that none of the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder and enter into this Credit Agreement.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Credit Parties which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
8.7            Administrative Agent in its Individual Capacity.
The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Credit Parties as
though the Administrative Agent were not the Administrative Agent hereunder. 
With respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
8.8            Successor Agent.
The Administrative Agent may resign as the Administrative Agent upon thirty
(30) days’ prior notice to the Parent and the Lenders.  If the Administrative
Agent shall resign as the Administrative Agent under this Credit Agreement and
the other Credit Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be
approved by the Parent (so long as no Event of Default has occurred and is
continuing), whereupon such successor agent shall succeed to the rights, powers
and duties of the resigning Administrative Agent, and the term “Administrative
Agent” shall mean such successor agent effective upon such appointment and
approval, and the resigning Administrative Agent’s rights, powers and duties as
the Administrative Agent shall be
lxxx

--------------------------------------------------------------------------------



terminated, without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Credit Agreement or any
holders of the Notes or Credit Party Obligations.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the resigning Administrative Agent
gives notice of its resignation, then the resigning Administrative Agent may on
behalf of the Lenders, appoint a successor Agent, which successor Administrative
Agent shall be approved by the Parent; provided that if the resigning
Administrative Agent shall notify the Parent and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
resigning Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.
After any retiring Administrative Agent’s resignation as the Administrative
Agent, the provisions of this Article VIII and Section 9.5 shall inure to its
benefit (and the benefit of its sub-agents and Related Parties) as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Credit Agreement.
8.9            Patriot Act Notice.
Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Credit Parties that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party, and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Credit
Party in accordance with the Patriot Act.
8.10            Guaranty and Borrower Matters.
(a)            The Lenders irrevocably authorize and direct each of the
Administrative Agent and without any consent or action by any Lender:
(i)            to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder; provided that, it is understood and
agreed that this Section 8.10(a)(i) shall not permit the release of the Parent
from its obligations under the Guaranty;
(ii)           in the case of the Guaranty of RockTenn, to release the Guaranty
of RockTenn when all Existing RockTenn Senior Notes have been redeemed,
repurchased or defeased (including any refinancing or replacement of such
Indebtedness with Indebtedness of the Parent that is not guaranteed by
RockTenn);
(iii)          in the case of the Guaranty of MWV, to release the Guaranty of
MWV when all Existing MWV Notes have been redeemed, repurchased or defeased
(including any refinancing or replacement of such Indebtedness with Indebtedness
of the Parent that is not guaranteed by MWV); and
(iv)         to release MWV Virginia as a Borrower in accordance with the terms
of Section 9.19(d).
lxxxi

--------------------------------------------------------------------------------



(b)            Immediately upon the occurrence of any event set forth in
paragraph (a) of this Section 8.10, the applicable Guaranty shall automatically
be released.
(c)            In connection with a release pursuant to this Section 8.10, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrowers’ expense, all documents that the applicable Credit Party
shall reasonably request to evidence such release.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor (or, if
applicable, Borrower) from its obligations under the Guaranty (or, if
applicable, obligations as a Borrower under this Credit Agreement and other
Credit Documents) pursuant to this Section 8.10; provided, however, that the
Administrative Agent may not decline to release any guarantee (or, if
applicable, Borrower) pursuant to this Section 8.10 due to the absence of any
such confirmation.
8.11            Withholding.
To the extent required by any applicable law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Credit Document an amount equal to any applicable
withholding Tax.  If the IRS or any other Governmental Authority asserts a claim
that the Agent did not properly withhold Tax from any amount paid to or for the
account of any Lender for any reason (including because the appropriate form was
not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Credit Parties and
without limiting or expanding the obligation of the Credit Parties to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due to the Administrative Agent under this
Section 8.11.  The agreements in this Section 8.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of a Lender, the termination of the Loans and the repayment,
satisfaction or discharge of all obligations under this Agreement.
ARTICLE IX

MISCELLANEOUS
9.1            Amendments and Waivers.
Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Credit
lxxxii

--------------------------------------------------------------------------------



Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided that no such waiver and no such amendment, waiver,
supplement, modification or release shall:
(i)            reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate or as a result of any change in the
definition of “Leverage Ratio” or any component thereof) or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s or Voting Participant’s Commitment, in each case without the
written consent of each Lender directly affected thereby; or
(ii)            amend, modify or waive any provision of this Section 9.1 or
reduce the percentage specified in the definition of Required Lenders without
the written consent of each Lender directly affected thereby; or
(iii)           amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or
(iv)           release all or substantially all of the Guarantors from their
obligations under the Guaranty (other than as permitted hereunder) or all or
substantially all of the value of the Guaranty provided by all of the
Guarantors, without the written consent of all the Lenders; or
(v)            amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of the Required Lenders or of all Lenders as
appropriate; or
(vi)          amend or modify the definition of “Credit Party Obligations” to
delete or exclude any obligation or liability or any Person described therein
without the written consent of each Lender directly affected thereby; or
(vii)         amend, modify or waive the order in which Credit Party Obligations
are paid in Section 2.15(b) or (c) without the written consent of each Lender
directly affected thereby; or
(viii)       subordinate the Commitments and/or Loans to any other Indebtedness
without the written consent of all Lenders;
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent in
addition to the Lenders required hereinabove to take such action. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except those affecting it referred to in clause (i) above.
Notwithstanding anything in any Credit Document to the contrary, under no
circumstances shall any Hedging Agreement Provider or Cash Management Bank have
any voting rights under the Credit Documents.
Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the Lenders, the other
lxxxiii

--------------------------------------------------------------------------------



Credit Parties, the Administrative Agent and all future holders of the Notes or
Credit Party Obligations.  In the case of any waiver, the Borrowers, the other
Credit Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the outstanding Loans and
Notes and other Credit Documents, and any Default or Event of Default
permanently waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
Notwithstanding any of the foregoing to the contrary, the consent of the Credit
Parties shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9 and Section
8.10); provided, however, that the Administrative Agent will provide written
notice to the Borrowers of any such amendment, modification or waiver.  In
addition, notwithstanding the foregoing, this Agreement and any other Credit
Document may be amended by an agreement in writing entered into by the Credit
Parties and the Administrative Agent to cure any ambiguity, omission, mistake,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.
In addition, notwithstanding any of the foregoing to the contrary, this
Agreement may be amended with the written consent of the Administrative Agent,
the Credit Parties and the Lenders providing the relevant Replacement Term Loan
to permit the refinancing of all outstanding amounts under the Term Loans
(“Refinanced Term Loan”) with a replacement term loan tranche denominated in
U.S. Dollars (“Replacement Term Loan”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loan shall not exceed the
aggregate principal amount of such Refinanced Term Loan, (b) the weighted
average life to maturity of such Replacement Term Loan shall not be shorter than
the weighted average life to maturity of such Refinanced Term Loan at the time
of such refinancing (except to the extent of nominal amortization for periods
where amortization has been eliminated as a result of prepayment of the Term
Loans) and (c) all other terms (other than interest rate margins) applicable to
such Replacement Term Loan shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loan than those
applicable to such Refinanced Term Loan, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date in effect immediately prior to such refinancing.
Notwithstanding anything in this Credit Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including amendments to this Section 9.1) or any of the other Credit
Documents or to enter into additional Credit Documents as the Administrative
Agent reasonably deems appropriate in order to effectuate the terms of Section
2.3(a), Section 2.26 (including as applicable, (1) to permit the Incremental
Term Loans to share ratably in the benefits of this Credit Agreement and the
other Credit Documents and (2) to include the Incremental Term Loan Commitments
or outstanding Incremental Term Loans in any determination of (i) Required
Lenders or (ii) similar required lender terms applicable thereto), Section 2.27
or Section 2.28; provided that no amendment or modification shall result in any
increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Closing Date Term Loan Commitment Percentage, in each case, without the
written consent of such affected Lender.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
solely with respect to approving the terms of any such bankruptcy reorganization
plan and (B) the
lxxxiv

--------------------------------------------------------------------------------



Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.
The Borrowers shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent (such consent not to be
unreasonably withheld or delayed) any Lender that fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 9.1, so long as the consent of the Required Lenders
(or, in the case of any proposed amendment, modification, termination, waiver or
consent that requires the approval of a class of Lenders, of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments in respect
of such class) shall have been obtained with respect to such amendment,
modification, termination, waiver or consent; provided that (1) such replacement
does not conflict with any Requirement of Law, (2) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (3) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent and together with all other replacement financial
institutions is sufficient to pass the proposed amendment, modification,
termination, waiver or consent, (4) the Borrowers shall be liable to such
replaced Lender under Section 2.20 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (5) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein), (6)  the Borrowers shall pay to the replaced Lender all additional
amounts (if any) required pursuant to Section 2.18, 2.19 or 2.21, as the case
may be, (7) the Borrowers provide at least three (3) Business Days’ prior notice
to such replaced Lender, and (8) any such replacement shall not be deemed to be
a waiver of any rights that the Credit Parties, the Administrative Agent or any
other Lender shall have against the replaced Lender.  In the event any replaced
Lender fails to execute the agreements required under Section 9.6 in connection
with an assignment pursuant to this Section 9.1, the Borrowers may, upon two
(2) Business Days’ prior notice to such replaced Lender, execute such agreements
on behalf of such replaced Lender.  A Lender shall not be required to be
replaced if, prior thereto, as a result of a waiver by such Lender or otherwise,
the circumstances entitling the Borrowers to require such replacement cease to
apply.
9.2            Notices.
(a)            All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
other electronic communications as provided below), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made
(a) when delivered by hand, (b) when transmitted via facsimile to the number set
out herein, (c) the day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case addressed as follows in the case of the Borrowers, the other Credit
Parties, the Administrative Agent, and the Lenders, or to such other address as
may be hereafter notified by the respective parties hereto and any future
holders of the Notes and Credit Party Obligations:
if to any of the Credit Parties
c/o WestRock Company
504 Thrasher Street, N.W.
lxxxv

--------------------------------------------------------------------------------



Norcross, Georgia  30071-1956
Attention:                          Chief Financial Officer
Telecopier:                        (770) 263-3582
Telephone:                       (678) 291-7700
With a copy to:
WestRock Company
504 Thrasher Street, N.W.
Norcross, Georgia  30071-1956
Attention:                          General Counsel
Telecopier:                        (770) 263-3582
Telephone:                        (678) 291-7456
if to the Administrative Agent:
CoBank, ACB
5500 South Quebec Street
Greenwood Village, CO 80111
Attention:                          Brett Kotal
Telecopier:                        (303) 740-4021
Telephone:                        (303) 740-4016
E-mail address:               Agencybank@cobank.com
With a copy to:
CoBank, ACB
5500 South Quebec Street
Greenwood Village, CO 80111
Attention:                          Zachary Carpenter
Telecopier:                        (303) 224-2501
Telephone:                       (303) 740-4356
E-mail address:         zcarpenter@cobank.com
If to any Lender:                                  To the address set forth on
the Register
(b)            Notices and other communications to the Lenders or the
Administrative Agent hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent.  The Administrative Agent or
the Credit Parties may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Notwithstanding the foregoing,
notices, requests and demands delivered pursuant to the requirements of Article
II shall be deemed to have been duly given or made when transmitted via e-mail
to the e-mail address of the Administrative Agent set forth in Section 9.2(a).
Unless the Administrative Agent otherwise prescribe, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the
lxxxvi

--------------------------------------------------------------------------------



normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
9.3            No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
9.4            Survival of Representations and Warranties.
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which all Credit Party Obligations
(other than contingent indemnity obligations) have been paid in full.
9.5            Payment of Expenses.
(a)            Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable, documented out-of-pocket expenses incurred by the Administrative
Agent and their Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent and each Lender (including the fees,
charges and disbursements of counsel for any of the Administrative Agent or
Lenders), and all fees and time charges for attorneys who may be employees of
any of the Administrative Agent or Lenders, in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Credit Documents or Loans.
(b)            Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof) and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, penalties, damages, liabilities and related expenses
(including the fees, charges and disbursements of one firm of counsel for all
such Indemnitees, taken as a whole, and, if necessary, of a single firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for all such Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Parent of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected
lxxxvii

--------------------------------------------------------------------------------



Indemnitee and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for such affected Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Release or threat of Release of
Hazardous Substances on, at, under or from any property owned, leased or
operated by any Credit Party or any of its Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by a Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee or (2) a claim brought by a Credit
Party or any Subsidiary against such Indemnitee for material breach in bad faith
of such Indemnitee’s obligations hereunder or (B) result from a proceeding that
does not involve an act or omission by a Credit Party or any of its Affiliates
and that is brought by an Indemnitee against any other Indemnitee (other than
claims against any arranger, bookrunner or agent hereunder in its capacity or in
fulfilling its roles as an arranger, bookrunner or agent hereunder or any
similar role with respect to the credit facilities hereunder).  Notwithstanding
the foregoing, this Section 9.5(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.
(c)            Reimbursement by Lenders.  To the extent that the Credit Parties
for any reason fail to indefeasibly pay any amount required under subsections
(a) or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party thereof, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought and based on
the aggregate principal amount of all Loans and unused Commitments then
outstanding) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party thereof acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The agreements in this Section 9.5(c) shall survive the termination
of this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Credit Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the transmission of any information or
other materials through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.
lxxxviii

--------------------------------------------------------------------------------



(e)            Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.
9.6            Successors and Assigns; Participations; Purchasing Lenders.
(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrowers nor any other Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)            Minimum Amounts.
(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Parent otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Parent shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) of an assignment unless it shall object thereto by written notice to the
Administrative Agent prior to such tenth (10th) Business Day.
(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that
lxxxix

--------------------------------------------------------------------------------



this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Types on a non-pro rata basis.
(iii)            Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
(A)            the consent of the Parent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Parent shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof; and
(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Term Loan or an Incremental Term Loan Commitment to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund.
(iv)            Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (unless waived by the
Administrative Agent in its sole discretion) and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)            No Assignment to a Credit Party.  No such assignment shall be
made to any Credit Party or any of Credit Party’s Affiliates or Subsidiaries.
(vi)            No Assignment to Natural Persons and Disqualified Institutions. 
No such assignment shall be made to a natural person or a Disqualified
Institution on the most recent list of Disqualified Institutions made available
to the Lenders at the request of the Parent prior to the date of such
assignment.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
No Agent shall have any responsibility or liability for monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Institutions.
(c)            Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices in Denver, Colorado a copy
xc

--------------------------------------------------------------------------------



of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Credit Parties, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrowers and, with respect to itself, any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Credit Parties or the Administrative Agent, sell
participations to any Person (other than a natural person or any Credit Party or
any Credit Party’s Affiliates or Subsidiaries or any Disqualified Institution on
the most recent list of Disqualified Institutions made available to the Lenders
at the request of the Parent prior to the date of such assignment) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Credit Parties, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to subsection (e) of this Section, the Credit Parties agree that each
Participant shall be entitled to the benefits of Sections 2.19 and 2.21 (subject
to the requirements and limitations of such Sections and Section 2.23 and it
being understood that a Participant shall be required to deliver the
documentation required under Section 2.21(d) to only the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.7
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.16 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive (absent
manifest error) and such Lender (and the Borrowers, to the extent that the
Participant requests payment from the Borrowers) shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
The portion of the Participant Register relating to any Participant requesting
payment from the Borrowers under the Credit Documents shall be made available to
the Borrowers upon reasonable request.  Except as provided in the preceding
sentence, a Lender shall not be required to disclose its Participant Register to
the Borrowers or any other Person except to the extent required in connection
with a Tax audit or inquiry to establish that the Loans hereunder are in
registered form for U.S. federal income tax purposes.
Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $7,000,000,
(ii) has been designated as a “Voting Participant” in a notice (a “Voting
Participant Notice”) sent by the relevant Lender to the Administrative Agent and
(iii) receives, prior to becoming a “Voting Participant,” the consent of the
Administrative
xci

--------------------------------------------------------------------------------

 
Agent and the Parent (each such consent to be required only to the extent and
under the circumstances it would be required if such Voting Participant were to
become a Lender pursuant to an assignment in accordance with clause (b)) (a
“Voting Participant”), shall be entitled to vote as if such Voting Participant
were a Lender on all matters subject to a vote by the Lenders and the voting
rights of the selling Lender shall be correspondingly reduced, on a U.S.
Dollar-for-U.S. Dollar basis.  Each Voting Participant Notice shall include,
with respect to each Voting Participant, the information that would be included
by a prospective Lender in an Assignment and Assumption.  Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant in
Schedule 2.1(a) hereto shall be a Voting Participant without delivery of a
Voting Participant Notice and without the prior written consent of the Parent
and the Administrative Agent.  The selling Lender and the Voting Participant
shall notify the Administrative Agent and the Borrowers within three (3)
Business Days of any termination, reduction or increase of the amount of, such
participation.  The Credit Parties and the Administrative Agent shall be
entitled to conclusively rely on information contained in Voting Participant
Notices and all other notices delivered pursuant hereto.  The voting rights of
each Voting Participant are solely for the benefit of such Voting Participant
and shall not inure to any assignee or participant of such Voting Participant
that is not itself a Voting Participant.
(e)            Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.19 and 2.21 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent or the
entitlement to a greater payment results from a change in law after the date
such Participant became a participant.
(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
9.7            Adjustments; Set-off.
(a)            If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Borrower or any other Credit Party against any and
all of the obligations of such Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Credit Document and although such obligations of such
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Parent and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
(b)            If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other
xcii

--------------------------------------------------------------------------------



obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact, and (ii) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the applicable Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and other amounts owing them, provided that:
(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
(ii)            the provisions of this subsection shall not be construed to
apply to (A) any payment made by a Credit Party pursuant to and in accordance
with the express terms of this Agreement or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Credit Party or any
Subsidiary thereof (as to which the provisions of this subsection shall apply).
(c)            Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
9.8            Table of Contents and Section Headings.
The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.
9.9            Counterparts; Electronic Execution.
(a)            This Credit Agreement may be executed by one or more of the
parties to this Credit Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same agreement.
(b)            The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
9.10            Severability.
Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without
xciii

--------------------------------------------------------------------------------



invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
9.11            Integration.
This Credit Agreement, the other Credit Documents and the Farm Credit Equity
Documents represent the agreement of the Credit Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent, the Credit Parties or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Credit Documents.
9.12            Governing Law.
THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT AS OTHERWISE
PROVIDED THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.13            Consent to Jurisdiction and Service of Process.
Each of the Borrowers and each other Credit Party and each other party hereto
irrevocably and unconditionally submits, for itself and its property, with
respect to this Credit Agreement, any Note or any of the other Credit Documents
and all judicial proceedings in respect thereof to the exclusive jurisdiction of
the courts of the State of New York in New York County in the Borough of
Manhattan or, if under applicable law exclusive jurisdiction is vested in the
federal courts, the United States District Court for the Southern District of
New York (and appellate courts thereof), and, by execution and delivery of this
Credit Agreement, each of the Borrowers and the other Credit Parties (i)
accepts, for itself and in connection with its properties, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts and
irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Credit Agreement, any Note or any other Credit Document
from which no appeal has been taken or is available; (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court; and (iii) agrees that it will not bring
or support any action, cause of action, claim, cross-claim or third-party claim
of any kind or description, whether in law or in equity, whether in contract or
in tort or otherwise, against any person in any way relating to this Credit
Agreement, any Note or any other Credit Document in any forum other than the
Supreme Court of the State of New York in New York County in the Borough of
Manhattan or, if under applicable law exclusive jurisdiction is vested in the
federal courts, the United States District Court for the Southern District of
New York (and appellate courts thereof).  Each of the Borrowers and the other
Credit Parties irrevocably agrees that all service of process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 9.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by each of the Borrowers and the
other Credit Parties to be effective and binding service in every respect.  Each
of the Credit Parties, the Administrative Agent and the Lenders irrevocably
waives any objection, including any objection to the laying of venue based on
the grounds of forum non conveniens which it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction.
9.14            Confidentiality.
xciv

--------------------------------------------------------------------------------



Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives who
shall maintain the confidential nature of such Information, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the
Administrative Agent or such Lender shall promptly notify the Parent in advance
to the extent lawfully permitted to do so and practicable), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder,
under any other Credit Document, Guaranteed Hedging Agreement or Guaranteed Cash
Management Agreement or any action or proceeding relating to this Agreement, any
other Credit Document, Guaranteed Hedging Agreement or Guaranteed Cash
Management Agreement or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) to (i) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to a Credit Party and its
obligations, (ii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in connection with the administration, servicing and reporting
on the assets serving as collateral for securities issued by an Approved Fund,
or (iv) a nationally recognized rating agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (h) with the consent of the
Parent or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Credit Parties that is not,
to the Administrative Agent’s or Lender’s knowledge, subject to a
confidentiality obligation to the Parent or any of its Affiliates with respect
to such Information.  For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any Subsidiary thereof; provided that, in the
case of information received from a Credit Party or any Subsidiary thereof after
the Closing Date, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
9.15            Acknowledgments.
Each of the Borrowers and the other Credit Parties each hereby acknowledges
that:
(a)            it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;
(b)            neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one
xcv

--------------------------------------------------------------------------------



hand, and the Borrowers and the other Credit Parties, on the other hand, in
connection herewith is solely that of debtor and creditor;
(c)            the Administrative Agent, each Lender and their respective
Affiliates may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their Affiliates; and
(d)            no joint venture exists among the Lenders or among the Credit
Parties and the Lenders.
9.16            Waivers of Jury Trial.
THE BORROWERS, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.17            [Reserved].
9.18            Subordination of Intercompany Debt.
Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations.  Notwithstanding any provision
of this Agreement to the contrary, so long as no Event of Default has occurred
and is continuing, the Credit Parties may make and receive payments with respect
to the Intercompany Debt to the extent otherwise permitted by this Agreement;
provided, that in the event of and during the continuation of any Event of
Default, no payment shall be made by or on behalf of any Credit Party on account
of any Intercompany Debt other than payments to a Borrower.  In the event that
any Credit Party other than a Borrower receives any payment of any Intercompany
Debt at a time when such payment is prohibited by this Section 9.18, such
payment shall be held by such Credit Party, in trust for the benefit of, and
shall be paid forthwith over and delivered, upon written request, to, the
Administrative Agent.
9.19            Farm Credit Equities.
(a)            So long as (i) a Farm Credit Lender is a Lender or Voting
Participant hereunder and (ii) such Farm Credit Lender has notified the
Borrowers that the Borrowers are eligible to receive patronage distributions
directly from such Farm Credit Lender or one of its Affiliates on account of the
Loans made (or participated in) by such Farm Credit Lender hereunder, the
Borrowers will acquire (and such Farm Credit Lender will make available to the
Borrowers for purchase) equity in such Farm Credit Lender or one of its
Affiliates in such amounts and at such times as such Farm Credit Lender may
require in accordance with such Farm Credit Lender’s or its Affiliates’ bylaws
and capital plan or similar documents (as each may be amended from time to
time), provided that the maximum amount of equity that the Borrowers may be
required to purchase in such Farm Credit Lender or its Affiliate in connection
with the portion of the Loans made by such Farm Credit Lender shall not exceed
the maximum amount permitted by the applicable bylaws, capital plan and related
documents (x) as in effect (and in the form provided to the Borrowers) on the
Closing Date or (y) in the case of a Farm Credit Lender that becomes a Lender or
Voting Participant as a result of an assignment or sale of participation, as in
effect (and in the form provided to the Borrowers) at the time of the closing of
the related assignment or sale of participation.  CoBank confirms delivery to
the Borrowers, and the Borrowers acknowledge receipt, of
xcvi

--------------------------------------------------------------------------------



the documents from CoBank as of the Closing Date (and will upon reasonable
request, and subject to the Borrowers’ consent to such assignment or sale of a
participation by such Farm Credit Lender pursuant to Section 9.6(b), acknowledge
receipt of  any similar documents delivered to the Borrowers by a Farm Credit
Lender that becomes a Lender or Voting Participant as a result of an assignment
or sale of a participation after the Closing Date; provided that such Farm
Credit Lender confirms delivery of such documents to the Borrowers) (the “Farm
Credit Equity Documents”), which describe the nature of the stock and/or other
equities in a Farm Credit Lender or its Affiliate required to be acquired by the
Borrowers in connection with the Loans made (or participated in) by such Farm
Credit Lender (the “Farm Credit Equities”), as well as applicable capitalization
requirements, and the Borrowers agree to be bound by the terms thereof.  CoBank
acknowledges and agrees that the amount of the Farm Credit Equities of CoBank
acquired by the Borrowers on or prior to the Closing Date satisfies the
requirements of this Section 9.19 in respect of the Closing Date Term Loan
Commitments as of the Closing Date.
(b)            Each party hereto acknowledges that each Farm Credit Lender’s (or
its Affiliate’s) bylaws, capital plan and similar documents (as each may be
amended from time to time) shall govern (x) the rights and obligations of the
parties with respect to the Farm Credit Equities and any patronage refunds or
other distributions made on account thereof or on account of the Borrowers’
patronage with such Farm Credit Lender or its Affiliate, (y) the Borrowers’
eligibility for patronage distributions from such Farm Credit Lender or its
Affiliate (in the form of Farm Credit Equities and cash) and (z) patronage
distributions, if any, in the event of a sale of a participation interest.  Each
Farm Credit Lender reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis in accordance with Section 9.6(b); provided that if the Parent’s consent
to such assignment or sale of a participation by such Farm Credit Lender is
required pursuant to Section 9.6(b) or Section 9.6(d), as applicable, the
parties hereto agree that, solely with respect to the Parent’s ability to
reasonably withhold consent to such transfer because of an expected reduction in
patronage distributions to the Borrowers (it being understood and agreed that
the Parent may have another basis for reasonably withholding consent to such
transfer), (A) if the transferring Farm Credit Lender has not delivered a Farm
Credit Lender Transfer Certificate (as defined below) to the Borrowers, then the
Parent may withhold its consent to such assignment or sale in its sole
discretion (and in such case, the Parent shall be deemed to have acted
reasonably), and (B) if the transferring Farm Credit Lender has delivered a Farm
Credit Lender Transfer Certificate to the Borrowers, then the Parent may not
withhold its consent to such assignment or sale (and any such withholding of
consent shall be deemed unreasonable).  For purposes hereof, “Farm Credit Lender
Transfer Certificate” means a certificate executed by an officer of the
transferring Farm Credit Lender and certifying to the Borrowers that such
transferring Farm Credit Lender has used commercially reasonable efforts to
consummate the relevant assignment or sale or a participation with another
entity that would be expected to make patronage distributions to the Borrowers
on a going forward basis that are consistent with (or better than) those that
the Borrowers could reasonably have expected to have received from such
transferring Farm Credit Lender.


(c)            Each party hereto acknowledges that each Farm Credit Lender or
its Affiliate has a statutory lien pursuant to the Farm Credit Act of 1971 (as
may be amended from time to time) on all Farm Credit Equities of such Person
that the Borrowers may now own or hereafter acquire, which statutory lien shall
be for such Farm Credit Lender’s (or its Affiliate’s) sole and exclusive
benefit.  The Farm Credit Equities of a particular Farm Credit Lender or its
Affiliate shall not constitute security for the Credit Party Obligations due to
any other Lender.  To the extent that any of the Credit Documents create a Lien
on the Farm Credit Equities of a Farm Credit Lender or its Affiliate or on
patronage accrued by such Farm Credit Lender or its Affiliate for the account of
the Borrowers (including, in each case, proceeds thereof), such Lien shall be
for such Farm Credit Lender’s (or its Affiliate’s) sole and exclusive benefit
and shall not be subject to pro rata sharing hereunder.  Neither the Farm Credit
Equities nor any accrued patronage shall be offset against the Credit Party
Obligations except that, in the event of an Event of
xcvii

--------------------------------------------------------------------------------



Default, a Farm Credit Lender may elect, solely at its discretion, to apply the
cash portion of any patronage distribution or retirement of equity to amounts
due under this Agreement.  The Borrowers acknowledge that any corresponding tax
liability associated with such application is the sole responsibility of the
Borrowers.  No Farm Credit Lender or its Affiliate shall have an obligation to
retire the Farm Credit Equities of such Farm Credit Lender or Affiliate upon any
Event of Default, Default or any other default by the Borrowers or any other
Credit Party, or at any other time, either for application to the Credit
Obligations or otherwise.
(d)            For so long as any Loans remain outstanding, the Borrowers agree
to maintain ownership of the mills and assets that were the subject of the
investments referred to in the definition of “Investment Purpose” (or similar
assets reasonably acceptable to CoBank); provided that, notwithstanding the
foregoing, (i) (A) MWV Virginia may (without additional consent from the
Administrative Agent or any Lender) transfer its Covington, Virginia mill to
another Wholly-Owned Subsidiary (whether newly formed or previously existing),
so long as such Subsidiary has signed a joinder agreement to become a Borrower
(effective as of the date it acquires the Covington, Virginia mill) in a form
reasonably acceptable to the Administrative Agent and otherwise satisfied all
applicable requirements for a Successor Borrower pursuant to Section 6.4(b) or
(B) MWV Virginia may (without additional consent from the Administrative Agent)
transfer its Covington, Virginia mill to any Person if, at the time of such
transfer, the aggregate outstanding principal amount of the Loans is less than
or equal to $500,000,000 and (ii) effective immediately after the transfer of
the Covington, Virginia mill in accordance with clause (i)(A) or (i)(B) of this
Section 9.19(d) (and, in the case of a transfer pursuant to clause (i)(A) of
this Section 9.19(d), the effectiveness of the joinder agreement signed by the
new Borrower), MWV Virginia shall be automatically (and without additional
consent from the Administrative Agent or any Lender) released as a Borrower and
thereafter, shall not constitute a Borrower for any purpose of this Agreement or
any other Credit Document.
9.20            Most Favored Lender Provisions.
If at any time the Pro Rata Credit Agreement or any other Credit Document (as
defined in the Pro Rata Credit Agreement), or the documentation for any
replacement credit facilities therefor, includes (a) representations and
warranties, covenants or events of default (including related definitions) in
favor of a Lender (as defined in the Pro Rata Credit Agreement), or lender under
any such replacement credit facilities, that are not provided for in this
Agreement or the other Credit Documents, (b) representations and warranties,
covenants or events of default (including related definitions) in favor of a
Lender (as defined in the Pro Rata Credit Agreement), or lender under any such
replacement credit facilities, that are more restrictive than the same or
similar provisions provided for in this Agreement and the other Credit Documents
and/or (c) requirements for the Pro Rata Credit Facilities to be secured by
collateral or guaranteed by Domestic Subsidiaries of the Parent that are not
already Guarantors (any or all of the foregoing, collectively, the “Most Favored
Lender Provisions”) (in the case of each of the Most Favored Lender Provisions,
other than any differences between the Pro Rata Credit Agreement and the other
Credit Documents (as defined in the Pro Rata Credit Agreement), on the one hand,
and this Agreement and the other Credit Documents, on the other hand, existing
as of the Closing Date (or otherwise consistent with such differences)), then
(i) such Most Favored Lender Provisions shall immediately and automatically be
deemed incorporated into this Agreement and the other Credit Documents as if set
forth fully herein and therein, mutatis mutandis, and no such incorporated
provision may thereafter be waived, amended or modified except pursuant to the
provisions of Section 9.1, and (ii) the Borrowers and the Guarantors shall
promptly, and in any event within five (5) days after entering into any such
Most Favored Lender Provisions, so advise the Administrative Agent in writing. 
Thereafter, upon the request of the Required Lenders, the Borrowers and the
Guarantors shall enter into an amendment to this Agreement and, if applicable,
the other Credit Documents evidencing the incorporation of such Most Favored
Lender Provisions, it being agreed that any failure to make such
xcviii

--------------------------------------------------------------------------------



request or to enter into any such amendment shall in no way qualify or limit the
incorporation described in clause (i) of the immediately preceding sentence.
ARTICLE X

GUARANTY OF BORROWER OBLIGATIONS
10.1            The Guaranty.
In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Guaranteed Hedging Agreement and any Cash
Management Bank to enter into any Guaranteed Cash Management Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder, under
any Guaranteed Hedging Agreement and under any Guaranteed Cash Management
Agreement, each of the Guarantors hereby agrees with the Administrative Agent
and the Lenders as follows:  such Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations.  If any or
all of Credit Party Obligations become due and payable hereunder or under any
Guaranteed Hedging Agreement or under any Guaranteed Cash Management Agreement,
each Guarantor unconditionally promises to pay such Credit Party Obligations to
the Administrative Agent, the Lenders, the Hedging Agreement Providers, the Cash
Management Banks or their respective order, on demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of such Credit Party Obligations.
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state, federal or provincial law relating to fraudulent
conveyances or transfers) then the obligations of each such Guarantor hereunder
shall be limited to the maximum amount that is permissible under applicable law
(whether federal, state or provincial and including the Bankruptcy Code).
10.2            Bankruptcy.
Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations to the
Lenders, any Cash Management Bank and any Hedging Agreement Provider whether or
not due or payable by the Borrowers upon the occurrence of any of the events
specified in Section 7.1(g), and unconditionally promises to pay such U.S.
Obligations to the Administrative Agent for the account of the Lenders, to any
such Cash Management Bank and to any such Hedging Agreement Provider, or order,
on demand, in lawful money of the United States upon any such occurrence.  Each
of the Guarantors further agrees that to the extent that the Borrowers or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent, any Lender, any Cash Management Bank or any Hedging
Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrowers or a
Guarantor, the estate of the Borrowers or a Guarantor, a trustee, receiver or
any other party under any bankruptcy law, state, provincial or federal law,
common law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.
10.3            Nature of Liability.
xcix

--------------------------------------------------------------------------------



The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations whether executed
by any such Guarantor, any other guarantor or by any other party, and no
Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrowers or by any other party,
or (b) any other continuing or other guaranty, undertaking or maximum liability
of a guarantor or of any other party as to the Credit Party Obligations, or
(c) any payment on or in reduction of any such other guaranty or undertaking, or
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrowers, or (e) any payment made to the Administrative Agent, any Lender,
any Cash Management Bank or any Hedging Agreement Provider on the Credit Party
Obligations which the Administrative Agent, such Lender, such Cash Management
Bank or such Hedging Agreement Provider repays the Borrowers pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each of the Guarantors waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding.
10.4            Independent Obligation.
The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or any Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or any Borrower and whether or not any other
Guarantor or any Borrower is joined in any such action or actions.
10.5            Authorization.
Each of the Guarantors authorizes the Administrative Agent, each Lender, each
Cash Management Bank and each Hedging Agreement Provider, without notice or
demand (except as shall be required by applicable statute and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Credit Party Obligations or
any part thereof in accordance with this Agreement, any Guaranteed Cash
Management Agreement and any Guaranteed Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of the
Guaranty under this Article X or the Credit Party Obligations and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, Borrowers or other obligors.
10.6            Reliance.
It is not necessary for the Administrative Agent, the Lenders, any Cash
Management Bank or any Hedging Agreement Provider to inquire into the capacity
or powers of the Borrowers or the officers, directors, members, partners or
agents acting or purporting to act on their behalf, and any Credit Party
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
10.7            Waiver.
(a)            Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent, any Lender, any Cash Management Bank or any Hedging
Agreement Provider to (i) proceed against the Borrowers, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from the
Borrowers, any other guarantor or any other party, or (iii) pursue any other
remedy
c

--------------------------------------------------------------------------------



in the Administrative Agent’s, any Lender’s, any Cash Management Bank’s or any
Hedging Agreement Provider’s power whatsoever.  Each of the Guarantors waives
any defense based on or arising out of any defense of the Borrowers, any other
guarantor or any other party other than payment in full of the Credit Party
Obligations (other than contingent indemnity obligations), including any defense
based on or arising out of (i) the disability of a Borrower, any other Guarantor
or any other party, (ii) the unenforceability of the Credit Party Obligations or
any part thereof from any cause, (iii) the cessation from any cause of the
liability of a Borrower other than payment in full of the Credit Party
Obligations of the Borrowers (other than contingent indemnity obligations),
(iv) any amendment, waiver or modification of the Credit Party Obligations,
(v) any substitution, release, exchange or impairment of any security for any of
the Credit Party Obligations, (vi) any change in the corporate existence or
structure of a Borrower or any other Guarantor, (vii) any claims or rights of
set off that such Guarantor may have, and/or (viii) any Requirement of Law or
order of any Governmental Authority affecting any term of the Credit Party
Obligations.  The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable law), or exercise any
other right or remedy the Administrative Agent or any Lender may have against
the Borrowers or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Credit Party Obligations of the Borrowers have been paid in full and
the Commitments have been terminated.  Each of the Guarantors waives any defense
arising out of any such election by any of the Administrative Agent or Lenders,
even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
the Borrowers or any other party or any security.
(b)            Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including notices of nonperformance, notice
of protest, notices of dishonor, notices of acceptance of the Guaranty under
this Article X, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.
(c)            Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of the
Guaranty under this Article X (whether contractual, under Section 509 of the
Bankruptcy Code, or otherwise) to the claims of the Lenders, any Cash Management
Bank or any Hedging Agreement Provider (collectively, the “Other Parties”)
against the Borrowers or any other guarantor of the Credit Party Obligations
owing to the Lenders, such Cash Management Bank or such Hedging Agreement
Provider and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of the Guaranty under this Article X until such time
as the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated.  Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders, any Cash Management Bank or any Hedging Agreement Provider now have
or may hereafter have against any Other Party, any endorser or any other
guarantor of all or any part of the Credit Party Obligations and any benefit of,
and any right to participate in, any security or collateral given to or for the
benefit of the Lenders, the Cash Management Banks and/or the Hedging Agreement
Providers to secure payment of the Credit Party Obligations until such time as
the Credit Party
ci

--------------------------------------------------------------------------------



Obligations (other than contingent indemnity obligations) shall have been paid
in full and the Commitments have been terminated.
10.8            Limitation on Enforcement.
The Lenders, the Cash Management Bank and the Hedging Agreement Providers agree
that the Guaranty under this Article X may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender, Cash Management Bank or Hedging Agreement Provider shall have
any right individually to seek to enforce or to enforce the Guaranty under this
Article X, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent for the benefit of the Lenders under the
terms of this Credit Agreement.  The Lenders, the Cash Management Banks and the
Hedging Agreement Providers further agree that the Guaranty under this Article X
may not be enforced against any director, officer, employee or stockholder of
the Guarantors.
10.9            Confirmation of Payment.
The Administrative Agent and the Lenders will, upon request after payment of the
U.S. Obligations which are the subject of the Guaranty under this Article X,
confirm to the Borrowers, the Guarantors or any other Person that such Credit
Party Obligations have been paid, subject to the provisions of Section 10.2.
10.10            Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the Guaranty under this Article X in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.10, or otherwise under the Guaranty under this Article X, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the termination of this
Agreement or the release of such Guarantor in accordance with Section 8.11. 
Each Qualified ECP Guarantor intends that this Section 10.10 constitute, and
this Section 10.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
cii

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

BORROWERS: ROCKTENN CP, LLC          
 
By:
/s/ John D. Stakel       Name: John D. Stakel       Title:   Senior Vice
President and Treasurer          

 

  ROCK-TENN CONVERTING COMPANY          
 
By:
/s/ John D. Stakel       Name: John D. Stakel       Title:   Senior Vice
President and Treasurer          

 

  MEADWESTVACO VIRGINIA CORPORATION          
 
By:
/s/ John J. Carrara       Name: John J. Carrara       Title:   Secretary        
 




GUARANTORS: WESTROCK COMPANY          
 
By:
/s/ John D. Stakel       Name: John D. Stakel       Title:   Senior Vice
President and Treasurer          

 




ciii

--------------------------------------------------------------------------------






GUARANTORS: ROCK-TENN COMPANY          
 
By:
/s/ John D. Stakel       Name: John D. Stakel       Title:   Senior Vice
President and Treasurer          

  MEADWESTVACO CORPORATION          
 
By:
/s/ John J. Carrara       Name: John J. Carrara       Title:   Assistant
Secretary          


 
civ

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT: CoBank, ACB, as Administrative Agent and a Lender        
 
 
By:
/s/ Zachary Carpenter       Name: Zachary Carpenter       Title:   Vice
President          

 
 
 
 
cv

--------------------------------------------------------------------------------

 
 
 
Exhibit A




[Reserved]
 
 
cvi

--------------------------------------------------------------------------------

 
 
Exhibit B


[FORM OF]
NOTICE OF BORROWING


[Date]
CoBank, ACB
 
 
as Administrative Agent
5500 South Quebec Street
Greenwood Village, CO 80111
Attention: Brett Kotal

 
Ladies and Gentlemen:






Pursuant to Section 2.4 of the Credit Agreement dated as of July 1, 2015 (as
amended, restated or otherwise modified, the “Credit Agreement;” terms used
herein but not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement), by and among WestRock Company, a Delaware
corporation, RockTenn CP, LLC, a Delaware limited liability company (“RockTenn
CP”), Rock-Tenn Converting Company, a Georgia Corporation (“Rock-Tenn
Converting”), MeadWestvaco Virginia Corporation, a Delaware corporation (“MWV
Virginia,” and, together with RockTenn CP and Rock-Tenn Converting, the
“Borrowers”), Rock-Tenn Company, a Georgia corporation, and MeadWestvaco
Corporation, a Delaware corporation, the lenders named therein and such other
lenders that thereafter become parties thereto, and CoBank, ACB, as
administrative agent (the “Administrative Agent”), the undersigned Borrowers
hereby request that the Closing Date Term Loan be made on July 1, 2015 as
follows (the “Proposed Borrowing”):


(a)    Total Amount of Closing Date Term Loan requested
 
$600,000,000
(i)    Amount of (a) to be allocated to LIBOR Rate Loans
 
 
(ii)    Amount of (a) to be allocated to Alternate Base Rate Loans
 
 
Interest Periods and amounts to be allocated thereto in respect of  LIBOR Rate
Loans
 
(i)      one month
 
(ii)      two months
 
(iii)      three months
 
(iv)      six months
 
(v)      other period (please specify)1
 
Total LIBOR Rate Loans (amount must equal (a)(i))
 
 
Date of Requested Borrowing
 
 
July 1, 2015









--------------------------------------------------------------------------------

1 Subject to the consent of each applicable Lender.
 
____ (Officer Initials)
 
 
cvii

--------------------------------------------------------------------------------



The Borrowers hereby authorize and instruct, in each case on the Closing Date,
(a) each Lender to fund to the Administrative Agent its respective portion of
the Proposed Borrowing, net of such Lender’s fees and expenses in the amounts
set forth on Schedule A hereto, (b) the Administrative Agent to deduct from the
Proposed Borrowing proceeds it receives the Administrative Agent’s fees and
expenses in the amounts set forth on Schedule A hereto and (c) the
Administrative Agent to wire the resulting net proceeds of the Proposed
Borrowing, i.e. $[             ], as shown on such Schedule A, for the account
of the Borrowers pursuant to the instructions set forth below.


Please wire transfer the net proceeds of the Proposed Borrowing, i.e. $[      
], to the following account and financial institution:


Bank: Wells Fargo Bank N.A.
ABA Routing Number: 121000248
Account Number: 01104331628807
Account Name:  Agency Services Clearing Account
Ref: WestRock Company
Attn:  Financial Cash Controls



The undersigned hereby certify that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


(A)            the representations and warranties made by the Credit Parties in
the Credit Agreement, in any other Credit Document and in any certificate
furnished at any time under or in connection with the Credit Agreement are and
will be true and correct in all material respects (except to the extent that any
such representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct), on and as of the date of
such Proposed Borrowing as if made on and as of such date (except for those
which expressly relate to an earlier date);


(B)            no Default or Event of Default has occurred and is continuing on
and as of the date of the Proposed Borrowing, or would result from such Proposed
Borrowing; and


(C)            the proceeds of the Closing Date Term Loan will be used in a
manner consistent with the Investment Purpose.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
____ (Officer Initials)
 
 


cviii

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Notice of Borrowing as of
the day and year first above written.









  ROCKTENN CP, LLC,
a Delaware limited liability company            
 
By:
        Name:       Title:          

 

  ROCK-TENN CONVERTING COMPANY,
a Georgia corporation            
 
By:
        Name:       Title:  

 

 
MEADWESTVACO VIRGINIA CORPORATION,
a Delaware corporation
           
 
By:
        Name:       Title:          



 
 

 
 
 
____ (Officer Initials)





cix

--------------------------------------------------------------------------------

Exhibit C


[FORM OF]
NOTICE OF CONVERSION/EXTENSION


[Date]


CoBank, ACB
as Administrative Agent
5500 South Quebec Street
Greenwood Village, CO 80111
Attention: Brett Kotal


Ladies and Gentlemen:
 
Pursuant to Section 2.10 of the Credit Agreement dated as of July 1, 2015 (as
amended, restated or otherwise modified, the “Credit Agreement”), by and among
WestRock Company, a Delaware corporation, RockTenn CP, LLC, a Delaware limited
liability company (“RockTenn CP”), Rock-Tenn Converting Company, a Georgia
Corporation (“Rock-Tenn Converting”), MeadWestvaco Virginia Corporation, a
Delaware corporation (“MWV Virginia,” and, together with RockTenn CP and
Rock-Tenn Converting, the “Borrowers”), Rock-Tenn Company, a Georgia corporation
, and MeadWestvaco Corporation, a Delaware corporation, the lenders named
therein and such other lenders that thereafter become parties thereto, and
CoBank, ACB, as administrative agent (the “Administrative Agent”), the
undersigned Borrower(s) hereby request conversion or extension of the following
Loans be made on [insert date] as follows (the “Proposed Conversion/Extension”):
 



I.            Applicable Loan: ____________________
 
(a)    Total Amount of Loans to be converted/extended
 
 
(i)    Amount of I(a) to be allocated to LIBOR Rate Loans
 
 
(ii)    Amount of I(a) to be allocated to Alternate Base Rate Loans
 
 
 
Interest Periods and amounts to be allocated thereto in respect of  LIBOR Rate
Loans
 
(i)      one month
 
(ii)      two months
 
(iii)      three months
 
(iv)      six months
 
(v)      other period (please specify)*
 
Total LIBOR Rate Loans (amount must equal I(a)(i))
 
   







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





* Subject to the consent of each applicable Lender.

 
 

 
cx

--------------------------------------------------------------------------------

 
 
The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof.
 

 
ROCKTENN CP, LLC,
a Delaware limited liability company
           
 
By:
        Name:       Title:          

 

 
ROCK-TENN CONVERTING COMPANY,
a Georgia corporation
           
 
By:
        Name:       Title:  

 

 
MEADWESTVACO VIRGINIA CORPORATION,
a Delaware corporation
           
 
By:
        Name:       Title:          



 



cxi

--------------------------------------------------------------------------------

Exhibit D


[FORM OF]
DESIGNATION NOTICE


[Date]


CoBank, ACB
as Administrative Agent
5500 South Quebec Street
Greenwood Village, CO 80111
Attention: Brett Kotal


Ladies and Gentlemen:
In accordance with the Credit Agreement dated as of July 1, 2015 (as amended,
restated or otherwise modified, the “Credit Agreement”), by and among WestRock
Company, a Delaware corporation, RockTenn CP, LLC, a Delaware limited liability
company (“RockTenn CP”), Rock-Tenn Converting Company, a Georgia Corporation
(“Rock-Tenn Converting”), MeadWestvaco Virginia Corporation, a Delaware
corporation (“MWV Virginia,” and, together with RockTenn CP and Rock-Tenn
Converting, the “Borrowers”), Rock-Tenn Company, a Georgia corporation, and
MeadWestvaco Corporation, a Delaware corporation, the lenders named therein and
such other lenders that thereafter become parties thereto, and CoBank, ACB, as
administrative agent (the “Administrative Agent”), [Name of Hedging Agreement
Provider] [Name of Cash Management Bank] hereby notifies you, pursuant to the
terms of the Credit Agreement, that [Name of Hedging Agreement Provider] [Name
of Cash Management Bank] meets the requirements of a [Hedging Agreement
Provider] [Cash Management Bank] under the terms of the Credit Agreement and is
a [Hedging Agreement Provider] [Cash Management Bank] under the Credit Agreement
and the other Credit Documents.  The undersigned agrees to be bound by the terms
of the Credit Agreement, including Article VIII and Sections 9.5, 9.13, 9.14,
and 9.17 of the Credit Agreement, in each case as if it were a Lender, and
designates CoBank, ACB, as the Administrative Agent for purposes of the Credit
Agreement and the other Credit Documents.


This Designation Notice may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


A duly authorized officer of the undersigned has executed this Designation
Notice as of the       day of               ,             .
 
 

      as a [Hedging Agreement Provider][Cash Management Bank]          
 
By:
        Name:       Title:          

 
 



cxii

--------------------------------------------------------------------------------

Exhibit E


[FORM OF]
CLOSING DATE TERM LOAN NOTE
                   , 20    


FOR VALUE RECEIVED, the undersigned, ROCKTENN CP, LLC, a Delaware limited
liability company (“Rocktenn CP”), ROCK-TENN CONVERTING COMPANY, a Georgia
corporation (“Rock-Tenn Converting”), and MEADWESTVACO VIRGINIA CORPORATION, a
Delaware corporation (“MWV Virginia” and, together with RockTenn CP and
Rock-Tenn Converting, the “Borrowers”), hereby unconditionally promise to pay in
full, on the Maturity Date, to              (the “Lender”) at the office of
CoBank, ACB, in lawful money of the United States of America and in immediately
available funds, the remaining unpaid principal amount of the Closing Date Term
Loan made by the Lender to the undersigned pursuant to Section 2.4 of the Credit
Agreement referred to below.  The undersigned further agree to pay interest in
like money at such office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement.


The holder of this Closing Date Term Loan Note (this “Note”) is authorized to
endorse the date and amount of each Loan pursuant to Section 2.4 of the Credit
Agreement and each payment of principal and interest with respect thereto and
its character as a LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, which endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.


This Note is one of the Closing Date Term Loan Notes referred to in the Credit
Agreement dated as of July 1, 2015 (as amended, restated or otherwise modified,
the “Credit Agreement”), by and among WestRock Company, a Delaware corporation,
the Borrowers, Rock-Tenn Company, a Georgia corporation, and MeadWestvaco
Corporation, a Delaware corporation, the lenders named therein and such other
lenders that thereafter become parties thereto, and CoBank, ACB as
administrative agent (the “Administrative Agent”), and the holder is entitled to
the benefits thereof.  Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.  In the event this Note is not paid when due
at any stated or accelerated maturity, the Borrowers agree to pay, in addition
to principal and interest, all costs of collection, including reasonable
attorneys’ fees in accordance with the Credit Agreement.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind except as set forth in the Credit
Documents.
 
 
cxiii

--------------------------------------------------------------------------------

 
 
THIS CLOSING DATE TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 

 
ROCKTENN CP, LLC,
a Delaware limited liability company
           
 
By:
        Name:       Title:          

 

 
ROCK-TENN CONVERTING COMPANY,
a Georgia corporation
           
 
By:
        Name:       Title:  

 

 
MEADWESTVACO VIRGINIA CORPORATION,
a Delaware corporation
           
 
By:
        Name:       Title:          



 


cxiv

--------------------------------------------------------------------------------

SCHEDULE 1
To
Closing Date Term Loan Note


LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount
Of
Loan
Type
of
Loan1
Interest
Rate
Interest
Period
Maturity
Date
Principal
Paid
or
Converted
Principal
Balance
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                           




--------------------------------------------------------------------------------

1 The type of Loan may be represented by “L” for LIBOR Rate Loans or “BR” for
Base Rate Loans.

 

 
cxv

--------------------------------------------------------------------------------

 
 
Exhibit F-1


FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of July 1, 2015 by and among
WestRock Company, a Delaware corporation (the “Parent”), RockTenn CP, LLC, a
Delaware limited liability company (“RockTenn CP”), Rock-Tenn Converting
Company, a Georgia Corporation (“Rock-Tenn Converting”), MeadWestvaco Virginia
Corporation, a Delaware corporation (“MWV Virginia,” and, together with RockTenn
CP and Rock-Tenn Converting, the “Borrowers”), Rock-Tenn Company, a Georgia
corporation, and MeadWestvaco Corporation, a Delaware corporation, the lenders
named therein and such other lenders that thereafter become parties thereto, and
CoBank, ACB, as administrative agent (the “Administrative Agent”). Capitalized
terms used herein but not otherwise defined shall have the meaning given to such
term in the Credit Agreement.


Pursuant to the provisions of Section 2.21(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Parent within the meaning of Code Section 871(h)(3)(B), (iv)
it is not a “controlled foreign corporation” related to the Parent as described
in Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.


The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Parent and the Administrative Agent in writing and (2)
the undersigned shall furnish the Parent and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Parent or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.


[Signature Page Follows]
cxvi

--------------------------------------------------------------------------------

 

  [Lender]            
 
By:
        Name:       Title:             [Address]

 

 
Dated:  ______________________, 20[  ]
 

 


cxvii

--------------------------------------------------------------------------------

 
 
Exhibit F-2


FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement dated as of July 1, 2015 by and among
WestRock Company, a Delaware corporation (the “Parent”), RockTenn CP, LLC, a
Delaware limited liability company (“RockTenn CP”), Rock-Tenn Converting
Company, a Georgia Corporation (“Rock-Tenn Converting”), MeadWestvaco Virginia
Corporation, a Delaware corporation (“MWV Virginia,” and, together with RockTenn
CP and Rock-Tenn Converting, the “Borrowers”), Rock-Tenn Company, a Georgia
corporation, and MeadWestvaco Corporation, a Delaware corporation, the lenders
named therein and such other lenders that thereafter become parties thereto, and
CoBank, ACB, as administrative agent (the “Administrative Agent”). Capitalized
terms used herein but not otherwise defined shall have the meaning given to such
term in the Credit Agreement.


Pursuant to the provisions of Section 2.21(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Parent within the meaning of Code Section
871(h)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” related to the Parent as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.


The undersigned has furnished the Administrative Agent and the Parent with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Parent and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished the Parent and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


[Signature Page Follows]
 
 
 
cxviii

--------------------------------------------------------------------------------

 
 

  [Lender]            
 
By:
        Name:       Title:             [Address]

 

 
Dated:  ______________________, 20[  ]
 
 


cxix

--------------------------------------------------------------------------------

 
 
Exhibit F-3


FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of July 1, 2015 by and among
WestRock Company, a Delaware corporation (the “Parent”), RockTenn CP, LLC, a
Delaware limited liability company (“RockTenn CP”), Rock-Tenn Converting
Company, a Georgia Corporation (“Rock-Tenn Converting”), MeadWestvaco Virginia
Corporation, a Delaware corporation (“MWV Virginia,” and, together with RockTenn
CP and Rock-Tenn Converting, the “Borrowers”), Rock-Tenn Company, a Georgia
corporation, and MeadWestvaco Corporation, a Delaware corporation, the lenders
named therein and such other lenders that thereafter become parties thereto, and
CoBank, ACB, as administrative agent (the “Administrative Agent”). Capitalized
terms used herein but not otherwise defined shall have the meaning given to such
term in the Credit Agreement.


Pursuant to the provisions of Section 2.21(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Parent within the meaning of Code
Section 871(h)(3)(B), (iv) it is not a “controlled foreign corporation” related
to the Parent as described in Section 881(c)(3)(C) of the Code, and (v) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Foreign Lender in writing
and (2) the undersigned shall have at all times furnished such Foreign Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


[Signature Page Follows]
 
 
cxx

--------------------------------------------------------------------------------

 
 
 

  [Participant]            
 
By:
        Name:       Title:               [Address]

 

 
Dated:  ______________________, 20[  ]
 
 
 
 


cxxi

--------------------------------------------------------------------------------

Exhibit F-4


FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of July 1, 2015 by and among
WestRock Company, a Delaware corporation (the “Parent”), RockTenn CP, LLC, a
Delaware limited liability company (“RockTenn CP”), Rock-Tenn Converting
Company, a Georgia Corporation (“Rock-Tenn Converting”), MeadWestvaco Virginia
Corporation, a Delaware corporation (“MWV Virginia,” and, together with RockTenn
CP and Rock-Tenn Converting, the “Borrowers”), Rock-Tenn Company, a Georgia
corporation, and MeadWestvaco Corporation, a Delaware corporation, the lenders
named therein and such other lenders that thereafter become parties thereto, and
CoBank, ACB, as administrative agent (the “Administrative Agent”). Capitalized
terms used herein but not otherwise defined shall have the meaning given to such
term in the Credit Agreement.


Pursuant to the provisions of Section 2.21(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Parent within the meaning of Code Section
871(h)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” related to the Parent as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.


The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable, from each of its partners/members claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Foreign Lender in writing and (2) the
undersigned shall have at all times furnished such Foreign Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the under-signed, or in either of
the two calendar years preceding such payments.


[Signature Page Follows]
 
 
 
cxxii

--------------------------------------------------------------------------------

 

  [Participant]            
 
By:
        Name:       Title:               [Address]

 

 
Dated:  ______________________, 20[  ]
 
 
 






cxxiii

--------------------------------------------------------------------------------

 
 
Exhibit G


[FORM OF]
OFFICER’S COMPLIANCE CERTIFICATE


Financial Statement Date: 
[                                                        ]


To:  CoBank, ACB, as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of July 1, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), by and among WestRock Company, a Delaware
corporation (the “Parent”), RockTenn CP, LLC, a Delaware limited liability
company (“RockTenn CP”), Rock-Tenn Converting Company, a Georgia Corporation
(“Rock-Tenn Converting”), MeadWestvaco Virginia Corporation, a Delaware
corporation (“MWV Virginia,” and, together with RockTenn CP and Rock-Tenn
Converting, the “Borrowers”), Rock-Tenn Company, a Georgia corporation, and
MeadWestvaco Corporation, a Delaware corporation, the lenders named therein and
such other lenders that thereafter become parties thereto, and CoBank, ACB, as
administrative agent (in such capacity, the “Administrative Agent”).


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Chief Executive Officer][Chief Financial
Officer][Treasurer][Controller] of the Parent, and that, as such, he/she is
authorized to execute and deliver this Officer’s Compliance Certificate to the
Administrative Agent on behalf of the Credit Parties, and that:


1.            Attached hereto as Annex 1 are the [annual][quarterly] financial
statements of the Parent and its consolidated Subsidiaries required to be
delivered by Section 5.7 of the Credit Agreement for the reporting period ended
as of the above date.  Such financial statements fairly present in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
in accordance with GAAP as of such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.


2.            The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its consolidated Subsidiaries during the accounting period
covered by the attached financial statements.


3.            A review of the activities of the Credit Parties during such
fiscal period has been made under the supervision of the undersigned Responsible
Officer and, to the best of such Responsible Officer’s knowledge, each of the
Credit Parties during such period observed or performed in all material respects
all of its covenants and other agreements, and satisfied in all material
respects every condition, contained in the Credit Agreement to be observed,
performed or satisfied by it, and such Responsible Officer has obtained no
knowledge of any Default or Event of Default[.][except as specified below:]


4.            The financial covenant analyses and information set forth on Annex
2 attached hereto are true and accurate in all material respects on and as of
the date of this Officer’s Compliance Certificate and indicate compliance with
Section 6.1 of the Credit Agreement as of the last day of the reporting period
ended as of the above date and the financial information provided has been
prepared in accordance with GAAP applied consistently for the periods related
thereto.
 
 
 


cxxiv

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of                            ,             .
 

 
WESTROCK COMPANY
a Delaware corporation
         
 
By:
        Name:       Title:          


 

 


cxxv

--------------------------------------------------------------------------------

 
 
 
ANNEX 1


Financial Statements






See attached.
 




cxxvi

--------------------------------------------------------------------------------



ANNEX 2


Financial Covenants2





 
Quarter
Ended
[____], 201[_]
Quarter
Ended
[____], 201[_]
Quarter
Ended
[____], 201[_]
Quarter
Ended
[____], 201[_]
Trailing
Twelve Months
Ended
[____], 201[_]
DEBT TO CAPITALIZATION RATIO:  means, as of the last day of any fiscal quarter
of the Parent, the ratio (expressed as a percentage) of (a)(i) Total Funded Debt
minus (ii) the aggregate amount of cash on the consolidated balance sheet of the
Parent and its Restricted Subsidiaries attributable to the net proceeds of an
issuance or incurrence of Indebtedness that constitutes Refinancing Indebtedness
in respect of existing Indebtedness maturing within 180 days of such issuance or
incurrence, to (b) the sum of (i)(x) Total Funded Debt minus (y) the aggregate
amount of cash on the consolidated balance sheet of the Parent and its
Restricted Subsidiaries attributable to the net proceeds of an issuance or
incurrence of Indebtedness that constitutes Refinancing Indebtedness in respect
of existing Indebtedness maturing within 180 days of such issuance or incurrence
plus (ii) the Equity Capitalization plus (iii) deferred Taxes of the Parent and
its consolidated Subsidiaries, each as of the last day of such fiscal quarter.
                     
(I)            Total Funded Debt as of the Calculation Date:
                     
Without duplication, the sum of (A) Consolidated Funded Debt, (B) with respect
to a Permitted Securitization Transaction, (1) if a Permitted Securitization
Subsidiary is a party to such Permitted Securitization Transaction, the
aggregate principal, stated or invested amount of outstanding loans made to the
relevant Permitted Securitization Subsidiary under such Permitted Securitization
Transaction and (2) if a Permitted Securitization Entity is a party to such
Permitted Securitization Transaction, the aggregate amount of cash consideration
received as of the date of such sale or transfer by the Parent and its
Restricted Subsidiaries from the sale or transfer of Receivables or other
Securitization Assets during the applicable calendar month in which such sale or
transfer took place under such Permitted Securitization Transaction, and (C) to
the extent not otherwise included, the outstanding principal balance of
Indebtedness under the Permitted Securitization Transaction referenced in clause
(b) of the definition thereof, in each case as follows:
                     









--------------------------------------------------------------------------------

2 Capitalized terms used but not defined herein shall have the meanings set
forth in the Credit Agreement.
cxxvii

--------------------------------------------------------------------------------







(A)      Consolidated Funded Debt.  With respect to any Person, without
duplication, the sum of the following items 1 through 11:
                     
1.        all obligations of such Person for borrowed money,
           
2.        all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments,
                     
3.        all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business),
                     
4.       all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt and other accrued obligations incurred in the ordinary course of
business and due within six (6) months of the incurrence thereof) that would
appear as liabilities on a balance sheet of such Person,
                     





cxxviii

--------------------------------------------------------------------------------







5.            the principal portion of all obligations of such Person under
Capital Leases,
                     
6.            the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person (other than
letters of credit issued for the account of such Person in support of industrial
revenue or development bonds that are already included as Indebtedness of such
Person under item 2 above) and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed),
                     
7.            all preferred Capital Stock or other equity interests issued by
such Person and which by the terms thereof could be (at the request of the
holders thereof or otherwise) subject to (x) mandatory sinking fund payments
prior to the date six (6) months after the Latest Maturity Date, (y) redemption
prior to the date six (6) months after the Latest Maturity Date or (z) other
acceleration prior to the date six (6) months after the Latest Maturity Date,
                     
8.            the principal balance outstanding under any Synthetic Lease,
                     





cxxix

--------------------------------------------------------------------------------







9.            all Indebtedness of others of the types described in items 1
through 8 above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Persons, whether or not the obligations secured thereby have been assumed,
and
                     
10.           all Guaranty Obligations of such Person with respect to
Indebtedness of other Persons of the types described in items 1 through 9 above,
                     
Note:  In the case of the Consolidated Companies, Funded Debt shall not include
(i) intercorporate obligations solely among the Consolidated Companies; (ii)
lease obligations pledged as collateral to secure industrial development bonds;
(iii) hedge adjustments resulting from terminated fair value interest rate
derivatives; (iv) Indebtedness that is non-recourse to such Person under the
laws of the applicable jurisdiction (except for Standard Securitization
Undertakings), including installment notes issued in timber transactions in the
ordinary course of business of the Consolidated Companies, (v) guarantees of the
debt of suppliers and vendors incurred in the ordinary course of business of the
Consolidated Companies to the extent that the obligations thereunder do not
exceed, in the aggregate, $35,000,000, (vi) trade payables re-characterized as
Indebtedness in accordance with GAAP under travel and expense reimbursement
cards, procurement cards, supply chain finance and similar programs to the
extent that the obligations
                     





cxxx

--------------------------------------------------------------------------------







thereunder are satisfied within 180 days of their incurrence under the
applicable program, (vii) any obligation in respect of earn-outs, purchase price
adjustments or similar acquisition consideration arrangements except to the
extent such obligation is no longer contingent and appears as a liability on the
balance sheet of the Consolidated Companies in accordance with GAAP, (viii) any
industrial development bonds or similar instruments with respect to which both
the debtor and the investor are Consolidated Companies and (ix) obligations with
respect to insurance policy loans to the extent offset by the assets of the
applicable insurance policies.  The Funded Debt of any Person shall include the
Funded Debt of any other entity that is not a Consolidated Company (including
any partnership in which such Person is a general partner) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Funded Debt expressly provide that such Person is not liable therefor.  With
respect to any Funded Debt of any Consolidated Company that is a partnership or
Joint Venture, the Funded Debt of such partnership or Joint Venture shall be
limited to the product of the Ownership Share of the Credit Parties and their
Restricted Subsidiaries in such partnership or Joint Venture multiplied by the
principal amount of such Funded Debt, unless a larger amount of such Funded Debt
is recourse to a Credit Party or any Restricted Subsidiary (in which event such
larger amount of such Funded Debt shall constitute Funded Debt).
                     
Subtotal for Consolidated Funded Debt; plus
                     
(B)              Permitted Securitization Transactions.  The sum of the
following items 1 and 2:
                     





cxxxi

--------------------------------------------------------------------------------







1.              if a Permitted Securitization Subsidiary is a party to such
Permitted Securitization Transaction, the aggregate principal, stated or
invested amount of outstanding loans made to the relevant Permitted
Securitization Subsidiary under such Permitted Securitization Transaction; and
                     
2.              if a Permitted Securitization Entity is a party to such
Permitted Securitization Transaction, the aggregate amount of cash consideration
received as of the date of such sale or transfer by the Credit Parties and their
Subsidiaries from the sale or transfer of Receivables or other Securitization
Assets during the applicable calendar month in which such sale or transfer took
place under such Permitted Securitization Transaction.
                     
Subtotal for Permitted Securitization Transactions; plus
                     
(C)          Receivables Finance Facility.  To the extent not otherwise
included, the outstanding principal balance of Indebtedness under any credit
facility backed or secured by Receivables or any other Securitization Assets of
the Consolidated Companies among one or more Consolidated Companies and a
financial institution, which credit facility is non-recourse to the Parent and
its Restricted Subsidiaries under the laws of the applicable jurisdiction,
except Standard Securitization Undertakings.
                     





cxxxii

--------------------------------------------------------------------------------







Total Funded Debt (sum of (A), (B) and (C) above): minus
                     
The aggregate amount of cash on the consolidated balance sheet of the Parent and
its Restricted Subsidiaries attributable to the net proceeds of an issuance of
debt securities that constitutes Refinancing Indebtedness of existing debt
securities maturing within 180 days of such issuance.
                     
Total for I:
                     
(II)
                     
(A)              The sum of:
                     
1.             Total Funded Debt (same as (I) above); minus
                     
2.             the aggregate amount of cash on the consolidated balance sheet of
the Parent Borrower and its Restricted Subsidiaries attributable to the net
proceeds of an issuance or incurrence of Indebtedness that constitutes
Refinancing Indebtedness in respect of existing Indebtedness maturing within 180
days of such issuance or incurrence;
                     
Subtotal for II(A); plus
                     





cxxxiii

--------------------------------------------------------------------------------







(B)          the Equity Capitalization of the Parent; plus
                     
(C)          deferred Taxes of the Parent and its consolidated Subsidiaries,
each as of the last day of such fiscal quarter.
                     
Total of II (sum of (A), (B) and (C) above):
                     
Debt to Capitalization Ratio (I/II):
       
[____]:1.00
           
Covenant Requirement (Section 6.1(a)):
       
0.60:1.00
                       



cxxxiv

--------------------------------------------------------------------------------



CONSOLIDATED INTEREST COVERAGE RATIO:  The ratio of (I) EBITDA for the period of
the four prior fiscal quarters of the Parent ending on the Calculation Date to
(II) Consolidated Interest Expense paid or payable in cash during such period
(together with any sale discounts given in connection with sales of accounts
receivable and/or inventory by the Consolidated Companies during such period).
                     
(I)            EBITDA for the period of the four prior fiscal quarters ended on
the Calculation Date:
 
The sum of (A), (B), and (C) less (D) below for the Parent and the other
Consolidated Companies (including the acquired company and its Subsidiaries that
are included in the Consolidated Companies) for the applicable four quarter
period.
                     
(A)               Consolidated Net Income for the period of the four prior
fiscal quarters ended on the Calculation Date:
                     
1.            consolidated net income of the Consolidated Companies on a
consolidated basis as defined according to GAAP before giving effect to any
non-controlling interests,
                     
Excluding (to the extent included in consolidated net income of the Consolidated
Companies) the following items 2 through 6:
                     
2.             any net loss or net income of any Unrestricted Subsidiary that is
not a Consolidated Company and the proportionate share of any net loss or net
income of any Joint Venture that is a Consolidated Company attributable to a
Person other than a Consolidated Company,
                     





cxxxv

--------------------------------------------------------------------------------







3.              the net income or loss of any Consolidated Company for any
period prior to the date it became a Consolidated Company as a result of any
Consolidated Company Investment,
                     
4.              the gain or loss (net of any tax effect) resulting from the
sale, transfer or other disposition of any Capital Assets by the Consolidated
Companies other than in the ordinary course of business of the Consolidated
Companies or from the sale, transfer or other disposition of the Non-Core MWV
Businesses,
                     
5.              any expense in respect of severance payments to the extent paid
from the assets of any Plan, and
                     
6.              other extraordinary items, as defined by GAAP, of the
Consolidated Companies.
                     
Subtotal for (A); plus
                     
(B)                To the extent deducted in determining Consolidated Net
Income, in each case as determined for the Consolidated Companies in accordance
with GAAP, the sum of the following items 1 through 12 below, for the period of
the four prior fiscal quarters ended on the Calculation Date.
                     
1.             all Interest Expense of the Consolidated Companies net of
interest income and income from corporate-owned life insurance programs
(excluding (i) deferred financing costs included in amortization, (ii) interest
expense in respect of insurance premiums, (iii) interest expense in respect of
Indebtedness that is non-recourse to the Parent and its Restricted Subsidiaries
under the laws of the applicable jurisdiction, except for Standard
Securitization Undertakings and (iv) interest expense in respect of the write-up
or write-down of the fair market value of Indebtedness) of the Consolidated
Companies determined on a consolidated basis in accordance with GAAP,
         





cxxxvi

--------------------------------------------------------------------------------







Note:  For purposes of calculating Consolidated Interest Expense for the fiscal
periods ending September 30, 2015,  December 31, 2015 and March 31, 2016,
Consolidated Interest Expense shall be annualized such that (i) for the
calculation of Consolidated Interest Expense for the four fiscal quarters of the
Parent ending September 30, 2015, Consolidated Interest Expense shall be
Consolidated Interest Expense for the fiscal quarter  of the Parent then ending
multiplied by four (4), (ii) for the calculation of Consolidated Interest
Expense for the four fiscal quarters of the Parent ending December 31, 2015,
Consolidated Interest Expense shall be Consolidated Interest Expense for the two
fiscal quarter period of the Parent then ending multiplied by two (2) and (iii)
for the calculation of Consolidated Interest Expense for the four fiscal
quarters of the Parent ending March 31, 2016, Consolidated Interest Expense
shall be the Consolidated Interest Expense for the three fiscal quarter period
of the Parent then ending multiplied by one and one-third (1 1/3).
                     
2.             consolidated tax expenses, including all federal, state,
provincial, local income and similar taxes (provided that, if the entry for
consolidated tax expenses increases (rather than decreases) Consolidated Net
Income for such period, then EBITDA shall be reduced by the amount of
consolidated tax expenses for such fiscal period),
         





cxxxvii

--------------------------------------------------------------------------------







3.             depreciation and amortization expenses,
                     
4.             all charges and expenses for financing fees and expenses and
write-offs of deferred financing fees and expenses, remaining portions of
original issue discount on prepayment of Indebtedness, premiums paid in respect
of prepayment of Indebtedness, and commitment fees (including bridge fees and
ticking fees but excluding, for the avoidance of doubt, periodic revolver drawn
or unused line fees) in respect of financing commitments,
                     
5.             all charges and expenses associated with the write up of
inventory acquired in the Acquisitions or in any other Investments that become
Consolidated Companies (or Property of Consolidated Companies, including by way
of merger, consolidation or amalgamation), in each case as required by
Accounting Standards Codification (“ASC”) 805 – “Business Combinations”,
                     
6.             all other non-cash charges, including, non-cash charges for the
impairment of goodwill taken pursuant to ASC 350 – “Intangibles - Goodwill and
Other”, acquisition-related expenses taken pursuant to ASC 805 (whether
consummated or not), stock-based compensation and restructuring and other
charges,
                     





cxxxviii

--------------------------------------------------------------------------------







7.             all legal, accounting and other professional advisory fees and
expenses incurred in respect of the Consolidated Company Investments and related
financing transactions,
                     
8.             (A) all expenses related to payments made to officers and
employees, including, any applicable excise taxes, of the acquired companies and
businesses in any Consolidated Company Investment and other payments due in
respect of employment agreements entered into as provided in the agreements
relating to any Consolidated Company Investment, and retention bonuses and other
transition and integration costs, including, information technology transition
costs related to any Consolidated Company Investment, (B) change of control
expenses of the acquired companies and businesses in any Consolidated Company
Investment, (C), all non-recurring cash expenses taken in respect of any
multi-employer and defined benefit pension plan obligations (without
duplication) that are not related to plant and other facilities closures and (D)
all cash acquisition-related expenses taken pursuant to ASC 805 (whether
consummated or not), all cash charges and expenses for plant and other facility
closures (whether complete or partial) and other cash restructuring charges,
labor disruption charges and officer payments in connection with any
Consolidated Company Investment or associated with efforts to achieve EBITDA
synergies or improvements; provided that the amount added back under this clause
(viii) shall not exceed 10% of EBITDA (calculated prior to such addback), in
each case in the aggregate for any period of four consecutive fiscal quarters,
                     





cxxxix

--------------------------------------------------------------------------------







9.              run-rate synergies expected to be achieved within 12 months
following the end of such period due to any Consolidated Company Investment as a
result of specified actions taken or expected in good faith to be taken
(calculated on a pro forma basis as though such synergies had been realized on
the first day of such period) and not already included in EBITDA; provided that
(A) the aggregate initial estimated run-rate synergies for any Consolidated
Company Investment with respect to which an add-back is made pursuant to this
clause (ix) during any period of four consecutive fiscal quarters shall not
exceed 10% of EBITDA (calculated prior to such addback) and (B) the aggregate
add-back that may be made pursuant to this clause (ix) in respect of the
expected run-rate synergies for any Consolidated Company Investment shall not
exceed, for the four consecutive fiscal quarter period ending (v) on the last
day of the first fiscal quarter ending after the date of such Consolidated
Company Investment, 100% of the initial estimated run-rate synergies thereof (or
such lesser amount necessary to comply with the immediately preceding clause
(A)), (w) on the last day of the second fiscal quarter ending after the date of
such Consolidated Company Investment, 75% of the initial estimated run-rate
synergies thereof (or such lesser amount necessary to comply with the
immediately preceding clause (A)), (x) on the last day of the third fiscal
quarter ending after the date of such Consolidated Company Investment, 50% of
the initial estimated run-rate synergies thereof (or such lesser amount
necessary to comply with the immediately preceding clause (A)), (y) on the last
day of the fourth fiscal quarter ending after the date of such Consolidated
Company Investment, 25% of the initial estimated run-rate synergies thereof (or
such lesser amount necessary to comply with the immediately preceding clause
(A)), and (z) on the last day of each subsequent fiscal quarter, 0% of the
initial estimate run-rate synergies thereof and (C) such synergies are
reasonably identifiable, factually supportable and certified by the chief
executive officer or the chief financial officer of the Parent and acceptable to
the Administrative Agent (not to be unreasonably withheld) (it is understood and
agreed that “run-rate” means the full recurring benefit for a period that is
associated with any action taken or expected to be taken provided that such
benefit is expected to be realized within 12 months of taking such action),
                     





cxl

--------------------------------------------------------------------------------







10.           all non-recurring cash expenses taken in respect of any
multi-employer and defined benefit pension plan obligations (without
duplication) that are related to plant and other facilities closures (whether
complete or partial),
                     
11.           business interruption insurance items and other expenses, in each
case during such period that the Parent believes, in good faith, shall be
reimbursed by a third party (including, through insurance or indemnity payments)
not later than 365 days after the last day of the fiscal quarter for which an
add back is first taken under this clause (xi) for such item or expense
(provided that, if such item or expense has not been reimbursed, in whole or in
part, on or prior to such 365th day, then EBITDA for the period next ending
after such 365th day shall be reduced by an amount equal to the excess of the
add-back taken for such item or expense pursuant to this clause (xi) over the
amount, if any, that is reimbursed with respect to such item or expense on or
prior to such 365th day), and
                     





cxli

--------------------------------------------------------------------------------







12.           all sale discounts given in connection with sales of accounts
receivables and/or inventory.
                     
Subtotal for (B); plus
                     
(C)              cash distributions of earnings of Unrestricted Subsidiaries
made to a Consolidated Company to the extent previously excluded in the
determination of Consolidated Net Income by virtue of clause (i) of the
definition of Consolidated Net Income; minus
                     
(D)               the following (without duplication) to the extent added in
determining such Consolidated Net Income, in each case as determined for the
Consolidated Companies in accordance with GAAP for the applicable period:  all
non-cash gains (other than any such non-cash gains (i) in respect of which cash
was received in a prior period or will be received in a future period and (ii)
that represent the reversal of any accrual in a prior period for, or the
reversal of any cash reserves established in any prior period for, anticipated
cash charges).
                     





cxlii

--------------------------------------------------------------------------------







EBITDA (I(A) + I(B) + I(C) – I(D)):
                     
(II)          Consolidated Interest Expense (from I(B)(1)):
                     
Consolidated Interest Coverage Ratio (I/II):
       
[     ]:1.00
           
Covenant Requirement (Section 6.1(b)):
       
2.50:1.00
           
LEVERAGE RATIO:  The ratio of (I)(A) Total Funded Debt as of such date minus (B)
the aggregate amount of cash on the consolidated balance sheet of the Parent and
its Restricted Subsidiaries attributable to the net proceeds of an issuance or
incurrence of Indebtedness that constitutes Refinancing Indebtedness in respect
of existing Indebtedness maturing within 180 days of such issuance or
incurrence, to (II) EBITDA for the period of the four prior fiscal quarters
ending on such date.
                     
(I)            The sum of (A) and (B):
                     
(A)         Total Funded Debt as of such date (from (I) in “Debt to
Capitalization Ratio”); minus
                     
(B)          the aggregate amount of cash on the consolidated balance sheet of
the Parent and its Restricted Subsidiaries attributable to the net proceeds of
an issuance or incurrence of Indebtedness that constitutes Refinancing
Indebtedness in respect of existing Indebtedness maturing within 180 days of
such issuance or incurrence
                     
Total of I ((A) minus (B) above)
                     





cxliii

--------------------------------------------------------------------------------







(II)                EBITDA for the period of the four prior fiscal quarters
ending on such date (from (I) in “Consolidated Interest Coverage Ratio”)
                     
Leverage Ratio (I/II):
         

 

 


cxliv

--------------------------------------------------------------------------------

 
 
Exhibit H


[FORM OF]
JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
           is by and between
                                                                                                              ,
a                                                                       
                                                                                          
(the “Subsidiary Guarantor”), RockTenn CP, LLC, a Delaware limited liability
company (“RockTenn CP”), Rock-Tenn Converting Company, a Georgia corporation
(“Rock-Tenn Converting”), MeadWestvaco Virginia Corporation, a Delaware
corporation (“MWV Virginia”, and, together with RockTenn CP and Rock-Tenn
Converting, the “Borrowers”), and CoBank, ACB, as administrative agent under the
Credit Agreement (as defined below) (the “Administrative Agent”), under that
certain Credit Agreement dated as of July 1, 2015 (as amended, restated or
otherwise modified, the “Credit Agreement”), by and among WestRock Company, a
Delaware corporation, the Borrowers, the Initial Guarantors, the lenders named
therein and such other lenders that thereafter become parties thereto, and the
Administrative Agent.  Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.


The Borrowers have elected to cause the Subsidiary Guarantor to become a
Guarantor of its Credit Party Obligations.


Accordingly, the Subsidiary Guarantor and the Borrowers hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:


1.            The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to and a “Guarantor” under Article X of the Credit
Agreement and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The Subsidiary Guarantor hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the applicable Credit Documents, including without
limitation (a) all of the representations and warranties set forth in Article
III of the Credit Agreement and (b) all of the affirmative and negative
covenants set forth in Articles V and VI of the Credit Agreement.  Without
limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Credit Party Obligations in
accordance with Article X of the Credit Agreement.


2.            The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto. 
The information on the schedules to the Credit Agreement is hereby supplemented
(to the extent permitted under the Credit Agreement) to reflect the information
shown on the attached Schedule A.


3.            The Borrowers confirm that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect.  The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Credit Party Obligations”
shall include all obligations of the Subsidiary Guarantor under the Credit
Agreement and under each other Credit Document.


4.            Each of the Borrowers and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement in order to effect the purposes of
this Agreement.


5.            This Agreement (a) may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract and (b) may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.
 
 


cxlv

--------------------------------------------------------------------------------



6.            This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York.  The terms of
Sections 9.12, 9.13 and 9.16 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.




[Remainder of Page Intentionally Left Blank]
 
 
 
cxlvi

--------------------------------------------------------------------------------

 
 
[SUBSIDIARY GUARANTOR]




By:
   
Name:  
   
Title:
 
 

 
 

 
ROCKTENN CP, LLC,
a Delaware limited liability company
           
 
By:
        Name::       Title:          

 

 
ROCK-TENN CONVERTING COMPANY,
a Georgia corporation
           
 
By:
        Name:       Title:  

 

 
MEADWESTVACO VIRGINIA CORPORATION,
a Delaware corporation
           
 
By:
        Name:       Title:          



 


IN WITNESS WHEREOF, each of the Borrowers and the Subsidiary Guarantor has
caused this Joinder Agreement to be duly executed by its authorized officer, and
the Administrative Agent, each for the benefit of the Lenders, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.


Acknowledged, accepted and agreed:


COBANK, ACB,
as Administrative Agent






By:
   
Name:  
   
Title:
 
 

 
                                                                            




cxlvii

--------------------------------------------------------------------------------

 
 
SCHEDULE A
to
Joinder Agreement


Schedules to Credit Agreement




cxlviii

--------------------------------------------------------------------------------

Exhibit I


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]3 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]4 hereunder are several and not joint.]5 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated or otherwise
modified, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including without
limitation any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”).  Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1.
Assignor:
[INSERT NAME OF ASSIGNOR]
     
2.
Assignee(s):
See Schedules attached hereto
     
3.
Borrowers:
RockTenn CP, LLC, a Delaware limited liability company, Rock-Tenn Converting
Company, a Georgia corporation; and MeadWestvaco Virginia Corporation, a
Delaware corporation
     
4.
Administrative Agent:
CoBank, ACB, as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
The Credit Agreement dated as of July 1, 2015 by and among WestRock Company, a
Delaware corporation (the “Parent”), RockTenn CP, LLC, a Delaware limited
liability company (“RockTenn CP”), Rock-Tenn Converting Company, a Georgia
Corporation (“Rock-Tenn Converting”), and MeadWestvaco Virginia Corporation, a
Delaware corporation (“MWV Virginia,” and, together with RockTenn CP and
Rock-Tenn Converting, the “Borrowers”), Rock-Tenn Company, a Georgia
corporation, and MeadWestvaco Corporation, a Delaware corporation, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and CoBank, ACB, as Administrative Agent (as amended, restated, amended
and restated, extended, supplemented or otherwise modified)
     









--------------------------------------------------------------------------------

3 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
4 Select as appropriate.
5 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
cxlix

--------------------------------------------------------------------------------







6.
 Assigned Interest:
See Schedules attached hereto
     
[7.
Trade Date:
______________]6





[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------

6To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
cl

--------------------------------------------------------------------------------

 
 
Effective Date:   _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 

 
ASSIGNOR
[NAME OF ASSIGNOR]
         
 
By:
        Title:             ASSIGNEES     See Schedules attached hereto


 




cli

--------------------------------------------------------------------------------



 
[Consented to and]7 Accepted:
 
COBANK, ACB,
as Administrative Agent
       
By:
      Title:        


[Consented to:]8
 
WESTROCK COMPANY
       
By:
      Title:        

 
 






--------------------------------------------------------------------------------

7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.  May also use a Master Consent.

8 To be added only if the consent of the Parent is required by the terms of the
Credit Agreement.  May also use a Master Consent.

clii

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
To Assignment and Assumption


By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.


Assigned Interests:


Facility Assigned9
Aggregate Amount of Commitment/
Loans for all Lenders10
Amount of Commitment/
Loans Assigned11
Percentage Assigned of Commitment/
Loans12
 
$
$
%
 
$
$
%
 
$
$
%





 

 
[NAME OF ASSIGNEE]13
[and is an Affiliate/Approved Fund of [identify Lender]14]
         
 
By:
        Title:  







--------------------------------------------------------------------------------

9 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Closing
Date Term Loan,” etc.)
10  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
11  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
12  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
13 Add additional signature blocks, as needed.
14 Select as applicable.
 
cliii

--------------------------------------------------------------------------------

 
 
ANNEX 1
to Assignment and Assumption
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.            Representations and Warranties.


1.1            Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Parent, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Parent, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.




1.2.            Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 9.6(b)(iii) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the] [the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.7 thereof, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.


2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
 
cliv

--------------------------------------------------------------------------------

 
 
Exhibit J


FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE


Dated:   ____________, 20[ ]




To:
COBANK, ACB, as Administrative Agent
 
5500 South Quebec Street
 
Greenwood Village, CO 80111
 
Attention: Brett Kotal



Ladies and Gentlemen:


This Discounted Prepayment Option Notice is delivered to you pursuant to Section
2.11(c)(ii) of that certain Credit Agreement, dated as of July 1, 2015(as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement,” the terms defined
therein being used herein as therein defined), by and among WestRock Company, a
Delaware corporation (the “Parent”), RockTenn CP, LLC, a Delaware limited
liability company (“RockTenn CP”), Rock-Tenn Converting Company, a Georgia
Corporation (“Rock-Tenn Converting”), MeadWestvaco Virginia Corporation, a
Delaware corporation (“MWV Virginia,” and, together with RockTenn CP and
Rock-Tenn Converting, the “Borrowers”), Rock-Tenn Company, a Georgia
corporation, and MeadWestvaco Corporation, a Delaware corporation, the lenders
named therein and such other lenders that thereafter become parties thereto, and
CoBank, ACB, as administrative agent (the “Administrative Agent”).


The Purchasing Borrower Party hereby notifies you that, effective as of
[___________, 20__], pursuant to Section 2.11(c)(ii) of the Agreement,
Purchasing Borrower Party hereby notifies each Lender that it is seeking:



1. to prepay Term Loans at a discount in an aggregate principal amount of
[$___________________________]15 (the “Proposed Discounted Prepayment Amount”);




2. a percentage discount to the par value of the principal amount of Term Loans
greater than or equal to _______% of par value but less than or equal to
[_______]% of par value (the “Discount Range”);16 and




3. a Lender Participation Notice on or before [___________, 20__]17, as
determined pursuant to Section 2.11(c)(ii) of the Agreement (the “Acceptance
Date”).



The Purchasing Borrower Party expressly agrees that this Discounted Prepayment
Option Notice is subject to the provisions of Section 2.11(c) of the Agreement.


The Purchasing Borrower Party hereby represents and warrants to the
Administrative Agent on behalf of the Administrative Agent and the Lenders as
follows:



1. No Default or Event of Default has occurred and is continuing, or would
result from the Purchasing Borrower Party making the Discounted Voluntary
Prepayment (after giving effect to any related waivers or amendments obtained in
connection with such Discounted Voluntary Prepayment).









--------------------------------------------------------------------------------

15
Insert amount that is minimum of $5,000,000.
 

16
This may be a single percentage.
 

17
Insert date (a Business Day) that is at least five Business Days after date of
the Discounted Prepayment Option Notice.
 

clv

--------------------------------------------------------------------------------








2. Each of the conditions to the Discounted Voluntary Prepayment contained in
Section 2.11(c) of the Agreement has been satisfied.




3. Except as previously disclosed in writing to the Administrative Agent and the
Closing Date Term Loan Lenders, the Purchasing Borrower Party does not have any
material non-public information (“MNPI”) with respect to the Parent or any of
its Subsidiaries that has not been disclosed to the Lenders (other than Lenders
that do not wish to receive MNPI with respect to the Parent, any of its
Subsidiaries or Affiliates) prior to such time that could reasonably be expected
to have a material effect upon, or otherwise be material to, a Lender’s decision
to offer Term Loans to the Purchasing Borrower Party to be repaid.



The Purchasing Borrower Party respectfully requests that Administrative Agent
promptly notify each of the Lenders party to the Agreement of this Discounted
Prepayment Option Notice.
 

 


clvi

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.
 

 
[PURCHASING BORROWER PARTY]
           
 
By:
        Name:       Title:          

 
 

 
clvii

--------------------------------------------------------------------------------



Exhibit K


FORM OF LENDER PARTICIPATION NOTICE




Dated:  _____________, 20[  ]




To:
CoBank, ACB, as Administrative Agent
 
5500 South Quebec Street
 
Greenwood Village, CO 80111
 
Attention: Brett Kotal





Ladies and Gentlemen:


Reference is made to (a) that certain Credit Agreement, dated as of July 1, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement,” the terms defined
therein being used herein as therein defined), by and among WestRock Company, a
Delaware corporation, RockTenn CP, LLC, a Delaware limited liability company
(“RockTenn CP”), Rock-Tenn Converting Company, a Georgia Corporation (“Rock-Tenn
Converting”), MeadWestvaco Virginia Corporation, a Delaware corporation (“MWV
Virginia,” and, together with RockTenn CP and Rock-Tenn Converting, the
“Borrowers”), Rock-Tenn Company, a Georgia corporation, and MeadWestvaco
Corporation, a Delaware corporation, the lenders named therein and such other
lenders that thereafter become parties thereto, and CoBank, ACB, as
administrative agent (the “Administrative Agent”), and (b) that certain
Discounted Prepayment Option Notice, dated ___________, 20__, from [Purchasing
Borrower Party] (the “Discounted Prepayment Option Notice”).


The undersigned Lender hereby gives you notice, pursuant to Section 2.11(c)(iii)
of the Agreement, that it is willing to accept a Discounted Voluntary Prepayment
on Term Loans held by such Lender:



1.
in a maximum aggregate principal amount of
$___________________________  of Term Loans (the “Offered Loans”), and

 

2. at a percentage discount to par value of the principal amount of Offered
Loans equal to [_______]% of par value (the “Acceptable Price”).



The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.11(c) of the Agreement.  Furthermore, conditioned upon
the Applicable Discount determined pursuant to Section 2.11(c)(iii) of the
Agreement being a percentage of par value less than or equal to the Acceptable
Price, the undersigned Lender hereby expressly consents and agrees to a
prepayment of its Loans pursuant to Section 2.11(c) of the Agreement in an
aggregate principal amount equal to the Offered Loans, as such principal amount
may be reduced if the aggregate proceeds required to prepay Qualifying Loans
(disregarding any interest payable in connection with such Qualifying Loans)
would exceed the Proposed Discounted Prepayment Amount for the relevant
Discounted Voluntary Prepayment, and acknowledges and agrees that such
prepayment of its Loans will be allocated at par value, but the actual payment
made to such Lender will be reduced in accordance with the Applicable Discount.



 
clviii

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.
 
 

 
[NAME OF LENDER]
           
 
By:
        Name:       Title:          

 
 

 
 
[By:
        Name:       Title:]18          

 
 








--------------------------------------------------------------------------------

18 If a second signature is required.

clix

--------------------------------------------------------------------------------



Exhibit L


FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE




Date:  ___________, 20__





To: COBANK, ACB, as Administrative Agent





Ladies and Gentlemen:


This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.11(c)(v) of that certain Credit Agreement, dated as of July 1, 2015(as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement,” the terms defined
therein being used herein as therein defined), by and among WestRock Company, a
Delaware corporation (the “Parent”), RockTenn CP, LLC, a Delaware limited
liability company (“RockTenn CP”), Rock-Tenn Converting Company, a Georgia
Corporation (“Rock-Tenn Converting”), MeadWestvaco Virginia Corporation, a
Delaware corporation (“MWV Virginia,” and, together with RockTenn CP and
Rock-Tenn Converting, the “Borrowers”), Rock-Tenn Company, a Georgia
corporation, and MeadWestvaco Corporation, a Delaware corporation, the lenders
named therein and such other lenders that thereafter become parties thereto, and
CoBank, ACB, as administrative agent (the “Administrative Agent”).


A Purchasing Borrower Party (as defined in the Agreement) hereby irrevocably
notifies you that, pursuant to Section 2.11(c)(v) of the Agreement, the
Purchasing Borrower Party will make a Discounted Voluntary Prepayment to each
Lender with Qualifying Loans, which shall be made:



1. on or before [___________, 20__]19, as determined pursuant to Section
2.11(c)(v) of the Agreement,




2.
in the aggregate principal amount of
$___________________________  of Term Loans, and

 

3. at a percentage discount to the par value of the principal amount of the Term
Loans equal to [_______]% of par value (the “Applicable Discount”).



The Purchasing Borrower Party expressly agrees that this Discounted Voluntary
Prepayment Notice is irrevocable and is subject to the provisions of Section
2.11(c) of the Agreement.


The Purchasing Borrower Party hereby represents and warrants to the
Administrative Agent on behalf of the Administrative Agent and the Lenders as
follows:



1. No Default or Event of Default has occurred and is continuing, or would
result from the Purchasing Borrower Party making the Discounted Voluntary
Prepayment (after giving effect to any related waivers or amendments obtained in
connection with such Discounted Voluntary Prepayment).









--------------------------------------------------------------------------------

19 Insert date (a Business Day) that is at least three Business Days after date
of this Notice and no later than four Business Days after the Acceptance Date
(or such later date as the Administrative Agent shall reasonably agree, given
the time required to calculate the Applicable Discount and determine the amount
and holders of Qualifying Loans).

clx

--------------------------------------------------------------------------------








2. Except as previously disclosed in writing to the Administrative Agent and the
Closing Date Term Loan Lenders, the Purchasing Borrower Party does not have any
material non-public information (“MNPI”) with respect to the Parent or any of
its Subsidiaries that has not been disclosed to the Lenders (other than Lenders
that do not wish to receive MNPI with respect to the Parent, any of its
Subsidiaries or Affiliates) prior to such time that could reasonably be expected
to have a material effect upon, or otherwise be material to, a Term Lender’s
decision to offer Term Loans to the Purchasing Borrower Party to be repaid.



The Purchasing Borrower Party respectfully requests that Administrative Agent
promptly notify each of the Lenders party to the Agreement of this Discounted
Voluntary Prepayment Notice.




clxi

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.
 
 

 
[                                ], as Purchasing Borrower Party
           
 
By:
        Name:       Title:          

 

 






clxii